Exhibit 10.19
AMENDED AND RESTATED LOAN AGREEMENT
Dated: As of MARCH 3, 2011
Among
WRT REALTY L.P., a Delaware
limited partnership
(the “Borrower”)
and
KEYBANK, NATIONAL ASSOCIATION (“Agent”),
and
KEYBANK, NATIONAL ASSOCIATION
and any other Lenders, which are, or may become, parties to this Agreement (the
“Lenders”)
Up to $150,000,000.00 Credit Facility
KEYBANC CAPITAL MARKETS (“Arranger”)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 BACKGROUND
    1  
 
       
1.1 Defined Terms
    1  
1.2 Borrower
    1  
1.3 Use of Loan Proceeds
    1  
1.4 Guaranties
    1  
1.5 Loan
    2  
 
       
ARTICLE 2 LOAN PROVISIONS
    2  
 
       
2.1 The Facility/Advances
    2  
2.2 Term of Loan; Extension Rights
    4  
2.3 Interest Rate and Payment Terms
    4  
2.4 Interest Rate
    4  
2.5 Principal
    6  
2.6 Fees
    8  
2.7 Acceleration
    9  
2.8 Conditions to Extending Loan
    9  
2.9 Increased Costs and Capital Adequacy
    10  
2.10 Borrower Withholding
    11  
2.11 Interest Rate Agreements
    12  
 
       
ARTICLE 3 SECURITY FOR THE LOANS; LOAN AND SECURITY DOCUMENTS
    12  
 
       
3.1 Security for Loan
    12  
3.2 Loan Documents and Security Documents
    14  
3.3 Additional Borrowing Base Collateral
    14  
3.4 Removal of Borrowing Base Assets
    15  
 
       
ARTICLE 4 CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES
    16  
 
       
4.1 Authorized Representatives
    16  
 
       
ARTICLE 5 CONDITIONS PRECEDENT
    16  
 
       
5.1 Satisfactory Loan Documents and Related Documents; Loan Agenda Items
    16  
5.2 Financial Information; No Material Change
    16  
5.3 Warranties and Representations Accurate
    17  
5.4 Validity and Sufficiency of Security Documents
    17  
5.5 Payment Direction And Authorization
    18  
5.6 Litigation
    18  
5.7 Formation Documents and Entity Agreements
    18  
5.8 Compliance With Law
    19  
5.9 Compliance With Financial Covenants
    19  
5.10 Due Diligence
    19  
5.11 Condition of Property
    19  
5.12 Insurance
    20  
5.13 Third Party Consents and Agreements
    20  
5.14 Legal Opinions
    20  

 

- i -



--------------------------------------------------------------------------------



 



              Page  
5.15 No Default
    20  
5.16 Patriot Act/OFAC
    20  
 
       
ARTICLE 6 WARRANTIES AND REPRESENTATIONS
    20  
 
       
6.1 Formation
    20  
6.2 Proceedings; Enforceability
    21  
6.3 Conflicts
    21  
6.4 Ownership and Taxpayer Identification Numbers
    21  
6.5 Litigation
    22  
6.6 Information
    22  
6.7 Taxes
    22  
6.8 Financial Information
    22  
6.9 Management Agreements
    22  
6.10 Control Provisions
    22  
6.11 Formation Documents
    23  
6.12 Related Documents
    23  
6.13 Bankruptcy Filings
    23  
6.14 Options
    23  
6.15 Investment Company
    23  
6.16 Holding Company
    23  
6.17 Individual Properties
    23  
6.18 Use of Proceeds
    25  
6.19 Insurance
    25  
6.20 Deferred Compensation and ERISA
    25  
6.21 No Default
    26  
6.22 Other Loan Parties’ Warranties and Representations
    26  
 
       
ARTICLE 7 AFFIRMATIVE COVENANTS
    26  
 
       
7.1 Notices
    26  
7.2 Financial Statements; Reports; Officer’s Certificates
    26  
7.3 Existence
    29  
7.4 Payment of Taxes
    30  
7.5 Insurance; Casualty, Taking
    30  
7.6 Inspection
    30  
7.7 Loan Documents
    30  
7.8 Further Assurances
    30  
7.9 Books and Records
    31  
7.10 Business and Operations
    31  
7.11 Title
    31  
7.12 Estoppel
    32  
7.13 ERISA
    32  
7.14 Depository Accounts
    33  
7.15 Cash Flow; Payment Direction Letters
    33  
7.16 Distributions
    34  
7.17 Costs and Expenses
    34  
7.18 Appraisals
    34  
7.19 Indemnification
    34  
7.20 RESERVED
    35  

 

- ii -



--------------------------------------------------------------------------------



 



              Page  
7.21 Future Collateral Obligations
    35  
7.22 Replacement Documentation
    35  
7.23 Other Covenants
    36  
7.24 Related Documents
    36  
7.25 Reserved
    36  
7.26 Financial Covenants
    36  
 
       
ARTICLE 8 NEGATIVE COVENANTS
    39  
 
       
8.1 No Changes to the Borrower and other Loan Parties
    39  
8.2 Restrictions on Liens
    39  
8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity
    40  
8.4 Restrictions on Debt
    41  
8.5 Respecting Individual Properties
    42  
8.6 Other Business
    42  
8.7 Change of Control
    42  
8.8 Forgiveness of Debt
    42  
8.9 Affiliate Transactions
    42  
8.10 Amendments; Terminations of Related Documents
    42  
8.11 ERISA
    42  
8.12 Bankruptcy Filings
    42  
8.13 Investment Company
    42  
8.14 Holding Company
    42  
8.15 Use of Proceeds
    43  
8.16 Distributions
    43  
8.17 Restrictions on Investments
    43  
8.18 Negative Pledges, Etc.
    43  
 
       
ARTICLE 9 SPECIAL PROVISIONS
    44  
 
       
9.1 Legal Requirements
    44  
9.2 Recourse Provisions
    44  
9.3 Payment of Obligations
    44  
 
       
ARTICLE 10 EVENTS OF DEFAULT
    44  
 
       
10.1 Default and Events of Default
    44  
10.2 Grace Periods and Notice
    48  
 
       
ARTICLE 11 REMEDIES
    49  
 
       
11.1 Remedies
    49  
11.2 Written Waivers
    49  
11.3 Power of Attorney
    49  
 
       
ARTICLE 12 SECURITY INTEREST AND SET-OFF
    50  
 
       
12.1 Security Interest
    50  
12.2 Set-Off
    50  
12.3 Application
    51  
12.4 Right to Freeze
    51  
12.5 Additional Rights
    51  

 

- iii -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 13 THE AGENT AND THE LENDERS
    51  
 
       
13.1 Appointment
    51  
13.2 Reliance on Agent
    51  
13.3 Powers
    51  
13.4 Disbursements
    52  
13.5 Distribution and Apportionment of Payments
    53  
13.6 Agency Provisions Relating to Collateral
    56  
13.7 Lender Actions Against Borrower or the Collateral
    57  
13.8 Assignment and Participation
    58  
13.9 Ratable Sharing
    58  
13.10 General Immunity
    58  
13.11 No Responsibility for Loan, Recitals, Etc.
    58  
13.12 Action on Instructions of Lenders
    59  
13.13 Employment of Agents and Counsel
    59  
13.14 Reliance on Documents; Counsel
    59  
13.15 Agent’ Reimbursement and Indemnification
    59  
13.16 Rights as a Lender
    59  
13.17 Lenders’ Credit Decisions
    60  
13.18 Notice of Events of Default
    60  
13.19 Successor Agent
    60  
13.20 Distribution by Agent
    61  
13.21 Holders
    61  
13.22 Assignment and Participation
    61  
13.23 Several Liability
    64  
13.24 Miscellaneous Assignment Provisions
    64  
13.25 Assignment by Borrower
    65  
13.26 Consents and Approvals
    65  
13.27 Lead Arranger
    67  
 
       
ARTICLE 14 GENERAL PROVISIONS
    67  
 
       
14.1 Notices
    67  
14.2 Limitations on Assignment
    69  
14.3 Further Assurances
    69  
14.4 Payments
    69  
14.5 Parties Bound
    69  
14.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial
    70  
14.7 Survival
    71  
14.8 Cumulative Rights
    71  
14.9 Claims Against Agent or Lenders
    71  
14.10 Regarding Consents
    72  
14.11 Obligations Absolute
    72  
14.12 Table of Contents, Title and Headings
    72  
14.13 Counterparts
    72  
14.14 Satisfaction of Commitment
    72  
14.15 Time Of the Essence
    72  
14.16 No Oral Change
    72  
14.17 Patriot Act
    72  
14.18 Electronic Information
    73  
14.19 Monthly Statements
    74  

 

- iv -



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Definitions
 
       
Exhibit B
  —   Form of Assignment and Assumption Agreement
 
       
Exhibit C
  —   Form of Note
 
       
Exhibit D
  —   Authorized Representatives
 
       
Exhibit E
  —   Required Property, Hazard and Other Insurance
 
       
Exhibit F
  —   Ownership Interests and Taxpayer Identification Numbers
 
       
Exhibit G-1
  —   Form of Compliance Certificate
 
       
Exhibit G-2
  —   Form of Financial Covenant Compliance Certificate
 
       
Exhibit G-3
  —   Form of Borrowing Base Certificate
 
       
Exhibit H
  —   Form of Notice of Rate Selection
 
       
Exhibit I
  —   Lenders’ Commitments
 
       
Exhibit K
  —   Loan Agenda
 
       
Exhibit L
  —   Reserved
 
       
Exhibit M
  —   Pledged Subsidiaries
 
       
Exhibit N
  —   Pledged Securities

 

- v -



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 6.9
    22  
Schedule 6.10
    23  
Schedule 6.17.3
    25  
Schedule 6.17.4
    25  
Schedule 6.17.5
    25  
Schedule 6.17.7
    26  
Schedule 8.4.2(b)
    44  

 

- vi -



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED LOAN AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN LOAN AGREEMENT, AS AMENDED (THE ‘ORIGINAL AGREEMENT”) DATED AS OF
DECEMBER 16, 2005 ENTERED INTO BETWEEN WRT REALTY L.P., AS BORROWER, KEYBANK,
NATIONAL ASSOCIATION, AS AGENT, AND THE VARIOUS LENDERS PARTY THERETO
AMENDED AND RESTATED LOAN AGREEMENT
This agreement (“Loan Agreement” or “Agreement”) is made and entered into as of
the 3rd day of March, 2011, by and between WRT REALTY L.P., a Delaware limited
partnership having an address of 7 Bulfinch Place, Suite 500, P.O. Box 9507,
Boston, Massachusetts 02114 (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a
national banking association, having an address at 225 Franklin Street, 18th
Floor, Boston, Massachusetts 02110, and the other lending institutions which
are, or may become, parties to this Agreement pursuant to Section 13.22 (singly
and collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, a national
banking association, with a place of business at 127 Public Square, Cleveland,
Ohio 44114, as Agent for itself and such other lending institutions (the
“Agent”), and KEYBANC CAPITAL MARKETS, as the Arranger.
WITNESSETH:

ARTICLE 1

BACKGROUND
1.1 Defined Terms. Capitalized terms used in this Agreement are defined either
in Exhibit A, or in specific sections of this Agreement, or in another Loan
Document, as referenced in Exhibit A.
1.2 Borrower. The Borrower is a limited partnership organized under the laws of
the State of Delaware. Winthrop Realty Trust, an Ohio business trust (the
“REIT”), is the holder of 100% of the preferred units and 99.8% of the common
units in the Borrower, and WRT TRS Management Corp. (“Management”) is the holder
of .2% of the common units in the Borrower.
1.3 Use of Loan Proceeds. The Borrower has applied to Lenders for a revolving
loan facility (the “Facility”) of up to ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000.00), with an initial commitment of FIFTY MILLION DOLLARS
($50,000,000.00) (each advance under the Facility being a “Loan” and
collectively, the “Loans”), the proceeds of which are to be used to provide
funding for the working capital of the Borrower and its Subsidiaries.
1.4 Guaranties. As an inducement to Lenders to make the Loans, the following
entities have agreed to furnish certain guaranties and indemnities to the Agent
with respect to the Loan (the following, in such capacity, are severally and
collectively called “Guarantor”): (i) REIT, (ii) WRT TRS Management Corp., a
Delaware corporation and a wholly owned subsidiary of REIT, and (iii) the
following Subsidiaries of the Borrower (each, a “Subsidiary Guarantor”): FT-FIN
Acquisition LLC, FT-FIN GP LLC, WRT-DV, LLC, WRT Property Holdings LLC,
WRT-Andover Property LLC, WRT-South Burlington Property LLC, WRT-Andover
Property Manager LLC, WRT-South Burlington Property Manager LLC, WRT-Crossroads
One LLC, WRT-Crossroads LLC, FT-WD Property LLC, FT-KRG (Atlanta) LLC, FT-KRG
(Greensboro) LLC, FT-KRG (Denton) LLC FT-KRG (Louisville) LLC, FT-KRG (Memphis)
LLC, FT-KRG (Seabrook) LLC, and FT KRG Property LP (all Delaware limited
liability companies or Delaware limited partnerships).

 

 



--------------------------------------------------------------------------------



 



1.5 Loan. Subject to all of the terms, conditions and provisions of this
Agreement, and of the agreements and instruments referred to herein, each of the
Lenders agrees severally to make Loans to the Borrower under the Facility up to
the amount such Lender’s Commitment, and the Borrower agrees to accept and repay
the Loans.
ARTICLE 2
LOAN PROVISIONS
2.1 The Facility/Advances.
2.1.1 Subject to Section 2.1.2, in no event shall the aggregate amount of Loans
outstanding from time to time exceed the lesser of (a) the Facility Amount or
(b) the Borrowing Base (the lesser of (a) or (b) being the “Availability”).
2.1.2 Provided no Default or Event of Default shall then be in existence (or
would be after giving effect thereto), the Borrower shall have the right prior
to March 3, 2014, to elect to further increase the Facility Amount and obtain
Loans (subject in all instances to the terms and conditions of this Agreement)
from the Lenders in the amount of such increase; provided, however, that (i) the
total of such increases shall not be in excess of One Hundred Million Dollars
($100,000,000.00) in the aggregate, (ii) such increases shall be approved by the
Agent, such approval not to be unreasonably withheld, (iii) each such increase
shall be in a minimum amount of $10,000,000.00, (iv) after any such increase the
Facility Amount shall not exceed the Total Commitments of the Lenders (as such
may be increased after the date hereof) as determined by the Agent, and (v) the
Borrower pays the commitment fee on such increase set forth in the addendum to
the Agent’s terms letter. Such right may be exercised by the Borrower by written
notice to the Agent (which the Agent will forward promptly to the Lenders),
which election shall designate the increased Facility Amount. The Borrower shall
execute and deliver any and all documentation and satisfy other conditions
reasonably required by the Agent in order to evidence and effectuate the
increase in the Facility Amount, including, without limitation, any new or
replacement Note(s) as may be required by any Lender changing its Commitment or
any new Lender issuing a new Commitment, and payment of any commitment fee by
the Borrower as may be required by the Agent in connection with such increase.
Any such increase of the Facility Amount shall not be effective until written
confirmation from the Agent to the Borrower and the Lenders of such increased
amount and the confirmation that such amount does not exceed the Total
Commitments of the Lenders. The Borrower acknowledge and agree that neither
Agent nor any Lender has agreed to increase its Commitment to provide funding
for such increased Facility Amount, and that any such agreement by Agent or any
Lender shall be in its sole discretion. The Arranger agrees to exercise
reasonable best efforts to secure such additional commitments if so requested by
Borrower. The Arranger shall give the existing Lenders written notice of the
Borrower’s request to so increase the Facility Amount hereunder, and the
existing Lenders shall have a right of first refusal with

 

2



--------------------------------------------------------------------------------



 



respect to electing to increase their respective Commitments, which right must
be exercised by providing the Agent with written notice of such election within
ten (10) Business Days of the notice provided by the Arranger. In the event the
existing Lenders shall agree to increase their Commitments by an amount that is
in excess of the requested increase, such increased Commitments shall be
allocated by the Agent on a pro rata basis. In connection with any increase in
the Facility Amount, (a) no Lender shall be required to increase the amount of
such Lender’s Commitment, and (b) each existing Lender’s respective Percentage
shall be adjusted to reflect the participation of the new Lender (or existing
Lender increasing its Commitment) in the Facility and the increase in the Total
Commitment.
2.1.3 Any and all advances of proceeds of the Loans shall be made by the Lenders
pro rata in accordance with each Lender’s Percentage. Loans may be prepaid and
reborrowed in accordance with the provisions hereof, provided the aggregate
principal amount of Loans outstanding from any Lender shall not exceed at any
one time such Bank’s Commitment.
2.1.4 The aggregate principal amount of each Borrowing of Loans hereunder shall
be not less than One Million Dollars ($1,000,000.00) for Adjusted Prime Rate
Loans, and Five Million Dollars ($5,000,000.00) for LIBOR Rate Loans, or in
greater integral multiples of One Million Dollars ($1,000,000.00) thereafter.
2.1.5 The obligations of the Lenders hereunder are several and not joint.
Failure of any Lender to fulfill its obligations hereunder shall not result in
any other Lender becoming obligated to advance more than its Percentage of any
Loan, nor shall such failure release or diminish the obligations of any other
Lender to fund its Percentage provided herein.
2.1.6 Each request for a Loan hereunder shall constitute a representation and
warranty by Borrower that the conditions set forth in ARTICLE 5 hereof, as the
case may be, have been satisfied on the date of such request and will be
satisfied on the proposed drawdown date, unless otherwise disclosed in writing
to the Agent prior to or at the time of such request, including the Borrower’s
continued compliance with the Financial Covenants, except to the extent the
contemplated Loan will result in noncompliance with the Financial Covenants.
Notwithstanding any such disclosure, the disclosure by Borrower to Agent that
one or more of the conditions set forth in ARTICLE 5 hereof are not satisfied as
of the date of Borrower’s request for a Loan or will not be satisfied as of the
proposed Drawdown Date shall entitle Agent to refuse to make the Loan requested
by Borrower.
2.1.7 The Borrower shall have the right to terminate or reduce the aggregate
Facility Amount at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction and shall be irrevocable once given
and effective only upon receipt by the Agent; provided, however, (a) that
Lenders shall be indemnified for any breakage and redeployment costs associated
with any LIBOR Loans, (b) any reductions shall be the in minimum increments of
$10,000,000.00, applied pro rata to each Lender’s Commitment, and (c) if the
Borrower seeks to reduce the aggregate amount of the Commitments below
$50,000,000.00, then such Commitments shall all automatically and permanently be
reduced to zero. The Agent will promptly transmit such notice to each Lender.
The Commitments, once terminated or reduced may not be increased or reinstated.

 

3



--------------------------------------------------------------------------------



 



2.2 Term of Loan; Extension Rights. The Facility shall be for a term (“Initial
Term”) commencing on the date hereof and ending on March 3, 2014 (“Initial
Maturity Date”). The Initial Term of the Facility may be extended for one
(1) year (“Extended Term”) until March 3, 2015 (“Extended Maturity Date”) upon
satisfaction of the conditions set forth in Section 2.8.
2.3 Interest Rate and Payment Terms. The Loans shall be payable as to interest
and principal in accordance with the provisions of this Agreement and the Note.
This Agreement also provides for interest at a Default Rate, Late Charges and
prepayment rights and fees. All payments for the account of Lenders made by the
Borrower shall be applied to the respective accounts of the Lenders in
accordance with each Lender’s Percentage of the Loan. The Agent will disburse
such payments to the Lenders on the date of receipt thereof if received prior to
10:00 a.m. on such date and, if not, on the next Business Day. Any and all
interest rate selection and conversion provisions in this Agreement are to be
administered by the Agent and to be allocated on a pro rata basis to the portion
of the balance due under the Notes held by each Lender based upon such Lender’s
Percentage.
2.4 Interest Rate.
2.4.1 The Loans will bear interest at the Applicable Rate, unless the Default
Rate is applicable. The Adjusted Prime Rate shall be the “Applicable Rate”,
except that the Adjusted LIBOR Rate shall be the “Applicable Rate” with respect
to portions of the Loans as to which a LIBOR Rate Option is then in effect. For
each disbursement of proceeds of the Loan, Borrower shall deliver to Agent
irrevocable notice (which may be verbal notice provided that Borrower delivers
to Agent facsimile confirmation or electronic mail confirmation within twenty
four (24) hours of such verbal notice) of the requested amount of such
disbursement (x) if such disbursement is to bear interest at the Adjusted Prime
Rate, not later than 11:00 a.m. Eastern Time on the second Business Day prior to
the desired date of disbursement and (y) if such disbursement is to bear
interest at an Adjusted LIBOR Rate, not later than 11:00 a.m. Eastern Time on
the third Business Day prior to the desired date of disbursement. Commencing
April 1, 2011, Borrower shall pay interest in arrears on the first day of every
calendar month in the amount of all interest accrued and unpaid on the Loan. All
payments (whether of principal or of interest) shall be deemed credited to
Borrower’s account only if received by 12:00 noon Eastern Time on a Business
Day; otherwise, such payment shall be deemed received on the next Business Day.
2.4.2 Provided that no Event of Default exists, Borrower shall have the option
(the “LIBOR Rate Option”) to elect from time to time in the manner and subject
to the conditions hereinafter set forth an Adjusted LIBOR Rate as the Applicable
Rate for all or any portion of a Loan which would otherwise bear interest at the
Adjusted Prime Rate.

 

4



--------------------------------------------------------------------------------



 



2.4.3 The only manner in which Borrower may exercise the LIBOR Rate Option is by
giving Agent irrevocable notice (which may be verbal notice provided that
Borrower delivers to Agent facsimile or email confirmation in the form of
Exhibit H attached hereto within twenty-four (24) hours) of such exercise not
later than 11:00 a.m. Eastern Time on the second LIBOR Business Day prior to the
proposed commencement of the relevant LIBOR Rate Interest Period, which written
notice shall specify: (i) the portion of the Loans with respect to which
Borrower is electing the LIBOR Rate Option, (ii) the LIBOR Business Day upon
which the applicable LIBOR Rate Interest Period is to commence and (iii) the
duration of the applicable LIBOR Rate Interest Period. The Applicable Rate for
any portion of the Loans with respect to which Borrower has elected the LIBOR
Rate Option shall revert to the Adjusted LIBOR Rate with a LIBOR Rate Interest
Period of one-month (the “One-Month LIBOR Rate”), as of the last day of the
LIBOR Rate Interest Period applicable thereto (unless Borrower again exercises
the LIBOR Rate Option for such portion of the Loan). Agent shall be under no
duty to notify Borrower that the Applicable Rate on any portion of the Loan is
about to revert from an Adjusted LIBOR Rate to the One-Month LIBOR Rate. The
LIBOR Rate Option may be exercised by Borrower only with respect to any portion
of the Loans equal to or in excess of $500,000.00. At no time may there be more
than six (6) LIBOR Rate Interest Periods in effect with respect to the Loan.
2.4.4 If Agent determines (which determination shall be conclusive and binding
upon Borrower, absent manifest error) (i) that Dollar deposits in an amount
approximately equal to the portion of the Loans for which Borrower has exercised
the LIBOR Rate Option for the designated LIBOR Rate Interest Period are not
generally available at such time in the London interbank market for deposits in
Dollars, (ii) that the rate at which such deposits are being offered will not
adequately and fairly reflect the cost to any Lender of maintaining a LIBOR Rate
on such portion of the Loans or of funding the same for such LIBOR Rate Interest
Period due to circumstances affecting the London interbank market generally,
(iii) that reasonable means do not exist for ascertaining a LIBOR Rate, or
(iv) that an Adjusted LIBOR Rate would be in excess of the maximum interest rate
which Borrower may by law pay, then, in any such event, to the extent that such
Lender makes such determination generally with respect to its Borrower who
borrow funds at a rate based upon the LIBOR Rate, Agent shall so notify Borrower
and all portions of the Loans bearing interest at an Adjusted LIBOR Rate that
are so affected shall, as of the date of such notification with respect to an
event described in clause (ii) or (iv) above, or as of the expiration of the
applicable LIBOR Rate Interest Period with respect to an event described in
clause (i) or (iii) above, bear interest at the Adjusted Prime Rate until such
time as the situations described above are no longer in effect or can be avoided
by Borrower exercising a LIBOR Rate Option for a different LIBOR Rate Interest
Period.
2.4.5 Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.
2.4.6 Borrower shall pay all Breakage Costs incurred from time to time by Lender
upon demand within fifteen (15) Business Days of receipt of written notice from
Agent.

 

5



--------------------------------------------------------------------------------



 



2.4.7 If the introduction of or any change in any law, regulation or treaty, or
in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof, shall make it unlawful for any Lender
to maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to the
Loans or any portion thereof, or to fund the Loans or any portion thereof in
Dollars in the London interbank market, or to give effect to its obligations
regarding the LIBOR Rate Option as contemplated by the Loan Documents, then, to
the extent that such Lender makes such determination generally with respect to
its Borrower who borrow funds at a rate based upon the LIBOR Rate, (1) Agent
shall notify Borrower that such Lender is no longer able to maintain the
Applicable Rate at an Adjusted LIBOR Rate, (2) the LIBOR Rate Option shall
immediately terminate, (3) the Applicable Rate for any portion of the Loans for
which the Applicable Rate is then an Adjusted LIBOR Rate shall automatically be
converted to the Adjusted Prime Rate, and (4) Borrower shall pay to Agent the
amount of Breakage Costs (if any) incurred by such Lender in connection with
such conversion. Thereafter, Borrower shall not be entitled to exercise the
LIBOR Rate Option until such time as the situation described herein is no longer
in effect or can be avoided by Borrower exercising a LIBOR Rate Option for a
different LIBOR Rate Interest Period. So long as no Event of Default has
occurred and is continuing, upon written demand of Borrower, the Borrower may
with thirty (30) days written notice to the Agent, require any such Lender
unable to maintain the Applicable Rate at an Adjusted LIBOR Rate pursuant to
this Section 2.4.7 to sell and assign its entire interest in the Loans pursuant
to Section 13.22 hereof to any Eligible Assignee identified by the Borrower in
its demand and reasonably approved by the Agent, upon payment by such Eligible
Assignee of the entire par amount of such Lender’s interest in the Loan, plus
any applicable Breakage Costs.
2.5 Principal.
2.5.1 Scheduled Payments. No scheduled payments of principal shall be due prior
to the Maturity Date.
(a) Mandatory Principal Repayments. The Borrower shall make mandatory
prepayments of principal equal to the excess of the outstanding balance of the
Facility, over the Availability, as determined by the Agent from time to time
(singly and collectively, the “Mandatory Principal Prepayments”) each of which
shall be due and payable on the later of (x) within five (5) Business Days of
the event giving rise to such Mandatory Principal Prepayment obligation (the
“Mandatory Prepayment Event”) or (y) within three (3) Business Days of written
demand therefor by the Agent; provided, however, at the request of the Borrower,
the Agent agrees to hold the amount of any such Mandatory Principal Prepayment
in the Mandatory Principal Payment Account (as defined in the Cash Management
Agreement or as otherwise established with the Agent and pledged to the Agent,
on behalf of the Lenders, to secure the repayment of the Obligations), until the
earlier of (x) the expiration of any relevant Interest Period so that the
prepayment can be made without the Borrower incurring any costs under
Section 2.5.7 or (y) ninety (90) days:
Any Mandatory Principal Prepayment shall be applied to then outstanding
principal balance due under the Loan.

 

6



--------------------------------------------------------------------------------



 



(b) Prepayment. Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents to the contrary, the Loans or any
portion thereof may be prepaid in whole or in part by the Borrower on any
Business Day during the term of the Loan, upon five (5) days’ prior written
notice to the Agent. Any prepayment made pursuant to the foregoing shall be
accompanied by the payment of interest accrued through the date of prepayment
and the payment of any applicable Breakage Costs.
2.5.2 Maturity. At maturity all accrued interest, principal and other charges
due with respect to the Loans shall be due and payable in full and the principal
balance and such other charges, but not unpaid interest, shall bear interest at
the Default Rate until so paid.
2.5.3 Method of Payment; Date of Credit. All payments of interest, principal and
fees shall be made in lawful money of the United States in immediately available
funds, without counterclaim or set off and free and clear, and without any
deduction or withholding for, any taxes (other than income taxes or franchise
taxes of any Lender) or other payments (a) by direct charge to an account of
Borrower maintained with Agent (or then holder of the Loan), or (b) by wire
transfer to Agent or to such other bank or address as the holder of the Loans
may designate in a written notice to Borrower. Payments shall be credited on the
Business Day on which immediately available funds are received prior to 12:00
noon Cleveland Time; payments received after 12:00 noon Eastern Time shall be
credited to the Loans on the next Business Day; payments which are by check,
which Agent may at its option accept or reject, or which are not in the form of
immediately available funds shall not be credited to the Loans until such funds
become immediately available to Agent, and, with respect to payments by check,
such credit shall be provisional until the item is finally paid by the payer
bank.
2.5.4 Billings. Agent may submit monthly billings reflecting payments due from
the Borrower; however, any changes in the interest rate which occur between the
date of billing and the due date may be reflected in the billing for a
subsequent month. Neither the failure of Agent to submit a billing nor any error
in any such billing shall excuse the Borrower from the obligation to make full
payment of the Borrower’s payment obligations when due.
2.5.5 Default Rate. Agent shall have the option of imposing (and shall upon
demand of the Required Lenders impose), and Borrower shall pay upon billing
therefor, an interest rate which is four percent (4%) per annum above the
interest rate otherwise payable (“Default Rate”): (a) following any Event of
Default, unless and until the Event of Default is cured with the consent of
Required Lenders or waived by Required Lenders; and (b) after Maturity.
Borrower’s right to select LIBOR pricing options shall be suspended upon the
occurrence and during the continuance of a monetary Default or following any
Event of Default or at Maturity.
2.5.6 Late Charges. The Borrower shall pay, upon billing therefor, a “Late
Charge” equal to five percent (5%) of the amount of any regularly scheduled
payment of principal (other than principal due at Maturity or any Mandatory
Principal Prepayment), interest, or both, which is not paid within ten (10) days
of the due date thereof (other than with respect to any payment as to which the
said ten (10) day period expires after the implementation of the Default Rate).
Late charges are: (a) except as provided above, payable in addition to, and not
in limitation of, the Default Rate, (b) intended to compensate Agent for
administrative and processing costs incident to late payments, (c) are not
interest, and (d) shall not be subject to refund or rebate or credited against
any other amount due.

 

7



--------------------------------------------------------------------------------



 



2.5.7 Prepayment Costs. The Borrower shall pay to Agent, immediately upon
request and notwithstanding contrary provisions contained in any of the Loan
Documents, such amounts as shall, in the conclusive judgment of Agent (in the
absence of manifest error), compensate Agent and the Lenders for the loss, cost
or expense which they may reasonably incur as a result of (i) any payment or
prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of an Adjusted LIBOR Rate Advance on a date
other than the last day of the applicable Interest Period of an Adjusted LIBOR
Rate Advance, (ii) the conversion, for any reason whatsoever, whether voluntary
or involuntary, of any Adjusted LIBOR Rate Advance to a Adjusted Prime Rate
Advance on a date other than the last day of the applicable Interest Period,
(iii) the failure of all or a portion of a Loan which was to have borne interest
at the Adjusted LIBOR Rate pursuant to the request of Borrower to be made under
the Loan Agreement (except as a result of a failure by any Lender to fulfill
such Lender’s obligations to fund), or (iv) the failure of the Borrower to
borrow in accordance with any request submitted by it for an Adjusted LIBOR Rate
Advance. Such amounts payable by the subject Borrower shall be equal to (a) any
administrative costs actually incurred plus (b) the Breakage Costs.
2.6 Fees.
2.6.1 Loan Fees. Borrower shall pay to the Agent the fees as and when provided
in the addendum to the terms letter between the Borrower and the Agent. The fee
shall be based upon the amount of the Total Commitment and shall be fully earned
by the Agent on the Closing Date.
2.6.2 Unused Commitment Fee. The Borrower agree to pay to the Agent for
distribution to each Lender an unused commitment fee (the “Unused Commitment
Fee”) for the period from the Closing Date until the Maturity Date (or such
earlier date as the Total Commitment shall have been terminated) equal to the
average daily amount of the Total Commitment then in effect which was unused
(through the extension of Loans) during the immediately preceding calendar
quarter calculated on the basis of actual days elapsed over the actual number of
days for such quarter, multiplied by 35 basis points (.35%). The Unused
Commitment Fee shall be due and payable quarterly in arrears on the first day of
each quarter and on the Maturity Date or upon such earlier date as the Total
Commitment shall be terminated
2.6.3 Extension Fees. The Borrower shall pay to the Agent for the account of the
Lenders “Extension Fees” (so referred to herein) in amounts representing one
quarter of one percent (0.25%) of the Total Commitment of the Lenders at the
Initial Maturity Date, in connection with the Borrower’s exercise of its
extension right, and as a condition precedent to the effectiveness thereof, in
each instance, as provided in Section 2.8. In the event the Facility is not
extended for any reason, the Agent shall promptly return the Extension Fee to
the Borrower.

 

8



--------------------------------------------------------------------------------



 



2.7 Acceleration. The Agent may, and upon the request of the Required Lenders
shall, accelerate the applicable Loan, after the occurrence and during the
continuance of an Event of Default. Upon such an acceleration, all principal,
accrued interest and costs and expenses shall be due and payable together with
interest on such principal at the Default Rate and any applicable Prepayment Fee
and any amounts due under Section 2.5.7.
2.8 Conditions to Extending Loan. Upon satisfaction of each of the following
conditions, the Borrower may extend the Facility until the Extended Maturity
Date:
2.8.1 No Default. No Default shall exist on the date of the Borrower’s written
notice for an extension as provided for below and on the Initial Maturity Date.
2.8.2 Notice From Borrower. The Borrower shall have given Agent written notice
of its request to exercise its extension right at least sixty (60) days, but no
more than ninety (90) days, before the Initial Maturity Date.
2.8.3 Covenant Compliance. No breach of any covenants imposed upon the Borrower
shall exist including, without limitation, the Financial Covenants;
2.8.4 Conditions Satisfied. All of the conditions set forth in Article 5 of this
Agreement shall continue to be satisfied;
2.8.5 Extension Fee. The Extension Fee of 0.25% of the Facility referred to in
Section 2.6.3 shall have been paid at least five (5) days prior to the Initial
Maturity Date;
2.8.6 Additional Documents. The Borrower and each Guarantor shall have executed
and delivered to Agent such agreements and documents as Agent may reasonably
require to effectuate the extension; provided, however, none of said requested
agreements or documents shall provide for additional collateral or include any
substantive modification of the terms and provisions of the Loan Documents;
2.8.7 Before End of Term. Each of the foregoing conditions are satisfied not
later than, and on, the Initial Maturity Date. Within twenty (20) days following
receipt by Agent of Borrower’s written notice under clause 2.8.2 above
requesting the extension accompanied by the items described in Section 2.8,
Agent shall notify the Borrower in writing if all of the conditions precedent to
the extension, other than payment of the extension fee, have been satisfied, or
if further information or documents set forth in Section 2.8 are required,
specifying such missing information or documents. If Agent determines that the
conditions to extension have been satisfied (or if the Agent notified the
Borrower as provided above of any outstanding information or documents required
by this Section 2.8, specifying such missing information or documents, and the
Borrower provides outstanding information or documents prior to ten (10) days
before the Initial Maturity Date), other than payment of the Extension Fee,
Agent shall so notify the Borrower and upon Agent’s receipt of the Extension Fee
not later than five (5) days prior to the Initial Maturity Date, so long as no
Default exists, the term of the Facility shall be extended until the Extended
Maturity Date.

 

9



--------------------------------------------------------------------------------



 



2.9 Increased Costs and Capital Adequacy.
2.9.1 Borrower recognizes that the cost to any Lender of maintaining the Loans
or any portion thereof may fluctuate and, to the extent that such Lender makes
such determination generally with respect to similarly situated borrowers,
Borrower agrees to pay Agent additional amounts to compensate any such Lender
for any increase in its actual costs incurred in maintaining the Loans or any
portion thereof outstanding or for the reduction of any amounts received or
receivable from Borrower as a result of:
(a) any change after the date hereof in any applicable law, regulation or
treaty, or in the interpretation or administration thereof, or by any domestic
or foreign court, (A) changing the basis of taxation of payments under this
Agreement to any Lender (other than taxes imposed on all or any portion of the
overall net income or receipts of Lenders or franchise taxes), or (B) imposing,
modifying or applying any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, credit extended by, or
any other acquisition of funds for loans by any Lender (which includes the Loans
or any applicable portion thereof) (provided, however, that Borrower shall not
be charged again the Reserve Percentage already accounted for in the definition
of the Adjusted LIBOR Rate), or (C) imposing on any Lender, or the London
interbank market generally, any other condition affecting the Loan, provided
that the result of the foregoing is to increase the cost to any Lender of
maintaining the Loans or any portion thereof or to reduce the amount of any sum
received or receivable from Borrower by any Lender under the Loan Documents; or
(b) the maintenance by any Lender of reserves in accordance with reserve
requirements promulgated by the Board of Governors of the Federal Reserve System
of the United States with respect to “Eurocurrency Liabilities” of a similar
term to that of the applicable portion of the Loans (without duplication for
reserves already accounted for in the calculation of a LIBOR Rate pursuant to
the terms hereof).
So long as no Event of Default has occurred and is continuing, upon written
demand of Borrower, the Borrower may with thirty (30) days’ written notice to
the Agent, require any such Lender whose costs of maintaining the Loans or any
portion thereof has increased as provided for in this Section 2.9.1 to sell and
assign its entire interest in the Loans pursuant to Section 13.22 hereof to any
Eligible Assignee identified by the Borrower in its demand and reasonably
approved by the Agent, upon payment by such Eligible Assignee of the entire par
amount of such Lender’s interest in the Loan, plus any compensation required to
be paid hereunder and any applicable Breakage Costs.
2.9.2 If the application of any law, rule, regulation or guideline adopted or
arising out of the report of the Basel Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any other law,
rule, regulation or guideline regarding capital adequacy, or any change after
the date hereof in any of the foregoing, or in the interpretation or
administration thereof by any domestic or foreign Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof (with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives

 

10



--------------------------------------------------------------------------------



 



thereunder issued in connection therewith or in implementation thereof being
deemed to have occurred after the date hereof, regardless of the date enacted,
adopted, issued or implemented), or compliance by any Lender, with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s capital to a level below that which
such Lender would have achieved but for such application, adoption, change or
compliance (taking into consideration the policies of such Lender with respect
to capital adequacy), then, to the extent that such Lender requires such
compensation generally with respect to similarly situated Borrower, from time to
time Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction with respect to any portion of the
Loans outstanding. So long as no Event of Default has occurred and is
continuing, upon written demand of Borrower, the Borrower may with thirty
(30) days written notice to the Agent, require any such Lender to whom
compensation is due and payable by the Borrower as provided for in this
Section 2.9.2 to sell and assign its entire interest in the Loans pursuant to
Section 13.22 hereof to any Eligible Assignee identified by the Borrower in its
demand and reasonably approved by the Agent, upon payment by such Eligible
Assignee of the entire par amount of such Lender’s interest in the Loan, plus
any compensation required to be paid hereunder and any applicable Breakage
Costs.
2.9.3 Any amount payable by Borrower under subsection 2.9.1 or 2.9.2 above shall
be paid within five (5) days of receipt by Borrower of a certificate signed by
an authorized officer of Agent setting forth the amount due and the basis for
the determination of such amount, which statement shall be conclusive and
binding upon Borrower, absent manifest error. Failure on the part of Agent to
demand payment from Borrower for any such amount attributable to any particular
period shall not constitute a waiver of Lender’s right to demand payment of such
amount for any subsequent or prior period. Agent shall use reasonable efforts to
deliver to Borrower prompt notice of any event described in subsection 2.9.1 or
2.9.2 above, of the amount of the reserve and capital adequacy payments
resulting therefrom and the reasons therefor and of the basis of calculation of
such amount; provided, however, that any failure by Agent so to notify Borrower
shall not affect Borrower’s obligation to pay the reserve and capital adequacy
payment resulting therefrom.
2.10 Borrower Withholding. If by reason of a change in any applicable laws
occurring after the date hereof, or, as to an Eligible Assignee acquiring an
interest in the Loans after the date hereof, after such Eligible Assignee
purchases such interest in the Loan, Borrower is required by law to make any
deduction or withholding in respect of any taxes (other than taxes imposed on or
measured by the net income of any Lender or any franchise tax imposed on any
Lender), duties or other charges from any payment due under the Note to the
maximum extent permitted by law, to the extent that such Lender imposes such
requirement generally with respect to similarly situated Borrower, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
each Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made. So long
as no Event of Default has occurred and is continuing, upon written demand of
Borrower, the Borrower may with thirty (30) days written notice to the Agent,
require any such Lender requiring the Borrower to make such deductions or
withholdings as set forth in this Section 2.10 to sell and assign its entire
interest in the Loans pursuant to Section 13.22 hereof to any Eligible Assignee
identified by the Borrower in its demand and reasonably approved by the Agent,
upon payment by such Eligible Assignee of the entire par amount of such Lender’s
interest in the Loan, plus any amounts required to be paid hereunder and any
applicable Breakage Costs.

 

11



--------------------------------------------------------------------------------



 



2.11 Interest Rate Agreements.
2.11.1 Any indebtedness incurred pursuant to an Interest Rate Agreement entered
into by Borrower and Agent shall constitute indebtedness evidenced by the Note
and secured by the other Loan Documents to the same extent and effect as if the
terms and provisions of such Interest Rate Agreement were set forth herein,
whether or not the aggregate of such indebtedness, together with the
disbursements made by Lenders of the proceeds of the Loan, shall exceed the face
amount of the Note.
2.11.2 Borrower hereby collaterally assigns to Agent for the benefit of Lenders
any and all Interest Rate Protection Products, if any, purchased or to be
purchased by Borrower in connection with the Loan, as additional security for
the Loan, and agrees to provide Lenders with any additional documentation
requested by Lenders in order to confirm or perfect such security interest
during the term of the Loan. If Borrower obtains an Interest Rate Protection
Product from a party other than Agent, Borrower shall deliver to Lenders such
third party’s consent to such collateral assignment. No Interest Rate Protection
Product purchased from a third party may be secured by an interest in Borrower
or the Collateral.
ARTICLE 3
SECURITY FOR THE LOANS; LOAN AND SECURITY DOCUMENTS
3.1 Security for Loan. The Loans, together with interest thereon and all other
charges and amounts payable by, and all other Obligations of, the Borrower and
the other Loan Parties to the Agent and/or each of the Lenders, shall be secured
by the following collateral (the “Collateral”) which the Borrower agrees to
provide and maintain (certain of which was previously executed and/or delivered
in connection with the Original Agreement), or cause to be provided and
maintained (whether provided for each in separate agreements or combined with
various other agreements):
3.1.1 Security Agreement. To the extent permitted under the terms of the
applicable Formation Documents, a first priority security agreement and
collateral assignment granted by the Borrower to the Agent, on behalf of the
Lenders, respecting all assets of the Borrower, whether now owned, now due, or
in which the Borrower has an interest, or hereafter, at any time in the future,
acquired, arising, to become due, or in which the Borrower obtains an interest.
3.1.2 Borrower Ownership Interest Pledge and Security Agreements. First priority
Ownership Interest Pledge and Security Agreements granted by the Borrower to the
Agent, on behalf of the Lenders, with respect (a) to all right, title, and
interest of the Borrower to and in the Borrower’s respective ownership interests
in those Subsidiaries as set forth in Exhibit M annexed hereto, and (b) all
right, title, and interest of the Borrower to and in the Securities (the
“Pledged Securities”) described on Exhibit N annexed hereto, together with any
required third party consents, waivers or control agreements required in order
to vest, perfect and confirm the Agent’s lien and rights with respect to such
interests.

 

12



--------------------------------------------------------------------------------



 



3.1.3 Depository Account Pledge and Security Agreements. A first priority
Depository Account Pledge and Security Agreement granted by the Borrower and any
Loan Party to the Agent, on behalf of the Lenders, respecting any of the
Borrower’s Accounts to the extent established by such Persons at KEYBANK
NATIONAL ASSOCIATION (or any successor thereto or affiliate thereof) (singly and
collectively the “Depository Account Pledge and Security Agreement”).
3.1.4 Guaranties and Security Agreements from Guarantor. The unlimited guaranty
from each Guarantor, pursuant to which each Guarantor shall guaranty the prompt,
punctual, and faithful payment of the Loans and the performance of all other
Obligations to the Agent and each of the Lenders under the Loan Documents
(singly and collectively, the “Guaranty”); a portion of the initial advances to
be made under this Facility will be utilized to repay in full the outstanding
balances due under that certain Loan Agreement dated as of November 18, 2004, as
amended, entered into by FT-FIN Acquisition LLC (“FT-Fin”) and KeyBank National
Association, as Agent; as consideration for the repayment of the obligations of
FT-Fin pursuant to the advances made hereunder, FT-Fin has agreed, on behalf of
itself and certain of its subsidiaries, that the various collateral and other
guaranties executed and/or delivered certain collateral by FT-FIN and such
subsidiaries shall be continue in full force and effect and shall be deemed
modified and amended to constitute guaranties of and such collateral shall
secure the Obligations of the Borrower hereunder, and Borrower agrees to cause
FT-FIN and such subsidiaries to execute all such documents and take such action
as the Agent may request in order to confirm the guaranty by such parties of,
and the grant of collateral by such parties to secure, the Obligations of the
Borrower hereunder.
3.1.5 Subsidiary Collateral Documents. The following collateral documents
granted to the Agent from the applicable Subsidiary listed below:
(a) An Ownership Interest Pledge and Security Agreement granted by FT-FIN with
respect to its ownership interests in FT-WD Property LLC, a Delaware limited
liability company, together with all necessary consents and agreements required
by the Agent in connection therewith;
(b) An Ownership Interest Pledge and Security Agreement granted by FT-KRG
Property L.P., a Delaware limited partnership, with respect to its ownership
interests in FT-KRG (Atlanta) LLC, FT-KRG (Denton) LLC, FT-KRG (Louisville) LLC,
FT-KRG (Memphis) LLC , FT-KRG (Seabrook) LLC, and FT-KRG (Greensboro) LLC, each
a Delaware limited liability company, together with all necessary consents and
agreements required by the Agent in connection therewith; and
(c) An Ownership Interest Pledge and Security Agreement granted by WRT Property
Holdings LLC, WRT-Andover Property Manager LLC, and WRT-South Burlington
Property Manager LLC, each a Delaware limited liability company, with respect to
their respective ownership interests in WRT-Crossroads LLC, WRT-Crossroads One
LLC, WRT-Andover Property Manager LLC, WRT-South Burlington Property Manager
LLC, WRT-Andover Property LLC, and WRT-South Burlington Property LLC, each a
Delaware limited liability company, together with all necessary consents and
agreements required by the Agent in connection therewith.

 

13



--------------------------------------------------------------------------------



 



3.1.6 Environmental Compliance and Indemnification Agreement. A compliance and
indemnification agreement with respect to environmental matters (“Environmental
Indemnity”) from the Borrower and each Guarantor (collectively, the
“Indemnitor”) in favor of the Agent and each of the Lenders.
3.1.7 Additional Documents. Any other documents, instruments and agreements with
respect to the Loans as set forth on the Loan Agenda.
3.2 Loan Documents and Security Documents. The Loans shall be made, evidenced,
administered, secured and governed by all of the terms, conditions and
provisions of the “Loan Documents”, each as the same may be hereafter modified
or amended, consisting of: (i) this Loan Agreement; (ii) the promissory notes in
the form of Exhibit C, annexed hereto, payable by the Borrower to each of the
respective Lenders in the original aggregate principal amount of up to FIFTY
MILLION DOLLARS ($50,000,000.00) (collectively, the “Note”); (iii) the various
documents and agreements referenced in Section 3.1, above; (iv) any Consents or
Payment Direction Letters executed by any Borrower Subsidiary; (v) the Interest
Rate Agreement (if any), (vi) the Cash Management Agreement (if any); and
(vii) any other documents, instruments, or agreements heretofore or hereafter
executed to further evidence or secure the Loan.
Each of the Loan Documents listed above is dated as of the date hereof. The Loan
Documents referenced in Section 3.1 , together with any additional documents
granted in favor of the Agent under Section 3.3 in connection with the grant of
Additional Collateral, are sometimes referred to herein, singly and collectively
as the “Security Documents”.
3.3 Additional Borrowing Base Collateral. From time to time during the term of
this Agreement following Borrower’s written request (“Additional Collateral
Request”), and the Borrower’s compliance with the provisions of this
Section 3.3, the Required Lenders shall authorize the Agent to accept additional
unencumbered assets (“Additional Collateral”) from the Borrower or any Borrower
Subsidiary or other Loan Party as a Borrowing Base Asset and include the value
of such Additional Collateral in the determination of the Borrowing Base (based
on the formula set forth in the definition of Borrowing Base, or on such other
basis as the Agent and the Lenders may reasonably determine with respect to such
Additional Collateral). The Lenders shall agree to the inclusion of such
Additional Collateral in the Borrowing Base Assets Pool, only upon the
satisfaction of the following conditions, in a manner reasonably acceptable to
the Agent and the Required Lenders:
3.3.1 No Event of Default shall exist under this Agreement or the other Loan
Documents at the time of the Additional Collateral Request or at the time of any
such assets becoming Additional Collateral hereunder, except for any Default
which is cured or remedied by such Additional Collateral becoming part of the
Borrowing Base.
3.3.2 All representations and warranties contained herein or in the other Loan
Documents shall be true and correct in all material respects as of the time of
the delivery of any such Additional Collateral (or shall become true by virtue
of such Additional Collateral becoming part of the Borrowing Base), including
the Borrower’s continued compliance with the Financial Covenants.

 

14



--------------------------------------------------------------------------------



 



3.3.3 The Borrower shall pay or reimburse the Agent for all appraisal fees,
title insurance and recording costs, reasonable legal fees and expenses and
other costs and expenses incurred by Agent in connection with the additional
Collateral.
3.3.4 The Borrower or the applicable Loan Party shall have executed all such
documents and taken all such action (and caused any Person to take such action
and execute such documents) as the Agent may reasonably request to vest, perfect
and confirm the guaranties, liens and security interests required by the Agent
with respect to such Additional Collateral.
3.3.5 The Borrower, any applicable Borrower Subsidiary or Loan Party, and the
subject Additional Collateral shall have satisfied all applicable conditions
precedent set forth in Article 5 prior to the inclusion of the Additional
Collateral in the Borrowing Base.
Any failure of the proposed Additional Collateral to meet in all material
respects all of the foregoing conditions shall be deemed a rejection of the
proposed addition of the Additional Collateral in the Borrowing Base for that
Additional Collateral Request and such proposed Additional Collateral shall not
be included in the Borrowing Base for any purpose unless and until all of the
foregoing conditions are satisfied or waived by the Agent and the Required
Lenders. The Agent shall give the Borrower prompt written notice of the decision
of the Required Lenders with respect to the admission or rejection of any
Additional Collateral as a component of the Borrowing Base.
3.4 Removal of Borrowing Base Assets. So long as there is no Default pending,
the Borrower may from time to time have a Borrowing Base Asset removed from the
Borrowing Base Assets Pool. In such event, the Borrower shall provide to the
Agent written notice thereof (each a “Removal Request”) no later than 10:00 a.m.
(New York, New York time) on the Business Day that is at least five (5) Business
Days prior to the date on which the Borrower wishes to have such Borrowing Base
Asset removed from the Borrowing Base Assets Pool, such Removal Request to (i)
identify the Borrowing Base Asset proposed to be removed from the Borrowing Base
Assets Pool, (ii) set forth the calculation of the Borrowing Base value
attributable to such Borrowing Base Asset from the Borrowing Base Certificate in
order to determine the amount of any payment required by Section 2.5.1(a), and
(iii) have attached thereto a pro forma Borrowing Base Certificate. Upon receipt
by the Agent of any prepayment required by Section 2.5.1(a) and provided no
Default is then pending, the subject Borrowing Base Asset shall cease to be part
of the Borrowing Base Asset Pool hereunder and the Agent shall provide prompt
written notice of such removal to each Lender.
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Agent and the Lenders acknowledge and agree that in the event any
Borrower Subsidiary shall own an asset which is not intended to be in the
Borrowing Base Assets Pool, such Borrower Subsidiary shall be permitted to sell,
finance, encumber or otherwise transfer such asset without the approval of the
Agent or the Lenders and without the requirement of any payment hereunder.

 

15



--------------------------------------------------------------------------------



 



ARTICLE 4
CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES
4.1 Authorized Representatives. Agent and each of the Lenders are authorized to
rely upon the continuing authority of the persons, officers, signatories or
agents hereafter designated (“Authorized Representatives”) to bind the Borrower
with respect to all matters pertaining to the Loans and the Loan Documents
including, but not limited to, the selection of interest rates, the submission
of any request for a Loan and certificates with regard thereto. Such
authorization may be changed only upon written notice to Agent accompanied by
evidence, reasonably satisfactory to Agent, of the authority of the person
giving such notice. The present Authorized Representatives as to the Borrower
are listed on Exhibit D. The Agent shall have a right of approval, not to be
unreasonably withheld or delayed, over the identity of the Authorized
Representatives so as to assure Agent and each of the Lenders that each
Authorized Representative is a responsible and senior official of the Borrower.
ARTICLE 5
CONDITIONS PRECEDENT
It shall be a condition precedent of Lenders’ obligation to close the Facility
and to fund the initial Loans under the Facility that each of the following
conditions precedent be satisfied in full (as determined by each Lender in its
discretion which discretion shall be exercised in good faith having due regard
for the advice of the Agent), unless specifically waived in writing by all of
the Lenders at or prior to the date of the funding of the initial Loans under
the Facility (the date of the closing of the Loan shall be referred to herein as
the “Closing Date” and the date of the initial Loan under the Facility shall be
referred to herein as the “Funding Date”), and the Lenders shall, subject to
compliance with all of the other terms, conditions and provisions of this
Agreement, make disbursement of the initial Loan under the Facility on the
Closing Date and shall, if so requested by Borrower as and when provided in
Section 2.1 and as otherwise provided herein, make disbursement of Loans subject
to the satisfaction of said following conditions precedent:
5.1 Satisfactory Loan Documents and Related Documents; Loan Agenda Items. On the
Funding Date, each of the Loan Documents and the Related Documents shall be
satisfactory in form, content and manner of execution and delivery to Agent and
Agent’s counsel and all Loan Documents and Related Documents shall be in full
force and effect. Without limiting the foregoing, the Agent shall have received
each of the instruments, documents, and agreements itemized on the Loan Agenda,
each executed and delivered in favor of, and/or in form and substance reasonably
satisfactory to, the Agent.
5.2 Financial Information; No Material Change.
(a) No change shall have occurred in the financial condition, business, affairs,
operations or control of the Borrower, the Loan Parties, and/or the other Loan
Parties since the date of their respective financial statements most recently
delivered to Agent, which change has had or could reasonably be expected to have
a Material Adverse Effect; and the Borrower and the other Loan Parties shall
have furnished Agent such other financial information and certifications as
reasonably requested by the Agent.

 

16



--------------------------------------------------------------------------------



 



(b) The absence of any material adverse change in the loan syndication,
financial or capital market conditions generally from those currently in effect.
(c) The Borrower shall have provided to the Agent a copy certified by an officer
of the Borrower of its balance sheet after giving effect to the Loan, to
evidence that the Borrower is solvent, has assets having a fair value in excess
of the amount required to pay the Borrower’s probable liabilities on the
Borrower’s existing Debts as such become absolute and mature, and has adequate
capital for the conduct of the Borrower’s business and the ability to pay the
Borrower’s Debts from time to time incurred in connection therewith as such
Debts mature.
5.3 Warranties and Representations Accurate. All warranties and representations
made by or on behalf of any of the Borrower and the other Loan Parties, or any
of them, to Agent or any of the Lenders shall be true, accurate and complete in
all material respects and, to the best of the Borrower’s Knowledge, shall not
omit any material fact necessary to make the same not misleading.
5.4 Validity and Sufficiency of Security Documents. The Security Documents shall
create a valid and perfected lien on the Collateral described therein and each
of the Security Documents and related UCC filings shall have been duly recorded
and filed to the satisfaction of Agent and Agent’s counsel, including, without
limitation, as follows:
(a) On the Funding Date, the Borrower and the other Loan Parties shall have
delivered to the Agent evidence of the completion of all recordings and filings
of, or with respect to, the Security Documents or, in the case of UCC-1
financing statements, delivery of such financing statements in proper form for
recording, and shall have taken all such other actions as may be necessary or,
in the reasonable opinion of the Agent, desirable to perfect the Liens and
security interests intended to be created by the Security Documents in the
Collateral covered thereby. Such filings, recordings and other actions shall
include, without limitation, in addition to the UCC-1 financing statements,
(x) delivery to the Agent of the certificates, if any, representing the
respective partnership and membership interests in each partnership and limited
liability company, the partnership or membership interests in which are being
pledged to Agent on behalf of the Lenders pursuant to the Security Documents,
and (y) delivery to the Agent of all consents, acknowledgments, and approvals
relating in any way to the Security Documents as the Agent in its reasonable
discretion determines appropriate, including, without limitation, those consents
and approvals set forth in the Loan Agenda with respect to the granting of the
Security Documents and the acknowledgment of the interests of the Agent and the
Lenders created therein (the “Consents”); and
(b) on or prior to the Funding Date, the Agent shall have received the results
of a UCC, tax lien and judgment search in the jurisdictions in which the
Borrower, the Borrower Subsidiaries, and the other Loan Parties, respectively,
are organized, have assets, or have their chief executive office, and the
results of such search shall indicate there are no judgments or Liens not
permitted under the Loan Documents.

 

17



--------------------------------------------------------------------------------



 



5.5 Payment Direction And Authorization. Agent shall have received evidence of
such Payment Direction Letters set forth in the Loan Agenda in order to evidence
the intended management of the cash flow of the Borrower and the other Loan
Parties.
5.6 Litigation. On the Funding Date, there shall not be any actions, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
pending or, to the best of the Borrower’s Knowledge, threatened with respect to
the Loan, the transactions contemplated in the Loan Documents or any
documentation executed in connection therewith, or in connection with the
Borrower or any other Loan Party, which the Agent shall determine in good faith
is likely to have a Material Adverse Effect.
5.7 Formation Documents and Entity Agreements.
(a) On the Funding Date, the Agent shall have received a certificate of the
general partner or managing member or manager, as applicable, of the Borrower
and each other Loan Party which is a partnership or limited liability company,
annexing and certifying as to (a) the Formation Documents of such entity having
been duly executed, delivered and filed and remaining in full force and effect
and unmodified as of the date of such certificate (and annexing a copy thereof),
(b) due authorization, execution and delivery by such entity of the Loan
Documents to which it is a party, and (c) such entity being in good standing and
authorized to do business in each jurisdiction where the ownership of its assets
and operation of its business requires such qualification, as each of the
foregoing is set forth in Loan Agenda;
(b) On the Funding Date, the Agent shall have received a certificate of the
managing member or manager of each Loan Party which is a limited liability
company annexing and certifying as to (a) resolutions of such entity authorizing
and approving the transactions contemplated by the Loan Documents, and the
execution and delivery thereof by such entity in respect of the documents to
which it is a party and on behalf of the other entities in which such limited
liability company is a general partner or managing member in respect of any of
the Loan Documents, (b) signatures and incumbency of all officers of such
limited liability company executing documentation on behalf of such entity or on
behalf of any entity as to which such limited liability company is a general
partner or managing member, as the case may be, in connection with the
transactions contemplated by the Loan Documents, (c) the Formation Documents of
such entity having been duly executed, delivered and filed and remaining in full
force and effect and unmodified as of the date of such certificate (and annexing
copies thereof) and (d) such entity being in good standing and authorized to do
business in each jurisdiction where the conduct of its business and ownership of
its assets requires such qualification, as each of the foregoing is set forth in
the Loan Agenda.

 

18



--------------------------------------------------------------------------------



 



(c) On the Funding Date, the Agent shall have received a certificate of the
secretary of each Loan Party which is a corporation annexing and certifying as
to (a) corporate resolutions of such entity authorizing and approving the
transactions contemplated by the Loan Documents, and the execution and delivery
thereof by such entity in respect of the documents to which it is a party and on
behalf of the other entities in which such corporation is a general partner or
managing member in respect of any of the Loan Documents, (b) signatures and
incumbency of all officers of such corporation executing documentation on behalf
of such entity or on behalf of any entity as to which such corporation is a
general partner or managing member, as the case may be, in connection with the
transactions contemplated by the Loan Documents, (c) the Formation Documents of
such entity having been duly executed, delivered and filed and remaining in full
force and effect and unmodified as of the date of such certificate (and annexing
copies thereof) and (d) such entity being in good standing and authorized to do
business in each jurisdiction where the conduct of its business and ownership of
its assets requires such qualification, including, as each of the foregoing is
set forth in the Loan Agenda.
5.8 Compliance With Law. There are no Legal Requirements which prohibit or
adversely limit the capacity or authority of the Borrower to enter into the
Facility or any Loan Party to execute the Loan Documents to which it is a party,
and perform the obligations of such Person with respect thereto.
5.9 Compliance With Financial Covenants. Agent shall have received an Officer’s
Certificate reflecting compliance with the Financial Covenants and the terms and
conditions hereof.
5.10 Due Diligence. Agent shall have received and completed a review of such due
diligence as the Agent may require with respect to any Collateral, including,
without limitation:
(a) Updated title reports and copies of existing owner’s or lender’s title
insurance policies with respect to the Individual Properties owned (fee simple
or land estate) or ground leased by any Loan Party, or subject to a mortgage or
participation interest in any loan held by a Loan Party (the “Title Reports”);
(b) Copies of all notes, mortgages and other loan documents evidencing any
Collateral;
(c) Borrower’s certification as to the principal balance and the regularly
scheduled principal and interest payments due on all Subsidiary Debt as of
March 3, 2011;
(d) Copies of all agreements and restrictions related to the Pledged Securities;
and
(e) To the extent available, zoning reports and surveys for each Individual
Property.
5.11 Condition of Property. There shall have been no uninsured, unrepaired, or
unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Individual
Properties which could reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------



 



5.12 Insurance. To the extent requested by the Agent, the Borrower shall have
provided to Agent evidence of the following insurance, each meeting the
requirements of the Agent: (i) reasonably satisfactory blanket liability
insurance in favor of the Borrower and each of the Borrower Subsidiaries, and
physical all-risk insurance; (ii) a reasonably satisfactory report from the
third party monitoring the insurance as to the hazard and other insurance on the
Individual Properties maintained by the respective owner or tenant thereof, and
(iii) a reasonably satisfactory third party contract regarding the monitoring of
the insurance to be obtained by tenants under Leases with respect to the
Individual Properties.
5.13 Third Party Consents and Agreements. The Agent shall have received the
Consents and such other third party consents, control agreements and other
agreements as the Agent may require with respect to the Loan.
5.14 Legal Opinions. Agent shall have received and approved legal opinion
letters from counsel representing the Borrower and the other Loan Parties which
meet Agent’s legal opinion requirements and covering such matters incident to
the transactions contemplated herein, as the Agent may reasonably request.
5.15 No Default. There shall not be any Default under any of the Loan Documents.
5.16 Patriot Act/OFAC. The Borrower and each other Loan Party shall have
provided all information requested by the Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) and the OFAC Review Process.
ARTICLE 6
WARRANTIES AND REPRESENTATIONS
The Borrower warrants and represents to Agent and each of the Lenders for the
express purpose of inducing Lenders to enter into this Agreement, to make each
Loan, and to otherwise complete all of the transactions contemplated hereby that
upon the date of each Loan advance and at all times thereafter until the Loan
has been repaid and all Obligations have been satisfied as follows:
6.1 Formation. Each of the Borrower and the other Loan Parties has been duly
formed and is validly existing and in good standing as a corporation, limited
partnership, limited liability company or trust, as the case may be, under the
laws of the State of its formation. Each of the Borrower and the other Loan
Parties has the requisite power and authority to own its assets and conduct its
businesses as currently conducted and owned, and to enter into and perform its
obligations under each Loan Document and/or Related Document to which it is a
party. Each of the Borrower and the other Loan Parties is in good standing and
authorized to do business in each jurisdiction where the ownership of its assets
and/or the conduct of its business requires such qualification except where the
failure to be so qualified would not have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------



 



6.2 Proceedings; Enforceability. Each of the Borrower and the other Loan Parties
has taken all requisite action to authorize the execution, delivery and
performance by such Person of the Loan Documents and/or the Related Documents to
which it is a party. Each Loan Document and the Related Document to which it is
a party which is required to be executed and delivered on or prior to the date
on which this representation and warranty is being made has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of each of the Borrower and the other Loan Parties which is a party
thereto, enforceable against each such Person in accordance with its respective
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally and to general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
6.3 Conflicts. Neither the execution, delivery and performance of the Loan
Documents and the Related Documents by each of the Borrower and the other Loan
Parties or compliance by any such Person with the terms and provisions thereof
(including, without limitation, the granting of Liens pursuant to the Security
Documents), (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants or conditions of, or constitute a default under, or result in
the creation or imposition (or the obligation to create or impose) of any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any such Person pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any such Person is a party or by which it or any of its
properties or assets is bound or to which it may be subject or (iii) will
violate any provision of any Formation Document of any such Person.
6.4 Ownership and Taxpayer Identification Numbers.
(a) All of the partners, owners, stockholders, and members, respectively and as
may be applicable, of each of the Borrower and the other Loan Parties (other
than the REIT) are listed in Exhibit F. The exact correct name and
organizational number(s) and federal employer identification number(s) of the
Borrower and the other Loan Parties are accurately stated in Exhibit F.
(b) The Borrower is the owner of all of the ownership interests set forth in
Section 3.1.2, above, pledged by it to the Agent, on behalf of the Lenders.
Except for such ownership interests and except as shown on Exhibit F, the
Borrower does not directly hold any stock, membership, partnership or ownership
interest in any other Person.
(c) The applicable Loan Party is each the owner, respectively, of all of the
Collateral to be pledged by such Loan Party to the Agent, on behalf of the
Lenders, pursuant to the Loan Documents. Except for such ownership interests and
except as shown on Exhibit F, the Borrower and the other Loan Parties do not
hold any stock, membership, partnership or ownership interest in any other
Person.
(d) Except as shown on Exhibit F, no Loan Party or third party, directly or
indirectly, owns or controls any interest in any asset relating to the Borrower
or the business operations of the Borrower and/or the Borrower Subsidiaries.

 

21



--------------------------------------------------------------------------------



 



6.5 Litigation. There are no actions, suits or proceedings at law or in equity
or by or before any governmental instrumentality or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of the
Borrower’s Knowledge, threatened with respect to the Loan, or the transactions
contemplated in the Loan Documents or the Related Documents, or any
documentation executed in connection therewith, or against the Borrower and/or
any of the other Loan Parties which could reasonably be expected to have a
Material Adverse Effect.
6.6 Information. All factual information furnished by or on behalf of the
Borrower and the other Loan Parties to the Agent and/or any of the Lenders
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower and the other
Loan Parties to the Agent and/or any of the Lenders will be, true and accurate
in all material respects on the date as of which such information is dated or
certified and to the best of the Borrower’s Knowledge, not incomplete by
omitting to state any fact necessary to make such information not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.
6.7 Taxes. Each of the Borrower and the other Loan Parties has made all required
tax filings and have paid all federal, state and local taxes applicable to them
and/or their respective assets, except if contested in accordance with
Section 9.1.
6.8 Financial Information. The financial statements of the Borrower and the
other Loan Parties provided to the Agent present fairly the financial conditions
of each at the dates of such statements of financial condition and the results
of operations for the periods covered thereby. Since the dates of the relevant
financial statements, no change has occurred which could have or reasonably be
expected to have a Material Adverse Effect.
6.9 Management Agreements. Except for the agreements listed on Schedule 6.9 (the
“Management Agreements”), there are no other management agreements or asset
management agreements respecting the management of the assets of the Borrower
and/or any of the other Loan Parties.
6.10 Control Provisions.
(a) Except as set forth on Schedule 6.10, the Borrower controls, directly or
indirectly, and without the requirement for consent of any other Person, the
management of each Borrower Subsidiary.
(b) Except as set forth on Schedule 6.10, there are no provisions in any limited
partnership agreement, operating agreement, certificate of incorporation, bylaws
or any other agreement or instrument to which the Borrower or any Borrower
Subsidiary is party, under which any Person (other than the Borrower or a
Borrower Subsidiary) has the right to exercise the management or control rights,
powers or authority currently belonging to the Borrower or any Borrower
Subsidiary, except as set forth in any mortgage, deed of trust or similar
security agreement encumbering any Individual Property upon exercise of the
rights and remedies upon default set forth in any of the foregoing.

 

22



--------------------------------------------------------------------------------



 



6.11 Formation Documents. The Borrower has delivered or caused to be delivered
to the Agent true and complete copies of all Formation Documents of the Borrower
and the other Loan Parties, and all amendments thereto as of the date hereof and
as of the date of each Loan.
6.12 Related Documents. To the extent not provided for otherwise in this
Article 6, true and correct copies of all other Related Documents, together with
all amendments and modifications thereto, have been delivered to the Agent, each
of which is in full force and effect and, to the best of the Borrower’s
Knowledge, no material default has occurred thereunder which could have a
Material Adverse Effect.
6.13 Bankruptcy Filings. None of the Borrower or any of the other Loan Parties
is contemplating either a filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and the Borrower has no Knowledge of any Person
contemplating the filing of any such petition against any of the Borrower and/or
any of the other Loan Parties.
6.14 Options. No Person holds a right of first refusal or option to purchase
with respect to any item of Collateral other than as set forth in any Lease or
the Organizational Documents of the Loan Party holding such Collateral.
6.15 Investment Company. None of the Borrower and/or any of the other Loan
Parties is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
6.16 Holding Company. None of the Borrower and/or any of the other Loan Parties
is a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
6.17 Individual Properties.
6.17.1 Each of the Property Owners possesses such Licenses and Permits issued by
the appropriate federal, state, or local regulatory agencies or bodies necessary
to own and operate each Individual Property, except where the failure to possess
any such License or Permit would not have a Material Adverse Effect. The
Property Owners are in material compliance with the terms and conditions of all
such Licenses and Permits, except where the failure so to comply would not,
singly or in the aggregate, result in a Material Adverse Effect. All of the
Licenses and Permits are valid and in full force and effect, except where the
invalidity of such Licenses and Permits or the failure of such Licenses and
Permits to be in full force and effect would not result in a Material Adverse
Effect. Neither the Borrower nor any of the Property Owners has received any
notice of proceedings relating to the revocation or modification of any such
Licenses and Permits which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

 

23



--------------------------------------------------------------------------------



 



6.17.2 Except to the extent the failure of the following to be true would not
result in a Material Adverse Effect, (i) the Property Owners have either (x) fee
simple title to the Individual Properties, (y) a land estate interest for a
specified number of years in the Individual Properties, or (z) a leasehold
estate interest in the Individual Properties; (ii) the interests of the Property
Owners in the Individual Properties are not subject to any Liens securing the
repayment of money except for those securing the repayment of the Subsidiary
Debt, as set forth in Schedule 6.17.7, and (iii) each land estate remainderman
interest and lessor interest under a Ground Lease is not, directly or
indirectly, owned or controlled by a Loan Party, Borrower Subsidiary or other
Loan Party;
6.17.3 Except to the extent the failure of the following to be true would not
result in a Material Adverse Effect, (i) to the best of Borrower’s Knowledge and
except as otherwise disclosed in those reports identified on Schedule 6.17.3,
each Individual Property is free of any Hazardous Materials in violation of any
Environmental Laws applicable to such property; (ii) none of the Property Owners
or Borrower has received any notice of a claim under or pursuant to any
Environmental Laws applicable to an Individual Property or under common law
pertaining to Hazardous Materials on or originating from any Individual
Property; and (iii) none of the Property Owners or Borrower has received any
notice from any Governmental Authority claiming any material violation of any
Environmental Laws that is uncured or unremediated as of the date hereof;
6.17.4 Except as set forth on Schedule 6.17.4, the mortgages and deeds of trust
encumbering the Individual Properties of any Property Owners are not
cross-defaulted or cross-collateralized to any Individual Property owned by any
other Property Owners;
6.17.5 Except to the extent the failure of the following to be true would not
result in a Material Adverse Effect, (i) with respect to the Individual
Properties, each Lease is in full force and effect, (ii) except as set forth in
Schedule 6.17.5, to the best of Borrower’s Knowledge, none of the Property
Owners is in default in the performance of any material obligation under any
Lease and Borrower has no Knowledge of any circumstances which, with the passage
of time or the giving of notice, or both, would constitute an event of default
by any party under any of the Leases, (iii) except as set forth in Schedule
6.17.5, to the best of Borrower’s Knowledge, no tenant is in monetary default
beyond thirty (30) days or material non-monetary default under its Lease,
(iv) except as otherwise expressly set forth in Schedule 6.17.5, to the best of
Borrower’s Knowledge, there are no actions, voluntary or involuntary, pending
against any tenant under a Lease under any bankruptcy or insolvency laws,
(v) none of the Leases and none of the rents or other amounts payable thereunder
has been assigned, pledged or encumbered by any of the Property Owners or any
other Person, except in connection with financing secured by the applicable
Individual Property (the foregoing schedule, as updated from time to time as
provided herein, being referred to herein as the “Lease Schedule”).
6.17.6 Except to the extent the failure of the following to be true would not
result in a Material Adverse Effect, (i) each Ground Lease is valid, binding and
in full force and effect as against the applicable Property Owners and, to the
best of Borrower’s Knowledge, the other party thereto, (ii) except for tenants
under the Leases and except in connection with security relating to the
Subsidiary Debt, none of the Ground Leases is subject to any pledge, lien,
assignment, license or other agreement granting to any third party any interest
therein or any right to the use or occupancy of any premises leased thereunder,
and (iii) no payments under any Ground Lease are delinquent and no notice of
default thereunder has been sent or received by any Loan Party which has not
been cured or waived prior to the date hereof, and to the best of Borrower’s
Knowledge, there does not exist under any of the Ground Leases any default by
any Property Owners or any event which merely with notice or lapse of time or
both, would constitute such a default by any of the Property Owners.

 

24



--------------------------------------------------------------------------------



 



6.17.7 Schedule 6.17.7 accurately details in all material respects the
approximate amount, term, and interest rate applicable to all Subsidiary Debt
encumbering the Individual Properties (the foregoing schedule, as updated from
time to time as provided herein, the “Subsidiary Debt Schedule”). Except as
noted on Schedule 6.17.7, no notice of default thereunder has been sent or
received by any Loan Party which has not been cured or waived prior to the date
hereof, and to the best of the Borrower’s Knowledge, there does not exist with
respect to any Subsidiary Debt any default by any Property Owners or any event
which merely with notice or lapse of time or both, would constitute such a
default by any of the Property Owners. None of the Borrower, any Loan Party, any
Borrower Subsidiary, or any other Loan Party owns, directly or indirectly, any
material interest in any Subsidiary Debt.
6.17.8 No Borrowing Base Property is or shall at any times be subject to any
lien or encumbrance securing any Debt, and no Loan Party (other than the
Borrower) shall be liable on any Debt (other than in connection with the
Obligations).
6.17.9 Each of the Property Owners is treated as a partnership for federal
income tax purposes and does not constitute a publicly traded partnership within
the meaning of Section 7704 of the Code.
6.17.10 Each of the Property Owners possesses valid owner’s policy title
insurance from title insurers of recognized financial responsibility on each of
the Individual Properties in amounts not less than the original purchase price
of such properties, and such title insurance is in full force and effect.
6.18 Use of Proceeds. The proceeds of the Loan shall be used solely and
exclusively as provided in Section 1.3. No portion of the proceeds of the Loan
shall be used by the Borrower directly or indirectly, and whether immediately,
incidentally or ultimately for any purpose which would violate or be
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations G, T, U and X
thereof.
6.19 Insurance. The Individual Properties are insured by insurers of recognized
financial responsibility against such losses and risks in compliance with the
requirements of the Leases and as set forth in Exhibit E, hereto, such insurance
maintained by the tenants under the Leases; (ii) the Borrower has a monitoring
system in place to periodically verify whether the tenants under the Leases have
in place insurance as required by the applicable Lease; and (iii) the Borrower
has satisfactory liability insurance in favor of the Borrower and each of the
Borrower.
6.20 Deferred Compensation and ERISA. None of the Borrower and/or any of the
other Loan Parties has any pension, profit sharing, stock option, insurance or
other arrangement or Plan for employees covered by ERISA except as may be
designated to Agent in writing by the Borrower from time to time and no
Reportable Event has occurred and is now continuing with respect to any such
ERISA Plan. The granting of the Loan, the performance by the Borrower and/or of
any of the other Loan Parties of their respective obligations under the Loan
Documents and/or such Persons’ conducting of their respective operations do not
and will not violate any provisions of ERISA.

 

25



--------------------------------------------------------------------------------



 



6.21 No Default. There is no Default on the part of the Borrower or any of the
other Loan Parties under this Agreement or any of the other Loan Documents and
no event has occurred and is continuing which would constitute a Default under
any Loan Document.
6.22 Other Loan Parties’ Warranties and Representations. The Borrower has no
reason to believe that any warranties or representations made in writing by any
of the other Loan Parties to the Agent or any of the Lenders are untrue,
incomplete or misleading in any material respect.
ARTICLE 7
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that from the date hereof and so long as any
indebtedness is outstanding hereunder, or any of the Loan or other Obligations
remains outstanding, as follows:
7.1 Notices. The Borrower shall, with reasonable promptness, but in all events
within five (5) days after it has actual Knowledge thereof, notify Agent and
each of the Lenders in writing of the occurrence of any act, event or condition
which constitutes a Default or Event of Default under any of the Loan Documents.
Such notification shall include a written statement of any remedial or curative
actions which the Borrower proposes to undertake and/or to cause any of the
other Loan Parties to undertake to cure or remedy such Default or Event of
Default.
7.2 Financial Statements; Reports; Officer’s Certificates. The Borrower shall
furnish or cause to be furnished to Agent as set forth herein from time to time,
the following financial statements, reports, certificates, and other
information, all in form, manner of presentation and substance acceptable to
Agent and each of the Lenders:
(a) Annual Statements. Within one hundred twenty (120) days after the close of
each fiscal year of the Borrower, the audited consolidated statements of
financial condition of the REIT, the Borrower and all non-consolidated Borrower
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statements of changes in
financial position for such fiscal year, in each case, commencing with the
Fiscal Year ending December 31, 2010, setting forth comparative for the
preceding fiscal year, prepared by a public accounting firm reasonably
acceptable to the Agent in accordance with GAAP, all in form and manner of
presentation acceptable to Agent, such financial statements to include and to be
supplemented by such detail and supporting data and schedules as Agent may from
time to time reasonably determine, together with an Officer’s Certificate from
the Borrower certifying that such financial statements are true, accurate, and
complete in all material respects and that no Default or Event of Default has
occurred and is continuing; provided, however, the Borrower shall not be
required to deliver an item required under this Section if such item is
contained in a Form 10-K filed by the REIT with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) and is publicly
available to the Agent and the Lenders and the Borrower gives the Agent written
notice of the filing thereof.

 

26



--------------------------------------------------------------------------------



 



(b) Periodic Statements. Within forty-five (45) days after the close of each
calendar quarter (including the quarter ending on December 31) commencing
March 31, 2011, the following: (i) the consolidated statements of financial
condition of the REIT, the Borrower and all non-consolidated Borrower
Subsidiaries, internally prepared in accordance with GAAP, consistently applied,
as at the end of such quarterly period and the related consolidated statements
of income and retained earnings and statements of changes in financial position
for such quarterly period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly period, in each case commencing with the
Fiscal Year ending December 31, 2010, setting forth comparative figures for the
related periods in the prior fiscal year, subject to normal year-end audit
adjustments, all in form and manner of presentation acceptable to Agent, such
financial statements to include and to be supplemented by such detail and
supporting data and schedules as Agent may from time to time reasonably
determine, and (ii) an Officer’s Certificate from the Borrower certifying that
such financial statements are true, accurate, and complete in all material
respects and that no Default or Event of Default has occurred and is continuing;
provided, however, the Borrower shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-Q filed by
the REIT with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders and the Borrower gives the Agent written notice of the filing thereof.
(c) Borrowing Base/Compliance Certificates. Within forty-five (45) days after
the close of each quarterly Accounting period in each Fiscal Year of the
Borrower commencing March 31, 2011, a Borrowing Base Certificate and Compliance
Certificates in the form of Exhibit G-1, Exhibit G-2 and Exhibit G-3 annexed
hereto, together with an Officer’s Certificate from the Borrower providing and
otherwise certifying with respect to the following:
(i) the compliance with the Financial Covenants and the calculation of the
Borrowing Base, with such supporting detail as is deemed necessary by the Agent
to verify the calculations incorporated therein;
(ii) any changes to the Subsidiary Debt Schedule, including, without limitation,
(a) any prepayments made on any Subsidiary Debt since the date of the then prior
Officer’s Certificate, (b) specific identification of all Subsidiary Debt which
matures within the twelve (12) months following the date of the Officer’s
Certificate, (c) any refinancing of such Subsidiary Debt which has occurred (or
for which an application has been made or a loan commitment received) since the
date of the then prior Officer’s Certificate, together with a summary of the use
and disbursement of the proceeds thereof, and (d) any defaults then existing
under any Subsidiary Debt not included in a prior Officer’s Certificate or
Subsidiary Debt Schedule, with such supporting detail as is deemed necessary by
the Agent to verify the calculations incorporated therein;

 

27



--------------------------------------------------------------------------------



 



(iii) A listing of any material assets (a) sold by the Borrower, the Borrower
Subsidiaries, and/or any of the other Loan Parties since the date of then prior
Officer’s Certificate, together with specific detail as to the use and
disbursement of the proceeds of the sale, and (b) as to which an agreement has
been entered into since the date of the then prior Officer’s Certificate for the
sale thereof, together with the primary terms of such agreement;
(iv) a listing of any material assets acquired, or as to which an agreement to
acquire has been entered into, by the Borrower, the Borrower Subsidiaries,
and/or any of the other Loan Parties since the date of then prior Officer’s
Certificate, together with the primary terms of such acquisition or agreement;
(v) except as disclosed in such Officer’s Certificate, to the extent of the
knowledge of such officer, a certification that all insurance premiums in
respect of insurance policies covering the properties owned (directly or
indirectly) by the Property Owners have been paid or are not past due more than
sixty (60) days, all debt service payments in respect of any Subsidiary Debt of
have been made and all real estate taxes and other impositions relating to any
Property Owner or its related assets have been paid; and
(vi) a summary of the status of any pending insurance claims or condemnation
award proceedings.
(d) Data Requested. Within a reasonable period of time and from time to time
such other financial data or information as Agent may reasonably request with
respect to the Individual Properties, the Borrower, the Borrower Subsidiaries,
and/or any of the other Loan Parties, including, but not limited to, rent rolls,
aged receivables, aged payables, leases, budgets, forecasts, reserves, cash flow
projections, deposit accounts, mortgage information, physical condition of the
Borrower’s Investments.
(e) Tax Returns. To the extent prepared and filed, upon Agent’s request, copies
of all federal and state tax returns of the Borrower and any of the other Loan
Parties.
(f) Debt Notices. Concurrently with the giving thereof, and within ten
(10) Business Days of receipt thereof, copies of all notices, other than routine
correspondence, given or received by the Borrower, or any Loan Party with
respect to any Subsidiary Debt.
(g) Entity Notices. Concurrently with the issuance thereof, copies of all
written notices (excluding routine correspondence) given to the partners,
owners, stockholders, and/or members, respectively, of the REIT, the Borrower
and/or any of the other Loan Parties.

 

28



--------------------------------------------------------------------------------



 



(h) Notice of Distributions. Concurrently with the giving thereof, and within
ten (10) Business Days of receipt thereof, copies of all notices of
Distributions to the extent given by any Borrower Subsidiaries to the Borrower.
(i) Property Acquisition or Sale. Within ten (10) Business Days of receipt
thereof, copies of all contracts or agreements in any way relating to a sale or
acquisition of any material asset by the Borrower, and Borrower Subsidiary,
and/or any of the other Loan Parties, along with a pro forma Compliance
Certificate with respect to the Financial Covenants after giving effect to the
proposed transaction.
(j) Third Party Default Notices. Immediately upon notice or receipt thereof by
the Borrower and/or any of the other Loan Parties, copies of all notices of
default, other non-performance, and/or exercise (or intended exercise) relating
in any way to any one or more of the Related Documents.
(k) Notice of Litigation. Promptly, and in any event within ten (10) Business
Days after the Borrower obtains Knowledge thereof, written notice of any pending
or, to the best of the Borrower’s Knowledge, threatened action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
relating in any way to the Loan, the transactions contemplated in the Loan
Documents (including, without limitation, with regard to all Distributions), the
Related Documents, or relating to the Borrower and/or any of the other Loan
Parties, which could reasonably be expected to have a Material Adverse Effect.
(l) Notice of Hazardous Materials Promptly, and in any event within ten
(10) Business Days after the Borrower obtains Knowledge thereof, written notice
of (i) any Release (as defined in the Environmental Indemnity) or Threat of
Release (as defined in the Environmental Indemnity) of Hazardous Materials on,
in, under or affecting all or any portion of any Individual Property or (ii) the
violation of any Environmental Law, in each case which could reasonably be
expected to have a Material Adverse Effect.
(m) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower or any other Loan Party as a Lender may
request in order to comply with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
7.3 Existence. The Borrower shall do or cause to be done all things necessary to
(i) preserve, renew and keep in full force and effect (x) the existence of the
Loan Parties and the Borrower Subsidiaries and (y) the material rights,
licenses, permits and franchises of the Loan Parties and the Borrower
Subsidiaries, (ii) comply with all laws and other Legal Requirements applicable
to it and its assets, business and operations and those of the Loan Parties and
the Borrower Subsidiaries, and (iii) to the extent applicable, at all times
maintain, preserve and protect all material franchises and trade names and all
the remainder of its property used or useful in the conduct of its business, and
keep its assets in good working order and repair, ordinary wear and tear
excepted, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto.

 

29



--------------------------------------------------------------------------------



 



7.4 Payment of Taxes. The Borrower shall duly pay and discharge, and cause the
Loan Parties and each Borrower Subsidiary to duly pay and discharge, before the
same shall become overdue, all taxes, assessments, impositions, and other
governmental charges payable by it or with respect to the Individual Properties,
to the extent that same are not paid by the tenants under the respective Leases,
except if contested in accordance with Section 9.1.
7.5 Insurance; Casualty, Taking.
7.5.1 The Borrower shall at all times maintain or cause the appropriate Person
to maintain in full force and effect the following insurance: (i) to the best of
the Borrower’s Knowledge, the Individual Properties shall be insured by insurers
of recognized financial responsibility against such losses and risks in
compliance with the Leases or, if such Lease does not require the tenant to
maintain insurance for the entire Individual Property, the requirements set
forth in Exhibit E hereto; (ii) the Borrower shall have a monitoring system in
place to periodically verify whether the tenants under the Leases have in place
insurance as required by the applicable Lease; and (iii) the Borrower shall have
satisfactory liability insurance in favor of the Borrower and each of the
Borrower Subsidiaries in compliance with the requirements in effect of the date
hereof.
7.5.2 In the event of any damage or destruction to any Individual Property (or
to the extent now or hereafter applicable, any Collateral) by reason of fire or
other hazard or casualty, the Borrower shall give immediate written notice
thereof to Agent. If there is any condemnation for public use of any Individual
Property (or to the extent now or hereafter applicable, any Collateral), the
Borrower shall give immediate written notice thereof to Agent. Further, the
Borrower shall upon the request of the Agent provide to the Agent with a report
as to the status of any insurance adjustment, condemnation claim, or restoration
resulting from any casualty or taking.
7.6 Inspection. The Borrower shall cause the Borrower Subsidiaries to permit the
Agent and the Lenders and its/their agents, representatives and employees to
inspect the Collateral at reasonable hours upon reasonable notice.
7.7 Loan Documents. The Borrower (i) shall observe, perform and satisfy all the
terms, provisions, covenants and conditions to be performed by it under, and to
pay when due all costs, fees and expenses, and other Obligations of the Borrower
to the extent required under, the Loan Documents and (ii) shall cause the other
Borrower Subsidiaries and other Loan Parties to observe, perform and satisfy all
the terms, provisions, covenants and conditions to be performed by such Person
under, and to pay when due all costs, fees and expenses, and other Obligations
to the extent required under, the Loan Documents.
7.8 Further Assurances. The Borrower shall and shall cause the Borrower
Subsidiaries and other Loan Parties to execute and deliver to the Agent and the
other Lenders such documents, instruments, certificates, assignments and other
writings, and do such other acts, necessary or desirable in the reasonable
judgment of the Agent, to evidence, preserve and/or protect the Collateral at
any time securing or intended to secure the Obligations and do and execute all
and such further lawful acts, conveyances and assurances as the Agent may
reasonably require for the better and more effective carrying out of the intents
and purposes of this Agreement and the other Loan Documents.

 

30



--------------------------------------------------------------------------------



 



7.9 Books and Records. The Borrower shall and shall cause the Loan Parties and
the Borrower Subsidiaries and other Loan Parties to keep and maintain in
accordance with GAAP (or such other Accounting basis reasonably acceptable to
the Agent), proper and accurate books, records and accounts reflecting all of
the financial affairs of the Borrower and such other Persons and all items of
income and expense in connection with their respective business and operations
and in connection with any services, equipment or furnishings provided in
connection with the operation of the business of the Borrower and such Persons,
whether such income or expense is realized thereby or by any other Person. The
Agent shall have the right, not more than once each quarter (unless an Event of
Default shall have occurred and be continuing in which case as often as the
Agent shall determine), during normal business hours and upon reasonable notice,
to examine such books, records and accounts of the Borrower, and the other Loan
Parties at the office of the Person maintaining such books, records, and
accounts and to make such copies or extracts thereof as the Agent shall desire.
The Borrower shall maintain all of its business records at the address specified
at the beginning of this Agreement, subject to change upon advance written
notification to the Agent. The Agent may discuss the financial and other affairs
of the Borrower and/or the other Loan Parties with any of their respective
partners, owners, and any accountants (as to accountants, prior to the
occurrence of an Event of Default and following the cure of any Event of
Default, upon prior approval of the Borrower, not to be unreasonably withheld,
and at the cost and expense of the Agent and the Lenders) hired by the Borrower,
it being agreed that Agent and each of the Lenders shall use best efforts to not
divulge information obtained from such examination to others except in
connection with Legal Requirements and in connection with administering the
Loan, enforcing its rights and remedies under the Loan Documents and in the
conduct, operation and regulation of its banking and lending business (which may
include, without limitation, the transfer of the Loan or of participation
interests therein). Any assignee or transferee of the Loan, co-lender, or any
holder of a participation interest in the Loan shall be entitled to deal with
such information in the same manner and in connection with any subsequent
transfer of its interest in the Loan or of further participation interests
therein.
7.10 Business and Operations. The Borrower shall (and shall cause the Loan
Parties and the Borrower Subsidiaries to) (i) continue to engage in the type of
businesses presently conducted by them as of the Closing Date, respectively and
otherwise permitted to be conducted by the REIT and the Borrower, and (ii) be
qualified to do business and in good standing under the laws of each
jurisdiction, and otherwise to comply with all Legal Requirements, as and to the
extent the same are required for the ownership, maintenance, management and
operation of the assets of such Person except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
7.11 Title. The Borrower shall and shall cause the Borrower Subsidiaries and
each Loan Party to warrant and defend (x) the title to each item of Collateral
owned by such Person and every part thereof, subject only to the Liens (if any)
permitted hereunder, and (y) the validity and priority of the Liens and security
interests held by the Agent pursuant to the Loan Documents, in each case against
the claims of all Persons whomsoever. The Borrower shall be responsible to
reimburse Agent and the Lenders for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by the Agent
and/or any of the Lenders if an interest in any item of Collateral, other than
as permitted hereunder, is claimed by another Person.

 

31



--------------------------------------------------------------------------------



 



7.12 Estoppel. The Borrower shall (and shall cause the Borrower Subsidiaries
to), within ten (10) days after a request therefor from the Agent, which request
shall not be made by Agent more than once each quarter during each Fiscal Year,
furnish to the Agent a statement, duly acknowledged and certified, setting forth
(i) the amount then owing by the Borrower in respect of the Obligations,
(ii) the date through which interest on the Loan has been paid, (iii) any
offsets, counterclaims, credits or defenses to the payment by the Borrower or
any Borrower Subsidiary to the Obligations and (iv) whether any written notice
of Default from Agent to the Borrower or any of the Borrower Subsidiaries is
then outstanding and acknowledging that this Agreement and the other Loan
Documents are in full force and effect and unmodified, or if modified, giving
the particulars of such modification.
7.13 ERISA. The Borrower shall (and shall cause each of the Loan Parties and the
Borrower Subsidiaries to) as soon as possible and, in any event, within ten
(10) days after the Borrower, the Loan Parties, any Borrower Subsidiary or any
ERISA Affiliate knows or has reason to know of the occurrence of any of the
following which could have or reasonably be expected to have a Material Adverse
Effect, deliver to Agent a certificate of the an executive officer of the
Borrower setting forth details as to such occurrence and the action, if any,
that the Borrower, the Loan Parties, or applicable Borrower Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by such the Borrower, the
Loan Parties, Borrower Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: (i) that a
Reportable Event has occurred; (ii) that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Plan; (iii) that a contribution
required to be made to a Plan has not been timely made; (iv) that a Plan has
been or may be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; (v) that a Plan has an Unfunded Current Liability giving rise
to a lien under ERISA or the Code; (vi) that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan; (vii) that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (viii) that the Borrower, the Loan Parties,
Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; (ix) or that the Borrower, the Loan Parties, or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA). The Borrower shall (and shall cause the Loan Parties and
the Borrower Subsidiaries to) deliver to Agent a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to Agent pursuant
to the first sentence hereof, copies of any material notices received by the
Borrower, the Loan Parties, a Borrower Subsidiary, or any ERISA Affiliate with
respect to any Plan shall be delivered to Agent no later than ten (10) days
after the date such report has been filed with the Internal Revenue Service or
such notice has been received by Borrower, the Loan Parties, or Borrower
Subsidiary or ERISA Affiliate, as applicable.

 

32



--------------------------------------------------------------------------------



 



7.14 Depository Accounts. The Agent and the Borrower shall negotiate in good
faith regarding the establishment by the Borrower and each of the other Loan
Parties of operating and other depository accounts, with the Agent (or any
successor thereto) (singly and collectively, including the Depository Accounts,
the “Borrower Accounts”), and the completion of Cash Management Agreements with
respect to the use and disbursement of funds in any the Borrower Account. Each
of the Borrower Accounts shall be subject to the Pledge and Security Agreement.
7.15 Cash Flow; Payment Direction Letters. To the extent Borrower Accounts and
Cash Management Agreements are established under Section 7.14 above, some or all
of the following may be required:
7.15.1 The Borrower agrees that appropriate procedures satisfactory to the Agent
may be put in place such that subject to any limitations provided for with
respect to any Subsidiary Debt: (i) any Distributions and other revenues due or
payable to the Loan Parties and/or any Borrower Subsidiary shall be paid
directly in to the designated Depository Account in the name of the Borrower or
as otherwise directed by the Agent, and (ii) any Distributions by any Borrower
Subsidiary payable to the Borrower and/or the Loan Parties shall be directly
deposited in the designated Depository Account in the name of the Borrower or as
otherwise directed by the Agent. Further, subject to any limitations provided
for with respect to any Subsidiary Debt, after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to receive any
and all such Distributions or other revenues and make application thereof to the
Obligations.
7.15.2 The use and disbursement of all funds in the Depository Accounts and the
Borrower Accounts shall be subject to the terms and provisions hereof and the
Cash Management Agreement.
7.15.3 The Borrower agrees that to the extent that the Borrower, the Loan
Parties, any Borrower Subsidiary or any other Loan Party receives directly any
Distributions or revenues or other payments which are required to be deposited
as provided for herein, the Borrower shall, and shall cause such Person to
deposit such funds in the applicable designated Depository Account as directed
by the Agent.
7.15.4 The Borrower shall (and shall cause the Loan Parties and the Borrower
Subsidiaries) to maintain in place during the term of the Loan such direction
letters and agreements as the Agent may from time to time require in order to
effectuate the terms and provisions hereof relating to the management of the
cash flow of such Persons (together with the Consents (to the extent that the
Consents provide for the management of cash flow), the “Payment Direction
Letters.
7.15.5 the Borrower shall (and shall cause the other Loan Parties to) keep in
effect all Payment Direction Letters, including, without limitation, any
replacements, substitutions, or renewals thereof as the Agent shall reasonably
deem appropriate from time to time.

 

33



--------------------------------------------------------------------------------



 



7.16 Distributions. Subject to the requirements set forth in clause (h)(xvi) of
the definition of “Single-Purpose Entity” contained herein, the Borrower shall
cause the Borrower Subsidiaries to make the maximum amount of all Distributions
to the Borrower at the earliest opportunity permitted under the respective
Formation Documents of each of the Borrower Subsidiaries, but not less often
than quarterly and shall take all actions necessary (and as may be directed by
the Agent) to preserve and maintain the Distribution scheme provided for herein.
7.17 Costs and Expenses. The Borrower shall pay all costs and expenses
(excluding salaries or wages of employees of Agent) reasonably incurred by Agent
in connection with the implementation and syndication of the Loan and the
administration of the Loan, and reasonably incurred by the Agent or any of the
Lenders in connection with the enforcement of the Agent’s and Lenders’ rights
under the Loan Documents, including, without limitation, legal fees and
disbursements, appraisal fees, inspection fees, plan review fees, travel costs
and fees and out-of-pocket costs of independent engineers and consultants. The
Borrower’s obligations to pay such costs and expenses shall include, without
limitation, all attorneys’ fees and other costs and expenses for preparing and
conducting litigation or dispute resolution arising from any breach by the
Borrower or the Loan Parties of any covenant, warranty, representation or
agreement under any one or more of the Loan Documents. Unless an Event of
Default has occurred and is then continuing, the Agent shall use its best
efforts to notify the Borrower prior to the incurrence of any such cost or
expense if the aggregate amount of such costs and expenses in any one calendar
year will exceed $10,000.00; provided, however, that the failure shall provide
such notice shall not affect in any manner whatsoever on the Borrower’s
obligations hereunder.
7.18 Appraisals.
7.18.1 Appraisal. Agent shall have the right at its option, from time to time,
to order an appraisal of one or more of the Individual Properties prepared at
Agent’s direction by an appraiser selected by Agent (the “Appraisal”). An
appraiser selected by Agent shall be an MAI member with appropriate experience
appraising commercial properties in the respective area(s) of the Individual
Properties and otherwise qualified pursuant to provisions of applicable laws and
regulations under and pursuant to which Agent operates).
7.18.2 Costs of Appraisal. The Borrower shall pay for the costs of each updated
Appraisal only after the occurrence and during the continuance of an Event of
Default, or if the Agent is granted a mortgage or deed of trust on a on an
Individual Property pursuant to Section 7.21.1; provided, however, Borrower
shall not be required to pay for more than one appraisal per year, per
Individual Property unless an Event of Default shall be in existence.
7.19 Indemnification. The Borrower shall at all times, both before and after
repayment of the Loan, at its sole cost and expense defend, indemnify, exonerate
and save harmless Agent and each of the Lenders and all those claiming by,
through or under Agent and each of the Lenders (“Indemnified Party”) (to the
extent not paid by the Borrower in this Section 7.19 or under the applicable
provisions of this or any other Loan Document) against and from all damages,
losses, liabilities, obligations, penalties, claims, litigation, demands,
defenses, judgments, suits, proceedings, costs, disbursements or expenses of any
kind whatsoever, including, without limitation, attorneys’ fees and experts’
fees and disbursements, which may at any time (including, without limitation,
before or after discharge or foreclosure of the Security Documents) be imposed
upon, incurred by or asserted or awarded against the Indemnified Party and
arising from or out of:
(a) any liability for damage to person or property arising out of any violation
of any Legal Requirement with respect to the Borrower, any other Loan Party or
any Individual Property, or

 

34



--------------------------------------------------------------------------------



 



(b) any and all liabilities, damages, penalties, costs, and expenses, relating
in any manner to any brokerage or finder’s fees in respect of the Loan, or
(c) as a result of litigation that may arise in connection with Borrower’s
activities, or
(d) the payment of any fees to any Loan Party or any manager or owner of the
Borrower; or
(e) any act, omission, negligence or conduct at any Individual Property, or
arising or claimed to have arisen, out of any act, omission, negligence or
conduct of the Borrower or any tenant, occupant or invitee thereof which is in
any way related to any Individual Property.
Notwithstanding the foregoing, an Indemnified Party shall not be entitled to
indemnification in respect of claims arising from acts of its own gross
negligence or willful misconduct to the extent that such gross negligence or
willful misconduct is determined by the final judgment of a court of competent
jurisdiction, not subject to further appeal, in proceedings to which such
Indemnified Party is a proper party.
7.20 RESERVED.
7.21 Future Collateral Obligations. The Borrower acknowledges that the
determination by the Agent as to the Collateral was based upon an analysis of
the assets owned by the Borrower and the Borrower Subsidiaries, and the assets
owned by Loan Parties that are parties to the Security Documents. The Borrower
shall (and shall cause each of the other Loan Parties to) agree to the following
undertaking:
7.21.1 At the option of the Agent, the applicable Property Owner (to the extent
same is a Borrower Subsidiary) shall grant to the Agent, on behalf of the
Lenders, a mortgage or deed of trust interest in and to each Individual Property
which is a Borrowing Base Asset; provided, however, in the event of the
incurrence of Permitted Debt on the Individual Property, the Agent shall release
the said mortgage or deed of trust to the refinanced loan subject to the payment
of any amount required under Section 2.5.1(a);
7.22 Replacement Documentation. Upon receipt of an affidavit of an officer of
Agent as to the loss, theft, destruction or mutilation of the Note or any other
Security Document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other Security Document, the Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount and
otherwise of like tenor upon receipt by the Borrower of a suitable indemnity.

 

35



--------------------------------------------------------------------------------



 



7.23 Other Covenants. The Borrower hereby represents and warrants that no
Collateral is in the possession of any third party bailee (such as at a
warehouse). In the event that the Borrower and/or any of the other Loan Parties,
after the date hereof, intends to store or otherwise deliver any Collateral or
other personal property in which the Agent has been granted a security interest
to such a bailee, then the Borrower shall receive the prior written consent of
the Agent and such bailee must acknowledge in writing that the bailee is holding
such Collateral or such other personal property for the benefit of the Agent and
the Lenders.
7.24 Related Documents. The Borrower will, or will cause each Borrower
Subsidiary and the Loan Parties to, comply with the terms and provisions of all
of the Related Documents.
7.25 Reserved.
7.26 Financial Covenants. The Borrower shall comply with the following financial
covenants:
7.26.1 Coverage Ratios.
(a) Certain Definitions.
(i) “Calculation Date” shall mean the last day of each calendar quarter
commencing with December 31, 2010.
(ii) “Calculation Period” shall mean each successive twelve (12) month period
ending on a Calculation Date.
(iii) “Consolidated Debt Service” shall mean the sum of the aggregate Pro Rata
regularly scheduled actual principal and interest paid or payable respecting all
Debt of the REIT, the Borrower and their Subsidiaries during the subject
Calculation Period.
(iv) “Consolidated Debt Service Coverage” shall mean the ratio for the
Calculation Period of: (A) Adjusted Earnings to (B) Consolidated Debt Service
(v) “Fixed Charges” shall mean the aggregate of the Borrower’s and the REIT’s
Pro Rata share of all (a) interest expenses, (b) regularly scheduled principal
amortization payments (other than any final “balloon” payments due at maturity)
on all Debt of the Borrower and its Subsidiaries, (c) preferred dividend
payments or required Distributions (other than Distributions by the REIT to
common equity holders) paid or payable by the REIT, (d) ground lease payments
unless already deducted from Adjusted Earnings, and (e) tax expenses for the
Borrower and its Subsidiaries, all of the foregoing as determined in accordance
with GAAP and in each instance excluding amount due under the Repo Agreement.
(vi) “Fixed Charge Coverage” shall mean the ratio of (a) Adjusted Earnings to
(b) Fixed Charges.

 

36



--------------------------------------------------------------------------------



 



(b) Minimum Consolidated Debt Service Coverage. The Consolidated Debt Service
Coverage for each Calculation Period determined on each Calculation Date shall
be not less than 1.50:1. The compliance with the Consolidated Debt Service
Coverage covenant shall be tested by the Agent on the Calculation Date with
results based upon the most recent Calculation Period results, as reasonably
determined by the Agent in a manner consistent with the procedures and methods
utilized by the Agent in analyzing the financial information provided by the
Borrower prior to closing. If such Consolidated Debt Service Coverage covenant
shall not be satisfied on any Calculation Date, the Borrower shall prepay a
sufficient amount of principal outstanding on the Loan such that if such
principal reduction had been made on the first day of the Calculation Period the
Debt Service Coverage covenant would have been satisfied. It shall be an Event
of Default if the Borrower fails to make such a prepayment not later than the
first to occur of: (i) ten (10) Business Days after notice from Agent to the
Borrower properly requesting the payment, or (ii) if the Borrower has failed to
give Agent sufficient reports to enable Agent to make the necessary
calculations, forty-five (45) days following the applicable Calculation Date,
provided the Borrower shall have an additional five (5) days to supply
additional information to the Agent from the date the Agent notifies the
Borrower that the initial reports have been deemed insufficient by the Agent.
(c) RESERVED.
(d) Minimum Fixed Charge Coverage. The Fixed Charge Coverage for each
Calculation Period determined on each Calculation Date beginning for the
Calculation Period ending on December 31, 2010 shall be not less than 1.25:1.
The compliance with the Fixed Charge Coverage covenant shall be tested by the
Agent on the Calculation Date with results based upon the most recent
Calculation Period results, as reasonably determined by the Agent in a manner
consistent with the procedures and methods utilized by the Agent in analyzing
the financial information provided by the Borrower prior to closing. If such
Fixed Charge Coverage covenant shall not be satisfied on any Calculation Date,
the Borrower shall prepay a sufficient amount of principal outstanding on the
Loan such that if such principal reduction had been made on the first day of the
Calculation Period the Fixed Charge Coverage covenant would have been satisfied.
It shall be an Event of Default if the Borrower fails to make such a prepayment
not later than the first to occur of: (i) ten (10) Business Days after notice
from Agent to the Borrower properly requesting the payment, or (ii) if the
Borrower has failed to give Agent sufficient reports to enable Agent to make the
necessary calculations, forty-five (45) days following the applicable
Calculation Date, provided the Borrower shall have an additional five (5) days
to supply additional information to the Agent from the date the Agent notifies
the Borrower that the initial reports have been deemed insufficient by the Agent
7.26.2 Consolidated Leverage Ratio. The quotient resulting from dividing (i) the
sum of (1) the Borrower’s and the REIT’s Pro Rata share of the aggregate amount
of all Debt respecting the Borrower, its Subsidiaries and Investments
(including, without limitation, the outstanding balance of the Loan), by
(ii) the REIT’s Total Asset Value, all as reasonably determined by the Agent in
a manner consistent with the procedures and methods utilized by the Agent in
analyzing the financial information provided by the Borrower prior to closing,
shall at all times be less than fifty five (55%) percent.

 

37



--------------------------------------------------------------------------------



 



The compliance with the Consolidated Leverage Ratio covenant shall be tested by
the Agent on the Calculation Date with results based upon then current financial
information, as reasonably determined solely by the Agent. If such Consolidated
Leverage Ratio covenant shall not be satisfied on any Calculation Date, the
Borrower shall prepay a sufficient amount of principal outstanding on the Loan
such that if such principal reduction had been made on the Calculation Date the
Consolidated Leverage Ratio covenant would have been satisfied on such
Calculation Date. It shall be an Event of Default if the Borrower fails to make
such a prepayment not later than the first to occur of: (i) ten (10) Business
Days after Notice from Agent to the Borrower properly requesting the payment, or
(ii) if the Borrower has failed to give Agent and each of the Lenders sufficient
reports to enable Agent to make the necessary calculations, forty-five (45) days
following the applicable Calculation Date, provided the Borrower shall have an
additional five (5) days to supply additional information to the Agent from the
date the Agent notifies the Borrower that the initial reports have been deemed
insufficient by the Agent.
7.26.3 Minimum Net Worth. The Net Worth of the REIT shall at all times be equal
to or greater than $250,000,000.00, plus 75% of the amount of any net proceeds
received by the REIT in connection with any securities issuances or offerings
consummated from and after the Closing Date. The compliance with the Minimum Net
Worth covenant shall be tested by the Agent on each Calculation Date. If such
Minimum Net Worth covenant shall not be satisfied on any Calculation Date, the
Borrower shall prepay a sufficient amount of principal outstanding on the Loan
such that if such principal reduction had been made on the Calculation Date the
Minimum Net Worth covenant would have been satisfied on such Calculation Date.
It shall be an Event of Default if the Borrower fails to make such a prepayment
not later than the first to occur of: (i) ten (10) Business Days after Notice
from Agent to the Borrower properly requesting the payment, or (ii) if the
Borrower has failed to give Agent and each of the Lenders sufficient reports to
enable Agent to make the necessary calculations, forty-five (45) days following
the applicable Calculation Date, provided the Borrower shall have an additional
five (5) days to supply additional information to the Agent from the date the
Agent notifies the Borrower that the initial reports have been deemed
insufficient by the Agent.
7.26.4 Dividend Payout. Distributions or dividends made by the Borrower to the
REIT, and by the REIT to its owners, shall not exceed 100% of Adjusted Earnings,
to be calculated on a trailing twelve-month basis, provided however,
distributions or dividends may be paid to the extent necessary to maintain the
status of the REIT as a real estate investment trust.
7.26.5 Minimum Liquidity. The sum of all of the REIT’s Liquid Assets (excluding,
however, the Liquid Assets of any Borrower Subsidiary as to which there exists a
default or event of default on any Debt of such Borrower Subsidiary) must at all
times be at least $10,000,000.00, as evidenced by the REIT’s annual and
quarterly SEC filings. If such Minimum Liquidity shall not be satisfied on any
date of testing, the REIT shall arrange for an infusion of Liquid Assets in an
amount necessary to satisfy the requirements of this Section 7.28.5. It shall be
an Event of Default if the REIT fails to arrange for any required additional
Liquid Assets not later than ten (10) Business Days after Notice from Agent to
the Borrower notifying the Borrower of the noncompliance.

 

38



--------------------------------------------------------------------------------



 



ARTICLE 8
NEGATIVE COVENANTS
The Borrower covenants and agrees that from the date hereof and so long as any
Obligations remain outstanding hereunder, the Borrower shall not (and shall not
suffer or permit the other Loan Parties and/or the Borrower Subsidiaries to):
8.1 No Changes to the Borrower and other Loan Parties. Without the prior written
consent of the Agent, which consent will not be unreasonably withheld, after not
less than thirty (30) days’ prior written notice (with reasonable particularity
of the facts and circumstances attendant thereto):(i) change its jurisdiction of
organization, (ii) change its organizational structure or type, (iii) change its
legal name, or (iv) change the organizational number (if any) assigned by its
jurisdiction of formation or its federal employer identification number (if
any).
8.2 Restrictions on Liens. Create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible, including, without limitation, the Individual Properties), whether
now owned or hereafter acquired, or sell any such property or assets subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable with recourse) or
assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, or grant rights with respect to, or otherwise
encumber or create a security interest in, such property or assets (including,
without limitation, any item of Collateral) or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, “Permitted Liens”):
8.2.1 Liens created by the Loan Documents;
8.2.2 Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being diligently contested in good faith and by
appropriate proceedings, if (x) reasonable reserves in an amount not less than
the tax, assessment or governmental charge being so contested shall have been
established in a manner reasonably satisfactory to the Agent or deposited in
cash (or cash equivalents) with the Agent to be held during the pendency of such
contest, or such contested amount shall have been duly bonded in accordance with
applicable law, (y) no risk of sale, forfeiture or loss of any interest in any
Individual Property or the Collateral or any part thereof arises during the
pendency of such contest and (z) such contest does not have and could not
reasonably be expected to have a Material Adverse Effect;
8.2.3 Liens in respect of property or assets imposed by law, which were incurred
in the ordinary course of business and do not secure Debt, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of any property or assets or have,
and could not reasonably be expected to have, a Material Adverse Effect or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

 

39



--------------------------------------------------------------------------------



 



8.2.4 Liens existing as of the Closing Date in favor of the holders of the
Subsidiary Debt;
8.2.5 A Lien on a Borrower Subsidiary asset (other than on a Borrowing Base
Asset) which may be granted to secure Permitted Debt; and
8.2.6 To the extent that the Borrower or any Borrower Subsidiary or any Loan
Party acquires any other asset, any Lien as to which the acquisition of such
asset is subject.
8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity. (i)
Dissolve, terminate, liquidate, consolidate with or merge with or into any other
Person, (ii) issue, sell, lease, transfer or assign to any Persons or otherwise
dispose of (whether in one transaction or a series of transactions) any portion
of its assets (whether now owned or hereafter acquired), including, without
limitation, any securities, membership or partnership interests, or other
interests of any kind in any other Loan Party or Borrower Subsidiary, directly
or indirectly (whether by the issuance of rights of, options or warrants for, or
securities convertible into, any such security, membership or partnership
interests or other interests of any kind), (iii) withdraw from or resign as
general partner or managing member of any Person, including, without limitation,
any withdrawal or resignation of: the REIT as general partner of the Borrower,
(iv) permit another Person to merge with or into it, or (v) take any action
which could have the effect, directly or indirectly, of diluting the economic
interest of any Loan Party in any of the Collateral; except the following:
8.3.1 Transfers pursuant to the Security Documents and other agreements in favor
of Agent on behalf of the Lenders;
8.3.2 Transfers or mergers to facilitate a Permitted Investment (to the extent
required, the Agent shall release any security interest which it may have
thereon to effectuate such transfer or merger);
8.3.3 Mergers, consolidations, transfers and sales between and among Loan
Parties of partnership interests, membership interests or capital stock, so long
as after giving effect to any such merger, consolidation, transfer or sale, the
Agent shall have a security interest, directly or through its security interest
in the partnership interests, membership interests or capital stock of another
Loan Party, in the partnership interests, membership interests or capital stock
of each Borrower Subsidiary which is the survivor of such merger or
consolidation or the recipient of such partnership interests, membership
interests or capital stock transferred and/or sold, provided that in no event
may any such merger, consolidation, transfer or sale cause a Change of Control
or otherwise adversely affect the interests of the Agent and/or the Lenders, as
determined solely by the Agent;

 

40



--------------------------------------------------------------------------------



 



8.3.4 Sales of any Individual Property or other Investment or the ownership
interest of the Borrower in any Property Owner or, with the prior consent of the
Agent; provided (a) the Agent receives the Mandatory Principal Payment (if any)
required under Section 2.5.1(a) above, (b) the Borrower submits to the Agent an
Officer’s Certificate reflecting a pro-forma calculation that such sale will not
result in a failure to comply with any Financial Covenants considering the
consequences of the sale (to the extent required, the Agent shall release any
security interest which it may have thereon to effectuate such sale);
8.3.5 Sales or dispositions in the ordinary course of business of worn, obsolete
or damaged items of personal property or fixtures which are suitably replaced
(to the extent required, the Agent shall release any security interest which it
may have thereon to effectuate such sale or disposition);
8.3.6 Leases to the extent provided for herein;
8.3.7 The issuance of equity interests in the Borrower or the REIT, provided no
Change in Control shall occur; and
8.3.8 Transactions, whether outright or as security, for which Agent’s prior
written consent has been obtained.
8.4 Restrictions on Debt. Create, incur or assume any Debt, (ii) enter into,
acquiesce, suffer or permit any amendment, restatement or other modification of
the documentation evidencing and/or securing any Debt under which it is an
obligor, or (iii) increase the amount of any Debt existing as of the Closing
Date; except with respect to the following (singly and collectively, “Permitted
Debt”):
8.4.1 The Obligations;
8.4.2 The following Debt existing as of the Closing Date in the amount disclosed
to the Agent hereunder:
(a) the Subsidiary Debt (none of which is recourse to the Borrower, any
Guarantor or any owner of a Borrowing Base Asset, except for the type of
recourse obligation set forth in Section 8.4.3, below);
(b) Debt described in Schedule 8.4.2(b) annexed hereto;.
8.4.3 With respect to any Debt incurred by any Borrower Subsidiary, obligations
under (i) limited guaranties by the Borrower as to usual and customary
exceptions to non-recourse provisions (e.g., fraud and misappropriation of
funds) provided that such limited guaranties are evidenced by documentation
approved by the Agent and (ii) indemnifications by the Borrower as to usual
Hazardous Materials issues relating to the subject Individual Property provided
that such indemnifications are evidenced by documentation customary for
transactions of that type;
8.4.4 Debt (which is non-recourse to the Borrower) incurred by any Borrower
Subsidiary (other than a Guarantor or a Property Owner of a Borrowing Base
Asset);

 

41



--------------------------------------------------------------------------------



 



8.4.5 Indebtedness incurred in the ordinary course of business under capitalized
lease and for the purchase of goods or services which are payable, without
interest, within thirty (30) days of billing; and
8.4.6 Transactions, whether secured or unsecured, for which Agent’s prior
written consent has been obtained.
Upon the incurrence of any such Debt by any Loan Party, the Agent shall review
and, as necessary, adjust the Borrowing Base to reflect the incurrence of such
Debt.
8.5 Respecting Individual Properties. Permit or otherwise suffer to occur any
event such that the representations and warranties of the Borrower set forth in
Section 6.17 would be untrue or misleading in any material respect.
8.6 Other Business. Enter into any line of business or make any material change
in the nature of its business, purposes or operations, except as otherwise
specifically permitted by this Agreement or the other Loan Documents.
8.7 Change of Control. Permit or otherwise suffer to occur any Change of
Control.
8.8 Forgiveness of Debt. Cancel or otherwise forgive or release any Debt owed to
it by any Person if such cancellation, forgiveness or release of such Debt would
cause the Borrower to fail to comply with the Financial Covenants or have Loans
outstanding in excess of the Borrowing Base unless otherwise approved by the
Agent.
8.9 Affiliate Transactions. On and after the Closing Date, enter into, or be a
party to, any transaction with any Person who is an Affiliate of the Borrower,
or any Borrower Subsidiary, or any Loan Party, except for transactions with
terms consistent with arms length contracts with independent third parties.
8.10 Amendments; Terminations of Related Documents. Enter into, acquiesce in,
suffer or permit any amendment, restatement or other modification or termination
of any of the Formation Documents, without the express prior written consent of
the Agent.
8.11 ERISA. Except for Code Section 401(k) plans, establish or be obligated to
contribute to any Plan.
8.12 Bankruptcy Filings. File a petition under any state or federal bankruptcy
or insolvency laws or the liquidation of all or a major portion of its assets or
property.
8.13 Investment Company. Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
8.14 Holding Company. Become a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

42



--------------------------------------------------------------------------------



 



8.15 Use of Proceeds. Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board of Governors of the Federal Reserve, or for any purpose other than those
set forth in Section 1.3.
8.16 Distributions. Authorize, declare, or pay any Distributions on behalf of
the Borrower, except for Permitted Distributions or (ii) take any action which
would amend, modify, or terminate any Distribution due, or the terms of any
Formation Document relating to Distributions due, to the Borrower, or any
Borrower Subsidiary. The term “Permitted Distributions” shall mean,
(x) distributions contemplated by Section 7.26.4 and (y) so long as no Default
or Event of Default exists and is continuing, or would be created thereby,
subject to requirements set forth in Section 9.2, hereof, any Distributions by
the Borrower and the REIT in accordance with its Formation Documents.
8.17 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except which is or results in (“Permitted
Investments”):
8.17.1 marketable direct or guaranteed general obligations of the United States
of America which mature within one year from the date of purchase;
8.17.2 bank deposits, certificates of deposit and banker’s acceptances, or other
obligations in or of the Lenders or banks located within and chartered by the
United States of America or a state and having assets of over $500,000,000.00;
and
8.17.3 the Borrower’s Subsidiaries, subject in all instances to the terms of
this Agreement;
8.17.4 the acquisition of any asset related to the operation, ownership or
management of the Individual Properties or any of the other assets of the
Borrower or the Borrower Subsidiaries;
8.17.5 the acquisition of any asset related to the operation, ownership or
management of real estate properties consistent with the Borrower’s existing
investments and otherwise permitted to be acquired by the REIT in accordance
with its organizational documents.
8.18 Negative Pledges, Etc. Enter into any agreement subsequent to the Closing
Date (other than a Loan Document) which (a) prohibits the creation or assumption
of any Lien upon any of the Collateral, including, without limitation, any
hereafter acquired property, (b) specifically prohibits the amendment or other
modification of this Agreement or any other Loan Document, or (c) could
reasonably be expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------



 



ARTICLE 9
SPECIAL PROVISIONS
9.1 Legal Requirements. The Borrower, any Loan Party, or any Borrower Subsidiary
may contest in good faith any claim, demand, levy or assessment under any Legal
Requirements or taxes owed by any person or entity if: (i) the contest is based
upon a material question of law or fact raised by such Person in good faith;
(ii) such Person properly commences and thereafter diligently pursues the
contest; (iii) the contest will not materially impair the ability to ultimately
comply with the contested Legal Requirement should the contest not be
successful; (iv) reasonable reserves in an amount necessary to undertake and pay
for such contest and any corrective or remedial action then or thereafter
reasonably likely to be necessary shall have been established in a manner
satisfactory to the Agent or deposited in cash (or cash equivalents) with the
Agent to be held during the pendency of such contest, or such contested amount
shall have been duly bonded in accordance with applicable law; (v) if the
contest relates to a Legal Requirement under Environmental Law, the conditions
set forth in the Environmental Indemnity relating to such contests shall be
satisfied; (vi) no risk of sale, forfeiture or loss of any interest in any
Individual Property or the Collateral or any part thereof arises during the
pendency of such contest; and (vii) such contest does not have and could not
reasonably be expected to have a Material Adverse Effect.
9.2 Recourse Provisions.
9.2.1 Borrower Fully Liable. The Borrower shall be fully liable for the Loan and
the Obligations to each of the Lenders.
9.2.2 Additional Matters. Nothing contained in this Section 9.2 or elsewhere
shall: (i) limit the right of Agent or any of the Lenders to obtain injunctive
relief or to pursue equitable remedies under any of the Loan Documents,
excluding only any injunctive relief ordering payment of obligations by any
Person or entity for which personal liability does not otherwise exist; or
(ii) limit the liability of any attorney, law firm, accountant or other
professional who or which renders or provides any written opinion or certificate
to Agent or any of the Lenders in connection with the Loan even though such
person or entity may be a member of the Borrower.
9.3 Payment of Obligations. Upon the payment in full of the Obligations, in
immediately available funds, including, without limitation, all unreimbursed
costs and expenses of the Agent and of each Lender for which the Borrower is
responsible, the Agent shall release any security and other collateral
interests, including, without limitation, the Payment Direction Letters, rights
of setoff and right to freeze granted to the Agent as provided for herein and
under the other Loan Documents and shall execute and deliver such documents and
termination statements as the Borrower or any other Loan Party reasonably
requests to evidence such termination and release. However, such release by the
Agent shall not be deemed to terminate or release any Person from any obligation
or liability under the Loan Documents which specifically by its terms survives
the payment in full of the Obligations.
ARTICLE 10
EVENTS OF DEFAULT
The following provisions deal with Default, Events of Default, notice, grace and
cure periods, and certain rights of Agent following an Event of Default.
10.1 Default and Events of Default. The term “Default” as used herein or in any
of the other Loan Documents shall mean an Event of Default, or any fact or
circumstance which constitutes, or upon the lapse of time, or giving of notice,
or both, could constitute, an Event of Default. The occurrence of any of the
following events, respectively, shall, subject to the giving of any notice or
the expiration of any applicable grace period referred to in Section 10.2
without the cure thereof, constitute an “Event of Default” herein. Upon the
occurrence of any Event of Default described in Sections 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Agent. Upon the occurrence of any other Event of Default, the Agent may
declare any and all Obligations immediately due and payable. The occurrence and
continuance of any Event of Default shall also constitute, without notice or
demand, a default under all other agreements between the Agent and/or the
Lenders and the Borrower and instruments and papers heretofore, now, or
hereafter given the Agent and/or the Lenders by the Borrower.

 

44



--------------------------------------------------------------------------------



 



10.1.1 Failure to Pay the Loan. The failure by the Borrower to pay when due any
principal of, interest on, or fees in respect of, the Loans.
10.1.2 Failure to Make Other Payments. The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment the Obligation other than
any payment the Obligation on account of the principal of, or interest on, or
fees in respect of, the Loans.
10.1.3 Note, Security Documents, and Other Loan Documents. Any other default in
the performance of any term or provision of the Note, or of the Security
Documents, or of any of the other Loan Documents, or a breach, or other failure
to satisfy, any other term, provision, condition or warranty under the Note, the
Security Documents, or any other Loan Document, regardless of whether any then
undisbursed portion of the Loan is sufficient to cover any payment of money
required thereby, and the specific grace period, if any, allowed for the default
in question shall have expired without such default having been cured.
10.1.4 Default under Other Agreements. The occurrence of any breach of any
covenant or Obligation imposed by, or of any default under, any agreement
(including any Loan Document) between the Agent and/or the Lenders and the
Borrower, the other Loan Parties, and/or the Property Owners or instrument given
by the Borrower and such Persons to the Agent and/or the Lenders in connection
with the Facility and the expiry, without cure, of any applicable grace period
(notwithstanding that the Agent and/or the Lenders may not have exercised all or
any of its/their rights on account of such breach or default).
10.1.5 Representations and Warranties. If any representation or warranty made by
the Borrower or by any of the other Loan Parties or the Borrower Subsidiaries in
the Loan Documents was untrue or misleading in a manner which could reasonably
be expected to have a Material Adverse Effect.
10.1.6 Affirmative Covenants. The breach of any covenant contained in Article 7
herein, including, without limitation, the Financial Covenants.
10.1.7 Negative Covenants. The breach of any covenant contained in Article 8
herein.
10.1.8 Financial Status and Insolvency.

 

45



--------------------------------------------------------------------------------



 



(a) the Borrower shall: (i) admit in writing its inability to pay its debts
generally as they become due; (ii) file a petition in bankruptcy or a petition
to take advantage of any insolvency act; (iii) make an assignment for the
benefit of creditors; (iv) consent to, or acquiesce in, the appointment of a
receiver, liquidator or trustee of itself or of the whole or any substantial
part of its properties or assets; (v) file a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Federal Bankruptcy laws or any other applicable law;
(vi) have a court of competent jurisdiction enter an order, judgment or decree
appointing a receiver, liquidator or trustee of the Borrower, or of the whole or
any substantial part of the property or assets of the Borrower, and such order,
judgment or decree shall remain unvacated or not set aside or unstayed for sixty
(60) days; (vii) have a petition filed against it seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Federal Bankruptcy laws or any other applicable law and such
petition shall remain undismissed for sixty (60) days; (viii) have, under the
provisions of any other law for the relief or aid of debtors, any court of
competent jurisdiction assume custody or control of the Borrower or of the whole
or any substantial part of its property or assets and such custody or control
shall remain unterminated or unstayed for sixty (60) days; or (ix) have an
attachment or execution levied against any substantial portion of the property
of the Borrower or against any substantial portion of the Collateral which is
not discharged or dissolved by a bond within thirty (30) days; or
(b) any such event set forth in subsection (i) above shall occur with respect to
any other Loan Party, unless such event does not result in a breach of the
Financial Covenants or a required payment under Section 2.5.1(a).
10.1.9 Loan Documents. If any Loan Document for any reason other than the
satisfaction in full of all Obligations shall cease to be in full force and
effect (other than in accordance with its terms), thereby preventing the Agent
and/or the Lenders from obtaining the practical realization of the benefits
thereof, or if any Loan Document shall be declared null and void or any Loan
Party shall claim or declare any such Loan Document to no longer be in full
force and effect or is null and void, or if the Liens and security interests
purported to be created by any of the Loan Documents shall cease to be valid,
perfected, first priority (except as otherwise expressly provided herein)
security interests;
10.1.10 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any other Loan Party or Borrower Subsidiary involving a liability
(not paid or fully covered by a reputable and solvent insurance company) and
such judgments and decrees either shall be final and non-appealable or shall not
be vacated, discharged or stayed or bonded pending appeal for any period of
sixty (60) consecutive days, and the aggregate amount of all such judgments
exceeds $500,000.00;
10.1.11 Default of Other Specified Debt and Related Documents. If a Default or
Event of Default (regardless of how or if defined) shall occur under any Debt of
(a) the Borrower, or (b) any Borrower Subsidiaries in excess of $10,000,000.00
in any instance or $25,000,000.00 in the aggregate;

 

46



--------------------------------------------------------------------------------



 



10.1.12 ERISA. (i) If any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code, any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan is, shall have been or is likely to be terminated
or to be the subject of termination proceedings under ERISA, any Plan shall have
an Unfunded Current Liability, a contribution required to be made to a Plan has
not been timely made, the Borrower or any Borrower Subsidiary or any ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code, or the
Borrower or any Borrower Subsidiary has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(l) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or employee
pension benefit plans (as defined in Section 3(2) of ERISA) and any of the
foregoing could have a Material Adverse Effect; (ii) if there shall result from
any such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability which could
have, or reasonably be expected to have, a Material Adverse Effect; or (iii) if
which lien, security interest or liability, individually, and/or in the
aggregate, in the opinion of the Agent could have, or reasonably be expected to
have, a Material Adverse Effect.
10.1.13 Change of Control. If a Change of Control shall occur.
10.1.14 Indictment; Forfeiture. The indictment of, or institution of any legal
process or proceeding against, the Borrower, any other Loan Party, and/or any
Borrower Subsidiary under any applicable law where the relief, penalties, or
remedies sought or available include the forfeiture of any property of the
Borrower and/or any other such Person and/or the imposition of any stay or other
order, the effect of which could reasonably be expected to have a Material
Adverse Effect.
10.1.15 Default of Other Obligations. Any failure by the Borrower to pay at
maturity, or within any applicable grace period, any obligation for borrowed
money, or in respect of any capitalized lease, or any failure to observe or
perform any material term, covenant or agreement contained in any agreement by
which the Borrower is bound, evidencing or securing borrowed money, or in
respect of any capitalized lease, such that the holder or holders thereof or of
any obligations issued thereunder have accelerated the maturity thereof.
10.1.16 Termination of Guaranty or the Borrower Consent. The termination or
attempted termination of (i) any Guaranty by any Guarantor of the Obligations,
or (ii) any Indemnification by any Indemnitor.
10.1.17 Generally. A default by the Borrower in the performance of any term,
provision or condition of this Agreement to be performed by the Borrower, or a
breach, or other failure to satisfy, any other term provision, condition,
covenant or warranty under this Agreement and such default remains uncured
beyond any applicable specific grace period provided for in this Agreement, or
as set forth in Section 10.2. below.

 

47



--------------------------------------------------------------------------------



 



10.2 Grace Periods and Notice. As to each of the foregoing events the following
provisions relating to grace periods and notice shall apply:
10.2.1 No Notice or Grace Period. Except for any grace or notice period
specifically provided for in any referenced section of this Agreement, there
shall be no grace period and no notice provision with respect to the payment of
principal at maturity and no grace period and no notice provision with respect
to defaults related to the voluntary filing of bankruptcy or reorganization
proceedings or an assignment for the benefit of creditors, or with respect to a
breach of warranty or representation as set forth in Section 10.1.5, or with
respect to the breach of any of the affirmative covenants set forth in
Sections 7.26.1, 7.26.3, and 7.26.3.
10.2.2 Nonpayment of Interest and Principal. As to the nonpayment of interest,
installments of principal, and in connection with a Mandatory Principal
Prepayment prior to maturity there shall be a ten (10) Business Day grace period
without any requirement of notice from Agent.
10.2.3 Other Monetary Defaults. All other monetary defaults shall have a five
(5) Business Day grace period following notice from Agent.
10.2.4 Nonmonetary Defaults.
(a) As to non-monetary default under Section 7.2, 7.5, 7.17, 7.20, or 7.21, or
with respect to the breach of any of the negative covenants set forth in
Article 8, there shall be a ten (10) day grace period following notice from
Agent of such default;
(b) As to non-monetary default under Section 7.16, there shall be a five (5) day
grace period following notice from Agent of such default;
(c) As to any other non-monetary default, unless there is a specific shorter or
longer grace period provided for in this Loan Agreement or in another Loan
Document, there shall be a thirty (30) day grace period following notice from
Agent or, if such default would reasonably require more than thirty (30) days to
cure or remedy, such longer period of time not to exceed a total of ninety
(90) days from Agent’s notice as may be reasonably required so long as Borrower
shall commence reasonable actions to remedy or cure the default within thirty
(30) days following such notice and shall diligently prosecute such curative
action to completion within such ninety (90) day period. However, where there is
an emergency situation in which there is danger to person or property such
curative action shall be commenced as promptly as possible. As to breaches of
warranties and representations (other than those related to financial
information) there shall be a thirty (30) day grace period following notice from
Agent.

 

48



--------------------------------------------------------------------------------



 



ARTICLE 11
REMEDIES
11.1 Remedies. Upon the occurrence and during the continuance of an Event of
Default, whether or not the indebtedness evidenced by the Notes and secured by
the Security Documents shall be due and payable or Agent shall have instituted
any foreclosure or other action for the enforcement of the Security Documents or
the Notes, Agent may, and shall upon the direction of the Required Lenders, in
addition to any other remedies which Agent may have hereunder or under the other
Loan Documents, or otherwise, and not in limitation thereof, and in Agent’s sole
and absolute discretion:
11.1.1 Accelerate Debt. Agent may, and with the direction of the Required
Lenders shall, declare the indebtedness evidenced by the Notes and secured by
the Security Documents immediately due and payable (provided that in the case of
a voluntary petition in bankruptcy filed by the Borrower or an involuntary
petition in bankruptcy filed against the Borrower (after expiration of the grace
period, if any, set forth in Section 10.1.8), such acceleration shall be
automatic).
11.1.2 Terminate Commitments. If any Event of Default shall occur and be
continuing, the Agent may, by notice to Borrower, terminate the obligation of
the Lenders to fund Loans in respect of the then unfunded portion of the
Facility, and, upon such notice being given, such obligation of the Lenders to
make any further Loans in respect of the then unfunded portion of the Facility
shall terminate immediately and the Lenders shall be relieved of all further
obligations to make any Loans to Borrower.
11.1.3 Pursue Remedies. Agent may, and with the direction of the Required
Lenders shall, pursue any and all remedies provided for hereunder, under any one
or more of the other Loan Documents, and/or otherwise.
11.2 Written Waivers. If a Default or an Event of Default is waived by the
Required Lenders, in their sole discretion, pursuant to a specific written
instrument executed by an authorized officer of Agent, the Default or Event of
Default so waived shall be deemed to have never occurred.
11.3 Power of Attorney. For the purpose of exercising the rights granted by this
Article 11, as well as any and all other rights and remedies of Agent under the
Loan Documents, the Borrower hereby irrevocably constitutes and appoints Agent
(or any agent designated by Agent) its true and lawful attorney-in-fact, with
full power of substitution, upon the occurrence and during the continuance of
any Event of Default, to execute, acknowledge and deliver any instruments and to
do and perform any acts in the name and on behalf of the Borrower. In connection
with the foregoing power of attorney, the Borrower hereby grants unto the Agent
(acting through any of its officers) full power to do any and all things after
the occurrence and during the continuance of an Event of Default necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as the Borrower might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement. The foregoing
power of attorney shall not be affected by any disability or incapacity suffered
by the Borrower and shall survive the same. All powers conferred upon the Agent
by this Agreement, being coupled with an interest, shall be irrevocable until
this Agreement is terminated by a written instrument executed by a duly
authorized officer of the Agent.

 

49



--------------------------------------------------------------------------------



 



ARTICLE 12
SECURITY INTEREST AND SET-OFF.
12.1 Security Interest. The Borrower hereby grants to the Agent and each of the
Lenders, a continuing lien, security interest and right of setoff as security
for all of the Obligations to Agent and each of the Lenders, whether now
existing or hereafter arising, upon and against all Depository Accounts,
Accounts, deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Agent or any of the Lenders or
any entity under the control of KeyBank National Association and its successors
and assigns, or in transit to any of them.
12.2 Set-Off. After the occurrence and during the continuance of any Event of
Default, any such Depository Accounts, Accounts, deposits, balances or other
sums credited by or due from Agent, any affiliate of Agent or any of the
Lenders, or from any such affiliate of any of the Lenders, to the Borrower may
to the fullest extent not prohibited by applicable law at any time or from time
to time, without regard to the existence, sufficiency or adequacy of any other
collateral, and without notice or compliance with any other condition precedent
now or hereafter imposed by statute, rule of law or otherwise, all of which are
hereby waived, be set off, appropriated and applied by Agent against any or all
of the Borrower’s Obligations irrespective of whether demand shall have been
made, in such manner as Agent in its sole and absolute discretion may determine.
Within three (3) Business Days of making any such set off, appropriation or
application, Agent agrees to notify the Borrower thereof, provided the failure
to give such notice shall not affect the validity of such set off or
appropriation or application. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY OF THE
LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES A LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF SUCH BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
12.3 Application. Each of the Lenders agrees with each other Lender that with
respect to this Agreement or under any other Loan Document (a) if an amount to
be set off is to be applied to indebtedness of the Borrower or any other Loan
Party to such Lender, other than the respective Obligations due to such Lender,
such amount shall be applied ratably to such other indebtedness and to the
Borrower’s Obligations due to such Lender, and (b) if such Lender shall receive
from the Borrower or any other Loan Party, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
claim due to such Lender by proceedings against the Borrower or any other Loan
Party at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Obligations due to such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Borrower’s Obligations due to all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the subject Obligations its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

 

50



--------------------------------------------------------------------------------



 



12.4 Right to Freeze. The Agent and each of the Lenders shall also have the
right, at its option, upon the occurrence and during the continuance of any
event which would entitle the Agent and each of the Lenders to set off or debit
as set forth in Section 12.2, to freeze, block or segregate any such deposits,
balances and other sums so that the Borrower may not access, control or draw
upon the same.
12.5 Additional Rights. The rights of Agent, the Lenders and each affiliate of
Agent and each of the Lenders under this Article 12 are in addition to, and not
in limitation of, other rights and remedies, including other rights of set off,
which Agent or any of the Lenders may have.
ARTICLE 13
THE AGENT AND THE LENDERS
13.1 Appointment. KeyBank National Association is hereby appointed as Agent
hereunder and under each other Loan Document, and each Lender hereby irrevocably
authorizes the Agent to act as agent for Lender and to take such actions as
Lender is obligated or entitled to take under the provisions of this Agreement
and the other Loan Documents. Agent agrees to act as such upon the express
conditions contained in this Article in substantially the same manner that it
would act in dealing with a loan held for its own account. Agent shall not have
a fiduciary relationship with respect to any Lender by reason of this Agreement.
The provisions of this Article 13 which do not expressly grant Borrower certain
rights by direct reference to Borrower are solely for the benefit of the Agent
and the Lenders, and Borrower shall not have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, the Agent shall act solely as agent of Lender and
does not assume, and shall not be deemed to have assumed, any obligations toward
or relationship of agency or trust with or for the Borrower, provided, however,
that nothing contained in this Article 13 shall be deemed to release Agent or
the Lenders from any of their obligations under this Agreement.
13.2 Reliance on Agent. All acts of and communications by the Agent, as agent
for the Lenders, shall be deemed legally conclusive and binding; and Borrower or
any third party (including any court) shall rely on any and all communications
or acts of the Agent with respect to the exercise of any rights or the granting
of any consent, waiver or approval on behalf of a Lender in all circumstances
where an action by such Lender is required or permitted pursuant to this
Agreement or the provisions of any other Loan Document or by applicable law
without the right or necessity of making any inquiry of any individual Lender as
to the authority of Agent with respect to such matter. In no event shall any of
the foregoing limit the rights or obligations of any Lender with respect to any
other Lender pursuant to this Article 13.
13.3 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto or are
otherwise necessary or desirable in connection with the administration of the
Loan, and may exercise all other powers of Lender as are not made subject to the
consent of the Required Lenders pursuant to Section 13.26.1 or to the consent of
all Lenders pursuant to Section 13.26.2. Without limiting the foregoing, the
Agent may consent to or execute easements, plats, dedications, release of minor
portions of the collateral and similar documents. The Agent shall not be
considered, or be deemed, a separate agent of the Lenders hereunder, but is, and
shall be deemed, acting in its contractual capacity as Agent, exercising such
rights and powers under the Loan Documents as are specifically delegated to the
Agent or Agent is otherwise entitled to take hereunder. Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action except any action specifically provided by the Loan Documents to be taken
by the Agent.

 

51



--------------------------------------------------------------------------------



 



13.4 Disbursements.
13.4.1 At least two (2) Business Days (by 11:00 a.m. Eastern Time) prior to each
date a disbursement of a Loan is to be made hereunder pursuant to this Agreement
(or at least two (2) LIBOR Business Days by 11:00 a.m. Eastern Time for any
disbursements to be made at the Adjusted LIBOR Rate), the Agent shall notify
each Lender of the proposed disbursement. Each Lender shall make available to
Agent (or the funding Lender or entity designated by the Agent), the amount of
such Lender’s Percentage of such disbursement (with respect to such Lender, such
amount being referred to herein as an “Advance”) in immediately available funds
not later than 11:00 a.m. Eastern Time on the date such disbursement is to be
made (such date being referred to herein as a “Funding Date”). Unless the Agent
shall have been notified by any Lender prior to such time for funding in respect
of any Advance that such Lender does not intend to make available to the Agent
such Lender’s Advance, the Agent may assume that such Lender has made such
amount available to the Agent and the Agent, in its sole discretion, may, but
shall not be obligated to, make available to Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Agent by such
Lender on or prior to the respective Funding Date, such Lender agrees to pay and
Borrower agrees to repay to Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is paid or repaid to Agent, at
(A) in the case of such Lender, the Federal Funds Effective Rate, and (B) in the
case of Borrower, the interest rate applicable at the time to a disbursement
made on such Funding Date. If such Lender shall pay to Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance, and if both
such Lender and Borrower shall have paid and repaid, respectively, such
corresponding amount, Agent shall promptly return to Borrower such corresponding
amount in same day funds. If any Lender declines to make available to Agent such
Lender’s advance as described above, so long as no Event of Default has occurred
and is continuing, upon written demand of Borrower, the Borrower may require
such Lender to sell and assign its entire interest in the Loans pursuant to
Section 13.22 hereof to an Eligible Assignee, reasonably approved by Agent, upon
payment by such Eligible Assignee of the entire par amount of such Lender’s
interest.
13.4.2 Requests by the Agent for funding by the Lenders of disbursements of the
Loan will be made by facsimile. Each Lender shall make its Advance available to
the Agent in dollars and in immediately available funds to such Lender and
account as the Agent may designate, not later than Noon Eastern Time on the
Funding Date. Nothing in this Section 13.4 shall be deemed to relieve any Lender
of its obligation hereunder to make any Advance on any Funding Date, nor shall
any Lender be responsible for the failure of any other Lender to perform its
obligations to make any Advance hereunder, and the Commitment of any Lender
shall not be increased or decreased as a result of the failure by any other
Lender to perform its obligation to make any Advances hereunder.

 

52



--------------------------------------------------------------------------------



 



13.4.3 As soon as practical Agent will promptly forward to each Lender copies of
any draw request documents and, if applicable, cause the Lender’s Consultant to
forward to each Lender a copy of the Lender’s Consultant’s most recent
inspection. Delivery of the draw request documents and the Lender’s Consultant’s
inspection report shall not be a condition to funding any Advance.
13.5 Distribution and Apportionment of Payments.
13.5.1 Subject to Section 13.5.3, payments actually received by Agent for the
account of the Lenders shall be paid to them promptly after receipt thereof by
Agent, but in any event within one (1) Business Day, provided that, if any such
payments are not distributed to the Lenders within one (1) Business Day after
Agent’s receipt thereof, Agent shall pay to such Lenders interest thereon, at
the lesser of (i) the Federal Funds Effective Rate and (ii) if the applicable
payment represents repayment of a portion of the principal of the Loan, the rate
of interest applicable to such portion of the Loan, from the date of receipt of
such funds by Agent until such funds are paid in immediately available funds to
such Lenders provided such funds are received by Agent not later than 11:00 A.M.
Eastern Time on the date of receipt. All payments of principal and interest in
respect of the Loan, all payments of the fees described in this Agreement (but
not in any separate fee letter except to the extent expressly set forth
therein), and all payments in respect of any other obligations of Borrower under
the Loan Documents shall be allocated among such of Lenders as are entitled
thereto, in proportion of their respective Percentages or otherwise as provided
herein or in the other Loan Documents, as the case may be. The Agent shall
distribute to each Lender at its primary address set forth herein or in its
Assignment and Assumption, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that the Agent
shall in any event not be bound to inquire into or determine the validity, scope
or priority of any interest or entitlement of any Lender and may suspend all
payments and seek appropriate relief (including without limitation instructions
from the Required Lenders, or all Lenders, as applicable, or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby. The order of priority herein
is set forth solely to determine the rights and priorities of the Lenders as
among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by Borrower. The Agent shall upon each distribution noted above
promptly notify Borrower of such distribution and each Lender of the amounts so
distributed to it applicable to principal of, and interest on, the proportionate
share held by the applicable Lender. Each payment to the Agent by Borrower as
noted in this Section shall constitute a payment by the Borrower to each Lender
in the amount of such Lender’s proportionate of such payment, and any such
payment to the Agent shall not be considered outstanding for any purpose after
the date of such payment by the Borrower to the Agent without regard to whether
or when the Agent makes distribution thereof as provided above.

 

53



--------------------------------------------------------------------------------



 



13.5.2 Distribution of Liquidation Proceeds. Subject to the terms and conditions
hereof, the Agent shall distribute all Liquidation Proceeds in the order and
manner set forth below:

  First:  
To the Agent, towards any fees and any expenses for which the Agent is entitled
to reimbursement under this Agreement or the other Loan Documents not
theretofore paid to the Agent.
    Second:  
To all applicable Lenders in accordance with their proportional share based upon
their respective Percentages until all Lenders have been reimbursed for all
expenses which such Lenders have previously paid to the Agent and not
theretofore paid to such Lenders.
    Third:  
Pro Rata to (a) all Lenders in accordance with their proportional share based
upon their respective Percentages until all Lenders have been paid in full all
principal and interest due to such Lenders under the Loan, with each Lender
applying such proceeds for purposes of this Agreement against the outstanding
principal balance and accrued and unpaid interest due to such Lender under the
Loans in such fashion and priority as the Agent may direct, and (b) to the Agent
in connection with any Interest Rate Protection Agreement (if any) or other
hedging or protection arrangement entered into by the Borrower or any other
party with the KeyBank National Association with respect to the Loan.
    Fourth:  
To all applicable Lenders in accordance with their proportional share based upon
their respective Percentages until all Lenders have been paid in full all other
amounts due to such Lenders under the Loans including, without limitation, any
costs and expenses incurred directly by such Lenders to the extent such costs
and expenses are reimbursable to such Lenders by the Borrower under the Loan
Documents.
    Fifth:  
To the Borrower or such third parties as may be entitled to claim Liquidation
Proceeds.

13.5.3 If a Lender (a “Defaulting Lender”) defaults in making any Advance or
paying any other sum payable by it hereunder, such sum together with interest
thereon at the Default Rate from the date such amount was due until repaid (such
sum and interest thereon as aforesaid referred to, collectively, as the “Lender
Default Obligation”) shall be payable by the Defaulting Lender (i) to any
Lender(s) which elect, at their sole option (and with no obligation to do so),
to fund the amount which the Defaulting Lender failed to fund or (ii) to Agent
or any other Lender which under the terms of this Agreement is entitled to
reimbursement from the Defaulting Lender for the amounts advanced or expended.
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has repaid the Lender Default Obligation in full, all amounts
which would otherwise be distributed to the Defaulting Lender shall instead be
applied first to repay the Lender Default Obligation (to be applied first to
interest at the Default Rate and then to principal) until the Lender Default
Obligation has been repaid in full (whether by such application or by cure by
the Defaulting Lender), whereupon such Lender shall no longer be a Defaulting
Lender. Any interest collected from Borrower on account of principal advanced by
any Lender(s) on behalf of a Defaulting Lender shall be paid to the Lender(s)
who made such advance and shall be credited against the Defaulting Lender’s
obligation to pay interest on the amount advanced at the Default Rate. If no
other Lender makes an advance a Defaulting Lender failed to fund, a portion of
the indebtedness of Borrower to the Defaulting Lender equal to the Lender
Default Obligation shall be subordinated to the indebtedness of Borrower to all
other Lenders and shall be paid only after the indebtedness of Borrower to all
other Lenders is paid. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default

 

54



--------------------------------------------------------------------------------



 



occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary or (ii) any instruction of Borrower as to its
desired application of payments. Except as specifically provided in
Section 13.26.2, no Defaulting Lender shall have the right to vote on matters
which are subject to the consent or approval of Required Lenders or all Lenders
and while any Lender is a Defaulting Lender the requisite percentage of Lenders
which constitutes the Required Lenders shall be calculated exclusive of the
Percentage of the Defaulting Lender. The Agent shall be entitled to (i) withhold
or set off, and to apply to the payment of the Lender Default Obligation any
amounts to be paid to such Defaulting Lender under this Agreement, and (ii)
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the Lender Default Obligation and, to the extent such
recovery would not fully compensate the Lenders for the Defaulting Lender’s
breach of this Agreement, to collect damages. In addition, the Defaulting Lender
shall indemnify, defend and hold Agent and each of the other Lenders harmless
from and against any and all claims, actions, liabilities, damages, costs and
expenses (including attorneys’ fees and expenses), plus interest thereon at the
Default Rate, for funds advanced by Agent or any other Lender on account of the
Defaulting Lender or any other damages such persons may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender’s failure or
refusal to abide by its obligations under this Agreement. Any Lender who is not
a Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire all or a portion of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 Business Days and not later than 5 Business
Days after such Defaulting Lender became a Defaulting Lender. If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitment in proportion to the Commitments
of the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 13.22 for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase except to the extent assigned pursuant to such
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 13.22, shall pay to the Agent an assignment fee in the amount of
$4,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent as set forth above. Notwithstanding the
foregoing, the Defaulting Lender shall be entitled to receive amounts owed to it
by the Borrower under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrower. There shall be no recourse against any
Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

55



--------------------------------------------------------------------------------



 



13.5.4 At least five Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to each of the Agent and the Borrower two
duly completed copies of United States Internal Revenue Service Form W-8 BEN or
W-8 ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement and the Note without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a Form W-8
BEN or W-8 ECI further undertakes to deliver to the Agent two additional copies
of such form (or a successor form) on or before the date that such form expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent forms so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Agent, in
each case certifying that such Lender is entitled to receive payments under this
Agreement and the Note without deduction or withholding of any United States
federal income taxes, unless any change in treaty, law or regulation has
occurred after the initial delivery required by this Section 13.5.4 but prior to
the date on which any such subsequent delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender
advises the Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, provided, however,
that if any such Lender so advises the Agent, Agent shall promptly notify
Borrower thereof, and so long as no Event of Default has occurred and is
continuing, upon written demand of Borrower, the Borrower may require such
Lender to sell and assign its entire interest in the Loans pursuant to
Section 13.22 hereof to an Eligible Assignee, reasonably approved by Agent, upon
payment by such Eligible Assignee of the entire par amount of such Lender’s
interest.
13.6 Agency Provisions Relating to Collateral.
13.6.1 The Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, at any time and
from time to time, to take any action with respect to any collateral for the
Loans or any Loan Document which may be necessary to preserve and maintain such
collateral or to perfect and maintain perfected the liens upon such collateral
granted pursuant to this Agreement and the other Loan Documents.
13.6.2 Except as provided in this Agreement, the Agent shall have no obligation
whatsoever to any Lender or to any other person or entity to assure that any
collateral exists or is owned by Borrower or is cared for, protected or insured
or has been encumbered or that the liens granted herein or in any of the other
Loan Documents or pursuant hereto or thereto have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority.

 

56



--------------------------------------------------------------------------------



 



13.6.3 Should the Agent commence any proceeding or in any way seek to enforce
the Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers’ fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrower. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including reasonable
attorneys’ fees and expenses) if the Agent employs counsel for advice or other
representation (whether or not any suit has been or shall be filed) with respect
to any collateral for the Loans or any part thereof, or any of the Loan
Documents, or the attempt to enforce any security interest or lien on any
collateral, or to enforce any rights of the Agent or the Lenders or any of
Borrower’s or any other party’s obligations under any of the Loan Documents, but
not with respect to any dispute between Agent and any other Lender(s). It is
understood and agreed that in the event the Agent determines it is necessary to
engage counsel for Lender from and after the occurrence of a Default or Event of
Default, said counsel shall be selected by the Agent and written notice of such
selection, together with a copy of such counsel’s engagement letter and fee
estimate, shall be delivered to the Lenders.
13.6.4 In the event that all or any portion of the collateral for the Loans is
acquired by the Agent as the result of the exercise of any remedies hereunder or
under any other Loan Document, or is retained in satisfaction of all or any part
of Borrower’s obligations under the Loan Documents, title to any such collateral
or any portion thereof shall be held in the name of the Agent or a nominee or
subsidiary of Agent, as agent, for the ratable benefit of the Agent and the
Lenders. The Agent shall prepare a recommended course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders. The Agent shall administer the collateral in accordance
with the Post-Default Plan, and upon demand therefor from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default Plan,
including without limitation, any operating losses and all necessary operating
reserves. To the extent there is net operating income from such collateral, the
Agent shall, in accordance with the Post-Default Plan, determine the amount and
timing of distributions to Lenders. All such distributions shall be made to
Lenders in accordance with their respective Percentages. In no event shall the
provisions of this subsection or the Post-Default Plan require the Agent or any
Lender to take an action which would cause such Lender to be in violation of any
applicable regulatory requirements.
13.7 Lender Actions Against Borrower or the Collateral. Each Lender agrees that
it will not take any action, nor institute any actions or proceedings, against
Borrower or any other person hereunder or under any other Loan Documents with
respect to exercising claims against the Borrower or rights in any collateral
without the consent of the Required Lenders. With respect to any action by the
Agent to enforce the rights and remedies of the Agent and Lenders with respect
to the Borrower and any collateral in accordance with the terms of this
Agreement, each Lender hereby consents to the jurisdiction of the court in which
such action is maintained.

 

57



--------------------------------------------------------------------------------



 



13.8 Assignment and Participation. No Lender shall be permitted to assign or
sell all or any portion of its rights and obligations under this Agreement to
Borrower or any Affiliate of Borrower.
13.9 Ratable Sharing. Subject to Sections 13.4 and 13.5, Lenders agree among
themselves that (i) with respect to all amounts received by them which are
applicable to the payment of the Loan, equitable adjustment will be made so
that, in effect, all such amounts will be shared among them ratably in
accordance with their Percentages, whether received by voluntary payment, by the
exercise of the right of set-off or bankers’ lien, by counterclaim or cross
action or by the enforcement of any or all of the Loan Documents or any
collateral and (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, set-off, bankers’ lien or otherwise, receive
payment of a proportion of the aggregate amount of the Loans held by it which is
greater than its Percentage of the payments on account of the Loan, the one
receiving such excess payment shall purchase, without recourse or warranty, an
undivided interest and participation (which it shall be deemed to have done
simultaneously upon the receipt of such payment) in such obligations owed to the
others so that all such recoveries with respect to such obligations shall be
applied ratably in accordance with their Percentages; provided, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to that party to the extent
necessary to adjust for such recovery, but without interest except to the extent
the purchasing party is required to pay interest in connection with such
recovery. Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.
13.10 General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable to Borrower or any Lender for any action taken or
omitted to be taken by it or them hereunder or under any other Loan Document or
in connection herewith or therewith, except for its or their own gross
negligence or willful misconduct. In the absence of gross negligence, the Agent
shall not be liable for any apportionment or distribution of payments made by it
in good faith pursuant to Section 13.5, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due, but not made, shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.
13.11 No Responsibility for Loan, Recitals, Etc. Neither Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any use of the
Loans; (ii) the performance or observance of any of the covenants or agreements
of any party to any Loan Document; (iii) the satisfaction of any condition
specified in this Agreement, except receipt of items purporting to be the items
required to be delivered to any Agent; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith, provided that the foregoing shall not release Agent from
liability for its gross negligence or willful misconduct.

 

58



--------------------------------------------------------------------------------



 



13.12 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by all the Lenders
(or the Required Lenders, if such action may be directed hereunder by the
Required Lenders), and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of Lenders. Each Lender, severally to
the extent of its Percentage, hereby agrees to indemnify Agent against and hold
it harmless from any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action, provided that the
foregoing shall not release Agent from liability for its gross negligence or
willful misconduct.
13.13 Employment of Agents and Counsel. The Agent may undertake any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be liable to Lenders,
except as to money or securities received by them or their authorized agents,
for the default or misconduct of any such agents or attorneys-in-fact selected
by it with reasonable care. The Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.
13.14 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be an employee of
Agent, provided that the foregoing shall not release the Agent from liability
for its gross negligence or willful misconduct. Any such counsel shall be deemed
to be acting on behalf of Lender in assisting the Agent with respect to the
Loan, but shall not be precluded from also representing Agent in any matter in
which the interests of Agent and the other Lenders may differ.
13.15 Agent’ Reimbursement and Indemnification. Lenders agree to reimburse and
indemnify Agent ratably (i) for any amounts (excluding principal and interest on
the Loans and loan fees) not reimbursed by Borrower for which Agent is entitled
to reimbursement under the Loan Documents, (ii) for any other expenses incurred
by Agent on behalf of Lender, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents, if not paid by
Borrower, (iii) for any expenses incurred by Agent on behalf of Lender which may
be necessary or desirable to preserve and maintain collateral or to perfect and
maintain perfected the liens upon the collateral granted pursuant to this
Agreement and the other Loan Documents, if not paid by Borrower, (iv) for any
amounts and other expenses incurred by Agent on behalf of Lender in connection
with any default by any Lender hereunder or under the other Loan Documents, if
not paid by such Lender, and (v) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent.
13.16 Rights as a Lender. With respect to its Commitment, if any, Agent shall
have the same rights, powers and obligations hereunder and under any other Loan
Document as any Lender and may exercise such rights and powers as though it were
not an Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Agent in its individual capacities. The Borrower
and each Lender acknowledge and agree that Agent and/or its affiliates may
accept deposits from, lend money to, hold other investments in, and generally
engage in any kind of trust, debt, equity or other transaction or have other
relationships, in addition to those contemplated by this Agreement or any other
Loan Document, with Borrower or any of its affiliates in which Borrower or such
affiliate is not restricted hereby from engaging with any other person.

 

59



--------------------------------------------------------------------------------



 



13.17 Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements and other information prepared by Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
13.18 Notice of Events of Default. Should Agent receive any written notice of
the occurrence of a default or Event of Default, or should the Agent send
Borrower a notice of Default or Event of Default, the Agent shall promptly
furnish a copy thereof to each Lender.
13.19 Successor Agent.
13.19.1 Notwithstanding anything contained in this Agreement to the contrary,
KeyBank National Association shall serve as Agent pursuant to this Agreement
until the earlier to occur of the following (the “Resignation Event”): (a) the
occurrence of an Event of Default, or (b) the date upon which the Facility is
terminated. Following such a Resignation Event, Agent may resign from the
performance of all its functions and duties hereunder at any time by giving at
least thirty (30) days prior written notice to Lenders and Borrower. Such
resignation shall take effect on the date set forth in such notice or as
otherwise provided below. Such resignation by Agent as agent shall not affect
its obligations hereunder, if any, as a Lender.
13.19.2 Upon resignation by the Agent, or any successor Agent, the Required
Lenders shall appoint a successor Agent with the consent of Borrower, which
shall not be unreasonably withheld, conditioned or delayed (provided that no
consent of Borrower shall be required if the successor Agent is also a Lender or
if an Event of Default then exists). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of resignation,
then the retiring Agent may appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists). Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent and the Agent, and the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Agent’s resignation hereunder as an
Agent, the provisions of this Article 13 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent hereunder and under the other Loan Documents.

 

60



--------------------------------------------------------------------------------



 



13.20 Distribution by Agent. If in the opinion of the Agent distribution of any
amount received by it in such capacity hereunder or under the Notes or under any
of the other Loan Documents might involve any liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction or has been resolved by the
mutual consent of all Lenders. In addition, the Agent may request full and
complete indemnity, in form and substance satisfactory to it, prior to making
any such distribution. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such persons as shall be determined by such
court.
13.21 Holders. The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Agent. Any request, authority or consent of any person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.
13.22 Assignment and Participation. Each Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder and under the other Loan Documents to
any other Eligible Assignee with the prior written consent of the Agent and with
the prior written consent of Borrower, which consents by the Agent and the
Borrower shall not be unreasonably withheld, conditioned or delayed (provided
that, in the case of the Borrower, such consent shall not be required if a
Default or Event of Default shall have occurred and be continuing and provided,
further, such consent shall not be required from either the Agent or the
Borrower in connection with any assignment as to which (a) the assignee is an
existing Lender (other than a Defaulting Lender) or (b) an Affiliate or a
Related Fund of the assigning Lender)); provided, however, that (i) the parties
to each such assignment shall execute and deliver to Agent, for its approval and
acceptance, an Assignment and Assumption in form and substance satisfactory to
the Agent and substantially in the form set forth in Exhibit B attached hereto,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of the assigning Lender’s rights and obligations under this Agreement,
(iii) unless the Agent and, so long as no Event of Default exists, Borrower
otherwise consent, the aggregate amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment shall in no event be less
than One Million Dollars ($1,000,000.00), provided, however, that such minimum
amount shall not apply if either (x) the assignee is an Affiliate or Related
Fund of the Assigning Lender or (y) the Lender is assigning its entire remaining
interest in the Loan, (iv) the Agent shall receive from the assigning Lender a
processing fee of Three Thousand Five Hundred Dollars ($3,500.00), provided,
however, that such fee shall not apply if the assignee is an Affiliate or
Related Fund of the Assigning Lender, and (v) if the assignment is less than the
assigning Lender’s entire interest in the Loan, the assigning Lender must retain
at least a One Million Dollar ($1,000,000.00) interest in the Loan, provided
that such minimum shall not apply if the assignee is an Affiliate or Related
Fund of the assigning Lender. The Agent may designate any Eligible Assignee
accepting an assignment of a specified portion of the Loans to be a Co-Agent, an
“Arranger” or similar title, but such designation shall not confer on such
Assignee the rights or duties of the Agent. Upon

 

61



--------------------------------------------------------------------------------



 



such execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Assumption, (a) the Eligible Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and under the
other Loan Documents, and Borrower hereby agrees that all of the rights and
remedies of Lenders in connection with the interest so assigned shall be
enforceable against Borrower by such Eligible Assignee with the same force and
effect and to the same extent as the same would have been enforceable but for
such assignment, and (b) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations hereunder and thereunder thereafter
accruing.
13.22.1 By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) except as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
or any other instrument or document furnished in connection therewith; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished in connection
therewith; (iii) such Eligible Assignee confirms that it has received a copy of
this Agreement together with such financial statements, Loan Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into the Assignment and Assumption and to become
a Lender hereunder; (iv) such Eligible Assignee will, independently and without
reliance upon Agent, the assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such Eligible Assignee appoints and authorizes the Agent to take
such action as the Agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vi) such Eligible Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
13.22.2 Agent shall maintain a copy of each Assignment and Assumption delivered
to and accepted by it and shall record in its records the names and address of
each Lender and the Commitment of, and Percentage of the Loans owing to, such
Lender from time to time. Borrower, the Agent and Lenders may treat each entity
whose name is so recorded as a Lender hereunder for all purposes of this
Agreement.
13.22.3 Upon receipt of an Assignment and Assumption executed by an assigning
Lender and an Eligible Assignee, Agent shall, if such Assignment and Assumption
has been properly completed and consented to if required herein, accept such
Assignment and Assumption, and record the information contained therein in its
records, and the Agent shall use its best efforts to give prompt notice thereof
to Borrower (provided that neither the Agent nor the Lenders shall be liable for
any failure to give such notice).

 

62



--------------------------------------------------------------------------------



 



13.22.4 Borrower shall use reasonable efforts to cooperate with Agent and each
Lender in connection with the assignment of interests under this Agreement or
the sale of participations herein which shall be at no cost to the Borrower.
13.22.5 Anything in this Agreement to the contrary notwithstanding, and without
the need to comply with any of the formal or procedural requirements of this
Agreement, including this Section, any Lender may at any time and from time to
time pledge and assign all or any portion of its rights under all or any of the
Loan Documents to a Federal Reserve Bank or, in the case of a Lender which is a
fund, to any holders of obligations owed or securities issued by such Lender or
any trustee for or other representatives of such holders; provided that no such
pledge or assignment shall release such Lender from its obligations hereunder.
To facilitate any such pledge or assignment, the Agent shall, at the request of
such Lender, enter into a letter agreement with the Federal Reserve Bank in, or
substantially in, the form of the exhibit to Appendix C to the Federal Reserve
Bank of New York Operating Circular No. 12.
13.22.6 Anything in this Agreement to the contrary notwithstanding, any Lender
may assign all or any portion of its rights and obligations under this Agreement
to another branch or affiliate of such Lender without first obtaining the
approval of any Agent or the Borrower, provided that (i) such Lender remains
liable hereunder unless the Borrower and Agent shall otherwise agree, (ii) at
the time of such assignment such Lender is not a Defaulting Lender, (iii) such
Lender gives the Agent and Borrower at least fifteen (15) days’ prior written
notice of any such assignment; (iv) the parties to each such assignment execute
and deliver to Agent an Assignment and Assumption, and (v) the Agent receives
from the assigning Lender a processing fee of One Thousand Five Hundred Dollars
($1,500).
13.22.7 Each Lender shall have the right, without the consent of the Borrower,
to sell participations to one or more Eligible Assignees, or an Affiliate or
Related Fund of the assigning Lender, in or to all or a portion of its rights
and obligations under the Facility and the Loan Documents; provided, however,
that (i) such Lender’s obligations under this Agreement (including without
limitation its Commitment to Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents (but such holder may contract with
the Lender selling such Eligible Assignee its interest in such Lender’s share of
the Facility as to voting of such Lender’s interest under Section 13.26.2 but
not under any other section of this Agreement, provided that any such agreement
by a Lender shall bind only such Lender alone and not Borrower, the other
Lenders or the Agent).

 

63



--------------------------------------------------------------------------------



 



13.22.8 No Eligible Assignee of any rights and obligations under this Agreement
shall be permitted to subassign such rights and obligations. No participant in
any rights and obligations under this Agreement shall be permitted to sell
subparticipations of such rights and obligations.
13.22.9 Borrower acknowledges and agrees that Lenders may provide to any
assignee or participant originals or copies of this Agreement, any other Loan
Document and any other documents, instruments, certificates, opinions, insurance
policies, letters of credit, reports, requisitions and other materials and
information of every nature or description, and may communicate all oral
information, at any time submitted by or on behalf of Borrower or received by
any Lender in connection with the Facility or with respect to Borrower, provided
that prior to any such delivery or communication, such Eligible Assignees or
participants shall agree to preserve the confidentiality of any of the foregoing
to the same extent that such Lender agreed to preserve such confidentiality. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, Borrower shall execute such further documents, instruments or
agreements as Lenders may reasonably require; provided, that Borrower shall not
be required (i) to execute any document or agreement which would materially
decrease its rights, or materially increase its obligations, relative to those
set forth in this Agreement or any of the other Loan Documents (including
financial obligations, personal recourse, representations and warranties and
reporting requirements), or (ii) to expend more than incidental sums of money or
incidental administrative time for which it does not receive reasonable
reimbursement in order to comply with any requests or requirements of any Lender
in connection with such assignment or sale arrangement. In addition, Borrower
agrees to reasonably cooperate fully with Lenders in the exercise of Lenders’
rights pursuant to this Section, including providing such information and
documentation regarding Borrower as any Lender or any potential Eligible
Assignee may reasonably request and to meet with potential Eligible Assignees in
Borrower’s offices.
13.23 Several Liability. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Lender to Borrower under this Agreement
are several and not joint and several; each Lender shall only be obligated to
fund its Percentage of each disbursement to be made hereunder up to the amount
of its Commitment. Failure of any Lender to fulfill its obligations hereunder
shall not result in any other Lender becoming obligated to advance more than its
Commitment, nor shall such failure release or diminish the obligations of any
other Lender to fund its Commitment provided herein. During any time, and only
during such time, as Agent is the sole Lender and has not assigned any portion
or portions of its interest in the Loans to another Lender pursuant to an
Assignment and Assumption Agreement, Agent in its individual capacity shall be
liable for all of the obligations of the Lender under this Agreement and the
other Loan Documents. From and after the date that Agent as the sole Lender
assigns any portion or portions of its interest in the Loans to another Lender
pursuant to an Assignment and Assumption Agreement, then Agent shall act as the
Agent on behalf of itself as a Lender and the other Lenders.
13.24 Miscellaneous Assignment Provisions. Any assigning Lender shall retain its
rights to be indemnified pursuant to Section 7.19 with respect to any claims or
actions arising prior to the date of such assignment. If any assignee Lender is
not incorporated under the laws of the United States of America or any state
thereof, it shall prior to the date on which any interest or fees are payable
hereunder or under any of the other Loan Documents for its account, deliver to
the Borrower and the Agent certification as to its exemption from deduction or
withholding of any United States federal income taxes.

 

64



--------------------------------------------------------------------------------



 



13.25 Assignment by Borrower. The Borrower shall not assign or transfer any of
its rights or obligations under any of the Loan Documents.
13.26 Consents and Approvals.
13.26.1 Each of the following shall require the approval or consent of the
Required Lenders:
(a) The exercise by Agent and/or Lenders of any rights and remedies under the
Loan Documents following an Event of Default, provided that absent any direction
from the Required Lenders, Agent may exercise any right or remedy under the Loan
Documents as Agent may determine in good faith to be necessary or appropriate to
protect the Lenders or the collateral securing the Loan;
(b) Appointment of a successor Agent;
(c) Approval of Post-Default Plan (defined in Section 13.6.4); and
(d) Except as referred to in Section 13.26.2 below, approval of any amendment or
modification of this Agreement or any of the other Loan Documents, or issuance
of any waiver of any material provision of this Agreement or any of the other
Loan Documents;
13.26.2 Each of the following shall require the approval or consent of each
Lender adversely affected thereby:
(a) Extension of the Maturity (beyond any extension permitted herein) or
forgiveness of all or any portion of the principal amount of the Loan or any
accrued interest thereon, or any other amendment of this Agreement or the other
Loan Documents which would reduce the interest rate options or the rate at which
fees are calculated or forgive any loan fee, or extend the time of payment of
any principal, interest or fees;
(b) Reduction of the percentage specified in the definition of Required Lenders;
(c) Increasing the amount of the Facility or any non-consenting Lender’s
Commitment;
(d) Release of any lien on any material collateral (except as Borrower is
entitled to under the Loan Documents);
(e) The release or forgiveness of any Guarantor unless such release is in
connection with an approved removal of a Borrowing Base Asset pursuant to
Section 3.4;

 

65



--------------------------------------------------------------------------------



 



(f) Amendment of the provisions of this Section 13.26;
(g) Amendment of the Mandatory Prepayment Events;
(h) Modification of Section 13.5.2 on the distribution of Liquidation Proceeds;
and
(i) Amendment of what or how much is allowed as (i) Permitted Liens on the
Individual Properties or any other Collateral for the Loan, or (ii) Permitted
Debt.
No amendment, waiver or consent, unless in writing and signed by the Agent, in
such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (a) the Commitment of such
Lender may not be increased or extended without the consent of such Lender, and
(b) no such amendment, waiver or consent may uniquely and negatively impact such
Defaulting Lender without the approval of such Defaulting Lender.
13.26.3 In addition to the required consents or approvals referred to in
Sections 13.26.1 and 13.26.2 above, the Agent may at any time request
instructions from the Required Lenders with respect to any actions or approvals
which, by the terms of this Agreement or of any of the Loan Documents, the Agent
is permitted or required to take or to grant without instructions from any
Lenders, and if such instructions are promptly requested, the Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever for refraining from
taking any action or withholding any approval under any of the Loan Documents
until it shall have received such instructions from the Required Lenders.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Required Lenders or, where applicable, all Lenders.
The Agent shall promptly notify each Lender at any time that the Required
Lenders have instructed the Agent to act or refrain from acting pursuant hereto.
13.26.4 Each Lender authorizes and directs the Agent to enter into the Loan
Documents other than this Agreement for the benefit of the Lenders. Each Lender
agrees that any action taken by the Agent at the direction or with the consent
of the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document, and the exercise by the Agent at the direction or with
the consent of the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, except for actions specifically
requiring the approval of all Lenders. All communications from the Agent to the
Lenders requesting Lenders’ determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise

 

66



--------------------------------------------------------------------------------



 



each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to the Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from the Agent (the
“Lender Reply Period”). Unless a Lender shall give written notice to the Agent
that it objects to the recommendation or determination of the Agent (together
with a written explanation of the reasons behind such objection) within the
Lender Reply Period, such Lender shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Required Lenders or all Lenders, the Agent shall
upon receiving the required approval or consent follow the course of action or
determination recommended to the Lenders by the Agent or such other course of
action recommended by the Required Lenders. Where this Loan Agreement or any
other Loan Document requires that Borrower deliver any documentation to Agent or
any Lenders, the Borrower shall deliver the same to Agent and Agent shall
promptly deliver copies of the same to each of the Lenders.
13.27 Lead Arranger. Notwithstanding the provisions of this Agreement or of the
other Loan Documents, the Lead Arranger shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents. To the extent requested by the Agent, the Lead Arranger has
coordinated, or will coordinate, the initial syndication of the Facility and the
assignment of interests in the Facility.
ARTICLE 14
GENERAL PROVISIONS
14.1 Notices. Any notice or other communication in connection with this Loan
Agreement, the Note, the Security Documents, or any of the other Loan Documents,
shall be in writing, and (i) deposited in the United States Mail, postage
prepaid, by registered or certified mail, or (ii) hand delivered by any
commercially recognized courier service or overnight delivery service such as
Federal Express, or (iii) sent by facsimile transmission if a FAX Number is
designated below addressed:
If to the Borrower:
WRT REALTY L.P.
7 Bulfinch Place, Suite 500, P.O. Box 9507
Boston, Massachusetts 02114
Attention: Carolyn Tiffany, President
FAX Number: (617) 570-4710

 

67



--------------------------------------------------------------------------------



 



with copies by regular mail or such hand delivery or facsimile transmission to:
Post Heymann & Koffler LLP
Two Jericho Plaza, Wing A, Suite 211
Jericho, New York 11753
Attention: David J. Heymann, Esquire
FAX Number: (516) 433-2777
If to Agent:
KEYBANK NATIONAL ASSOCIATION
4900 Tiedemann Road
Brooklyn, Ohio 44144
Attention: David W. Lenhart and Matt Himes
FAX Number: 216-813-6943
And
KEYBANK NATIONAL ASSOCIATION
225 Franklin Street
Boston, Massachusetts 02110
Attention: Ms Jane E. McGrath
FAX Number: 617 385-6293
with copies by regular mail or such hand delivery or facsimile transmission to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Kevin J. Lyons, Esquire
FAX Number: (617) 880-3433
If to LENDERS:
KEYBANK NATIONAL ASSOCIATION
4900 Tiedemann Road
Brooklyn, Ohio 44144
Attention: David W. Lenhart and Matt Himes
FAX Number: 216-813-6943
And
KEYBANK NATIONAL ASSOCIATION
225 Franklin Street
Boston, Massachusetts 02110
Attention: Ms. Jane E. McGrath
FAX Number: 617 385-6293

 

68



--------------------------------------------------------------------------------



 



with copies by regular mail or such hand delivery or facsimile transmission to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Kevin J. Lyons, Esquire
FAX Number: (617) 692-3433
If to any other Lender, to the addresses set forth on the signature page or to
such addresses as set forth in the Assignment and Acceptance.
Any such addressee may change its address for such notices to such other address
in the United States as such addressee shall have specified by written notice
given as set forth above. All periods of notice shall be measured from the
deemed date of delivery.
A notice shall be deemed to have been given, delivered and received for the
purposes of all Loan Documents upon the earliest of: (i) if sent by such
certified or registered mail, on the third Business Day following the date of
postmark, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if so mailed, on the date
of actual receipt as evidenced by the return receipt, or (iv) if so delivered,
upon actual receipt, or (v) if facsimile transmission is a permitted means of
giving notice, upon receipt as evidenced by confirmation.
14.2 Limitations on Assignment. The Borrower may not assign this Agreement or
the monies due thereunder without the prior written consent of all of the
Lenders in each instance, but in such event Lenders may nevertheless at their
option make the Loans under this Agreement to the Borrower or to those who
succeed to the title of the Borrower and all sums so advanced by Lenders shall
be deemed a Loan under this Agreement and not to be modifications thereof and
shall be secured by all of the Collateral for the subject’s Borrower’s
Obligations given at any time in connection herewith.
14.3 Further Assurances. The Borrower shall upon request from Agent from time to
time execute, seal, acknowledge and deliver such further instruments or
documents which Agent may reasonably require to better perfect and confirm its
rights and remedies hereunder, under the Notes, under the Security Documents and
under each of the other Loan Documents.
14.4 Payments. All payments under the Note shall be applied first to the payment
of all fees, expenses and other amounts due to the Agent (excluding principal
and interest) and, to the extent reimbursement is provided for herein, the
Lenders, then to accrued interest, and the balance on account of outstanding
principal under the Note; provided, however, that after an Event of Default,
Liquidation Proceeds will be applied to the Obligations of the Borrower to Agent
and the Lenders as otherwise provided for herein.
14.5 Parties Bound. The provisions of this Agreement and of each of the other
Loan Documents shall be binding upon and inure to the benefit of the Borrower,
the Agent and each of the Lenders and their respective successors and assigns,
except as otherwise prohibited by this Agreement or any of the other Loan
Documents.

 

69



--------------------------------------------------------------------------------



 



This Agreement is a contract by and among the Borrower, the Agent and each of
the Lenders for their mutual benefit, and no third person shall have any right,
claim or interest against either Agent, any of the Lenders or the Borrower by
virtue of any provision hereof.
14.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.
14.6.1 Substantial Relationship. It is understood and agreed that all of the
Loan Documents were negotiated, executed and delivered in The Commonwealth of
Massachusetts, which Commonwealth the parties agree has a substantial
relationship to the parties and to the underlying transactions embodied by the
Loan Documents.
14.6.2 Place of Delivery. The Borrower agrees to furnish to Agent at the Agent’s
office in Boston, Massachusetts all further instruments, certifications and
documents to be furnished hereunder.
14.6.3 Governing Law. This Agreement and each of the other Loan Documents shall
in all respects be governed, construed, applied and enforced in accordance with
the internal laws of The Commonwealth of Massachusetts without regard to
principles of conflicts of law.
14.6.4 Consent to Jurisdiction. The Borrower hereby consents to personal
jurisdiction in any state or Federal court located within The Commonwealth of
Massachusetts.
14.6.5 JURY TRIAL WAIVER. THE BORROWER, AGENT, AND EACH OF THE LENDERS MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THIS LOAN AGREEMENT, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH PARTY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
INDIRECT, SPECULATIVE, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

70



--------------------------------------------------------------------------------



 



14.7 Survival. All representations, warranties, covenants and agreements of the
Borrower, or a Loan Party, herein or in any other Loan Document, or in any
notice, certificate, or other paper delivered by or on behalf of the Borrower or
a Loan Party pursuant hereto are significant and shall be deemed to have been
relied upon by Agent and each of the Lenders notwithstanding any investigation
made by Agent or any of the Lenders or on its behalf and shall survive the
delivery of the Loan Documents and the making of the Loans pursuant thereto. No
review or approval by Agent or the Lenders or any of their representatives, of
any opinion letters, certificates by professionals or other item of any nature
shall relieve the Borrower or anyone else of any of the obligations, warranties
or representations made by or on behalf of Borrower or a Loan Party, or any one
or more of them, under any one or more of the Loan Documents.
14.8 Cumulative Rights. All of the rights of Agent and the Lenders hereunder and
under each of the other Loan Documents and any other agreement now or hereafter
executed in connection herewith or therewith, shall be cumulative and may be
exercised singly, together, or in such combination as Agent may determine in its
sole good faith judgment.
14.9 Claims Against Agent or Lenders.
14.9.1 Borrower Must Notify. The Agent and each of the Lenders shall not be in
default under this Agreement, or under any other Loan Document, unless a written
notice specifically setting forth the claim of the Borrower shall have been
given to Agent and each of the Lenders within thirty (30) days after the subject
Borrower first had actual Knowledge or actual notice of the occurrence of the
event which Borrower alleges gave rise to such claim and Agent or any of the
Lenders does not remedy or cure the default, if any there be, with reasonable
promptness thereafter. Such actual Knowledge or actual notice shall refer to
what was actually known by, or expressed in a written notification furnished to,
any of the persons or officials referred to in Exhibit D as Authorized
Representatives.
14.9.2 Remedies. If it is determined by the final order of a court of competent
jurisdiction, which is not subject to further appeal, that Agent or any of the
Lenders has breached any of its obligations under the Loan Documents and has not
remedied or cured the same with reasonable promptness following notice thereof,
Agent’s and each of the Lenders’ responsibilities shall be limited to: (i) where
the breach consists of the failure to grant consent or give approval in
violation of the terms and requirements of a Loan Document, the obligation to
grant such consent or give such approval and to pay the Borrower’s reasonable
costs and expenses including, without limitation, reasonable attorneys’ fees and
disbursements in connection with such court proceedings; and (ii) the case of
any such failure to grant such consent or give such approval, or in the case of
any other such default by Agent or any of the Lenders, where it is also so
determined that Agent or any of the Lenders acted in bad faith, the payment of
any actual, direct, compensatory damages sustained by the Borrower as a result
thereof plus the Borrower’s reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements in connection with such
court proceedings.
14.9.3 Limitations. In no event, however, shall Agent and each of the Lenders be
liable to the Borrower or to any Loan Party or anyone else for other damages
such as, but not limited to, indirect, speculative, special, exemplary, punitive
or consequential damages whatever the nature of the breach by Agent or any of
the Lenders of its obligations under this Loan Agreement or under any of the
other Loan Documents. In no event shall Agent or any of the Lenders be liable to
the Borrower or to any Loan Party or anyone else unless a written notice
specifically setting forth the claim of the Borrower shall have been given to
Agent and each of the Lenders within the time period specified above.

 

71



--------------------------------------------------------------------------------



 



14.10 Regarding Consents. Except to the extent expressly provided herein, any
and all consents to be made hereunder by the Agent, Required Lenders, or Lenders
shall be in the discretion of the Party to whom consent rights are given
hereunder.
14.11 Obligations Absolute. Except to the extent prohibited by applicable law
which cannot be waived, the Obligations of the Borrower and the obligations of
each Guarantor and the other Loan Parties under the Loan Documents shall be
joint and several, absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of the Loan Documents to which such Loan
Party is a party under all circumstances whatsoever, including, without
limitation, the existence of any claim, set off, defense or other right which
the Borrower or any Loan Party may have at any time against Agent or any of the
Lenders whether in connection with the Loan or any unrelated transaction.
14.12 Table of Contents, Title and Headings. Any Table of Contents, the titles
and the headings of sections are not parts of this Loan Agreement or any other
Loan Document and shall not be deemed to affect the meaning or construction of
any of its or their provisions.
14.13 Counterparts. This Loan Agreement and each other Loan Document may be
executed in several counterparts, each of which when executed and delivered is
an original, but all of which together shall constitute one instrument. In
making proof of this agreement, it shall not be necessary to produce or account
for more than one such counterpart which is executed by the party against whom
enforcement of such loan agreement is sought.
14.14 Satisfaction of Commitment. The Facility being established pursuant to the
terms hereof and of the other Loan Documents is being made in satisfaction of
Agent’s and each of the Lenders’ obligations under the terms letter dated
February 15, 2011. The terms, provisions and conditions of this Agreement and
the other Loan Documents supersede the provisions of the terms letter.
14.15 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Loan Document.
14.16 No Oral Change. This Loan Agreement and each of the other Loan Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Loan Document, is required to be bound by changes without such party’s assent).
In no event shall any oral agreements, promises, actions, inactions, knowledge,
course of conduct, course of dealings or the like be effective to amend,
terminate, extend or otherwise modify this Loan Agreement or any of the other
Loan Documents.
14.17 Patriot Act. The Lenders and the Agent each hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each Loan Party
and other information that will allow such Lender or the Agent, as applicable,
to identify the Borrower and each Loan Party in accordance with such Act.

 

72



--------------------------------------------------------------------------------



 



14.18 Electronic Information.
14.18.1 Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrower) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrower that it cannot or does not want to receive electronic
communications. The Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic delivery
pursuant to procedures approved by them for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or the Borrower post such documents or the documents become available on a
commercial website and the Agent or Borrower notify each Lender of said posting
and provides a link thereto provided if such notice or other communication is
not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 10:00 a.m. Eastern
time on the opening of business on the next business day for the recipient. No
Indemnified Party shall be liable for any damages arising from the use by third
parties of any information or other materials obtained by such third party
through IntraLinks or other similar information transmission systems in
connection with this Agreement. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 7.2(c) to the Agent and shall deliver paper
copies of any documents to the Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Agent or such Lender. Except for the certificates required by Section 7.2(c),
the Agent shall have no obligation to request the delivery of or to maintain
paper copies of the documents delivered electronically, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery. Each Lender shall be solely responsible for requesting
delivery to it of paper copies and maintaining its paper or electronic
documents. The Borrower shall cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

 

73



--------------------------------------------------------------------------------



 



14.18.2 Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the Agent
pursuant to the procedures provided to the Borrower by the Agent.
14.19 Monthly Statements. While Agent may issue invoices or other statements on
a monthly or periodic basis (a “Statement”), it is expressly acknowledged and
agreed that: (i) the failure of Agent to issue any Statement on one or more
occasions shall not affect the Borrower’s obligations to make payments under the
Loan Documents as and when due; (ii) the inaccuracy of any Statement shall not
be binding upon Lenders and so Borrower shall always remain obligated to pay the
full amount(s) required under the Loan Documents as and when due notwithstanding
any provision to the contrary contained in any Statement; (iii) all Statements
are issued for information purposes only and shall never constitute any type of
offer, acceptance, modification, or waiver of the Loan Documents or any of
Lenders’ rights or remedies thereunder; and (iv) in no event shall any Statement
serve as the basis for, or a component of, any course of dealing, course of
conduct, or trade practice which would modify, alter, or otherwise affect the
express written terms of the Loan Documents.

 

74



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument at Boston, Massachusetts, as of the date first written above.

          BORROWER: WRT REALTY L.P., a Delaware limited partnership

By: Winthrop Realty Trust, general partner
      By:           Name:   Carolyn Tiffany        Title:   President   

 

S-1



--------------------------------------------------------------------------------



 



          AGENT:  KEYBANK NATIONAL ASSOCIATION,
a national banking association
      By:           Jane E. McGrath        Vice President     

          LENDER:  KEYBANK NATIONAL ASSOCIATION,
a national banking association
      By:           Jane E. McGrath        Vice President     

 

S-2



--------------------------------------------------------------------------------



 



EXHIBITS:

         
Section
       
 
       
Reference
       
 
       
Number
       
 
       
Exhibit A — Definitions
    1.1  
 
       
Exhibit B — Form of Assignment and Assumption
    13.22  
 
       
Exhibit C — Form of Note
    3.2  
 
       
Exhibit D — Authorized Representatives
  4.1, 14.9, Exhibit A  
 
       
Exhibit E — Required Property, Hazard and Other Insurance
    6.19, 7.5.1  
 
       
Exhibit F — Ownership Interests and Taxpayer Identification Numbers
    6.4 (a)
 
       
Exhibit G-1 — Form of Compliance Certificate.
    7.2 (c)
 
       
Exhibit G-2 — Form of Financial Covenant Compliance Certificate.
       
 
       
Exhibit G-3 — Form of Borrowing Base Certificate.
    7.2 (c)
 
       
Exhibit H — Form of Notice of Rate Selection
    2.4.3  
 
       
Exhibit I — Lenders’ Commitments
  Exhibit A  
 
       
Exhibit K — Loan Agenda
  Exhibit A  
 
       
Exhibit M — Pledged Subsidiaries
  Exhibit A  
 
       
Exhibit N — Pledged Securities
    3.1.2  
 
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO LOAN AGREEMENT
DEFINITIONS
Accounts shall mean, collectively, the Depository Accounts.
Additional Collateral as defined in Section 3.3.
Adjusted Earnings shall mean the REIT’s net income (loss) (computed in
accordance with GAAP) excluding gains (or losses) from debt restructurings and
sales of real property, plus real estate related depreciation and amortization
and after adjustments for unconsolidated partnerships and joint ventures, as set
forth in more detail under the definitions and interpretations thereof relative
to funds from operations promulgated by the National Association of Real Estate
Investment Trusts or its successor, adjusted for (i) the pro rata share of
straight line rents, (ii) less the pro rata share of all regularly scheduled
principal amortization payments (other than any final “balloon” payments due at
maturity) and (iii) less the pro rata share of allowances for tenant
improvements and leasing costs.
Adjusted LIBOR Rate shall mean for any LIBOR Rate Interest Period, an interest
rate per annum equal to the sum of (A) the rate obtained by dividing (x) the
LIBOR Rate for such LIBOR Rate Interest Period by (y) a percentage equal to one
hundred percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest
Period and (B) the Applicable Margin.
Adjusted LIBOR Rate Advance shall mean any principal outstanding under this
Agreement which pursuant to this Agreement bears interest at the Adjusted LIBOR
Rate.
Adjusted Prime Rate means the per annum rate of interest equal to the sum of
(a) the Applicable Margin for Prime Rate Advances and (b) the greater of (i) the
Prime Rate, (ii) the Federal Funds Effective Rate plus one percent (1.0%), or
(iii) the then-applicable LIBOR Rate for a one month interest period plus one
percent (1.00%) per annum. Any change in the Adjusted Prime Rate resulting from
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate
shall become effective as of 12:01 a.m. on the Business Day on which each such
change occurs.
Adjusted Prime Rate Advance. The term “Adjusted Prime Rate Advance” means any
principal amount outstanding under this Agreement which pursuant to this
Agreement bears interest at the Adjusted Prime Rate.
Affiliate shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
Agent. KEYBANK NATIONAL ASSOCIATION, acting as agent for the Lenders.
Agreement as defined in the Preamble.

 

Exhibit A-1



--------------------------------------------------------------------------------



 



Applicable Margin shall mean the amount specified below for each Adjusted Prime
Rate Advance or LIBOR Rate Advance, as applicable:

          Applicable Margin   Applicable Margin   LIBOR Rate Option   Adjusted
Prime Rate Option  
 
       
3.00%
    1.50 %

Applicable Rate as defined in Section 2.4.1.
Appraisal as defined in Section 7.18.
Arranger shall mean KEYBANC CAPITAL MARKETS.
Authorized Representatives as defined in Section 4.1 and listed on Exhibit D.
Availability as defined in Section 2.1.1.
Borrower as defined in the Preamble.
Borrower Subsidiaries shall mean all of the Subsidiaries of the Borrower, and
all Subsidiaries of Subsidiaries of the Borrower, including, without limitation,
the entities as listed on Exhibit F (except as otherwise indicated).
Borrowing shall mean the borrowing of a portion of Facility from all the Lenders
on a given date (or the conversion of a Loan or Loans of a Lender or Lenders on
a given date).
Borrowing Base shall mean, as determined by the Agent, the lesser of (1) the
aggregate of (a) sixty percent (60%) of the Value of each wholly owned
Stabilized Individual Property which is a Borrowing Base Asset, (b) forty
percent (40%) of the Value of wholly owned non-Stabilized Individual Property
which is a Borrowing Base Asset, (c) forty five percent (45%) of the market
value of all Pledged Securities, (d) the Cash Percentage of the outstanding
balances of the cash pledged as Collateral hereunder, which Borrowing Base
Assets (or the equity interest therein, as applicable), in each instance, are
pledged or otherwise subject to a lien in favor of the Agent in a manner
acceptable to the Agent, (2) the Borrower’s Net Cash Flow divided by 0.12, or
(3) the Mortgageability Amount.
Borrowing Base Asset shall mean each asset which is in the Borrowing Base Assets
Pool, which Borrowing Base Asset (and, as applicable, any underlying Individual
Property related thereto) is and shall at all times be unencumbered (or will be
upon repayment of any Debt secured thereby upon acceptance as a Borrowing Base
Asset).
Borrowing Base Assets Pool means all assets subject to a lien in favor the Agent
and the Lenders hereunder and included within the Borrowing Base.

 

Exhibit A-2



--------------------------------------------------------------------------------



 



Borrowing Base Property means each Individual Property as to which the Agent is
granted a lien on such Individual Property or on the equity interests of the
Property Owner of such Individual Property as Collateral hereunder.
Breakage Costs: (a) The cost to Lender of re-employing funds bearing interest at
an Adjusted LIBOR Rate, incurred (or expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at an Adjusted
LIBOR Rate prior to the termination of any applicable LIBOR Rate Interest
Period, (ii) the conversion of an Adjusted LIBOR Rate to any other applicable
interest rate on a date other than the last day of the relevant LIBOR Rate
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable LIBOR Rate Interest Period, any amount as to which Borrower
has elected a LIBOR Rate Option and (b) any amounts payable by Borrower under
any Interest Rate Agreement in connection with termination of such Agreement.
Business Day shall mean any day of the year on which offices of Agent are not
required or authorized by law to be closed for business in Boston,
Massachusetts. If any day on which a payment is due is not a Business Day, then
the payment shall be due on the next day following which is a Business Day, and
such extension of time shall be included in computing interest and fees in
connection with such payment. Further, if there is no corresponding day for a
payment in the given calendar month (i.e., there is no “February 30th”), the
payment shall be due on the last Business Day of the calendar month.
Calculation Date as defined in Section 7.26.1(a)(i).
Calculation Period as defined in Section 7.26.1(a)(ii).
Capitalization Rate means 8.50%.
Cash Flow shall mean, in each calendar year, in each instance determined in a
manner satisfactory to the Agent, the aggregate sum of (i) all revenues and cash
receipts of the Borrower Subsidiaries less (ii) the sum of the Borrower
Subsidiaries’ (a) property level operating expenses including but not limited to
ground rent, (b) management fees and (c) administrative fees.
Cash Percentage shall mean (a) 100% with respect to cash pledged to the Agent
and held in an account at the Agent, and (b) 90% with respect to cash pledged to
the Agent and held in a third party institution subject to such control and
another agreements as the Agent may require in order to perfect the Agent’s lien
thereon.
Cash Management Agreement one or more cash management agreements to be entered
into pursuant to Article ARTICLE 7.
Change of Control shall mean the occurrence of any of the following, as
determined solely by the Agent (for purposes of this definition, ownership of
interests in a Borrower that are subject to a Lien permitted under the Security
Documents shall be deemed beneficially owned by the pledgor thereof):
1. Any Person (including affiliates of such Person, but excluding FUR Advisors
LLC or any Affiliate thereof) or “group” (as such term is defined in applicable
federal securities laws and regulations) shall acquire more than twenty-five
percent (25%) of the common shares of the REIT (provided, however, it shall not
be a Change in Control if a Change in Control would otherwise occur solely as a
result of the conversion of any of the existing preferred shares of beneficial
interest in the REIT) or;

 

Exhibit A-3



--------------------------------------------------------------------------------



 



2. The Advisory Agreement with FUR Advisors LLC shall have been terminated
unless either (i) the REIT and the Borrower shall become internally managed, or
(ii) a replacement advisory agreement shall have been entered into so long as in
either case the REIT and the Borrower will be managed by either (x) Michael L.
Ashner, Carolyn Tiffany and Peter Braverman or (y) such other management
personnel or company that has substantial experience and a reputation, in each
case, equal to or better than that of the current management of the REIT and the
Borrower, which determination shall be made in the sole discretion of the Agent.
Closing Date as defined in Article 5.
Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
Collateral as defined in Section 3.1., together with any additional Collateral
granted to the Agent as set forth in Section 3.3.
Commitment shall mean, with respect to each Lender, the amount set forth on
Exhibit I hereto as the amount of such Lender’s commitment to make advances to
the Borrower, as may be amended from time to time by the Agent as provided in
Article 13 or in connection with any increase in the Total Commitment.
Consents as defined in Section 5.4.
Consolidated Debt Service as defined in Section 7.26.1(a)(iii).
Consolidated Debt Service Coverage as defined in Section 7.26.1(a)(iv)
Consolidated Entity or Consolidated Entities shall mean, singly and
collectively, the Borrower, the REIT, and any wholly owned Subsidiary of the
Borrower or the REIT.
Consolidated Leverage Ratio as defined in Section. 7.26.2.
Debt shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention

 

Exhibit A-4



--------------------------------------------------------------------------------



 



agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (v) all
obligations of such Person under leases which have been, or should be, in
accordance with generally accepted Accounting principles, recorded as capital
leases, to the extent required to be so recorded, (vi) all reimbursement,
payment or similar obligations of such Person, contingent or otherwise, under
acceptance, letter of credit or similar facilities (other than letters of credit
in support of trade obligations or in connection with workers’ compensation,
unemployment insurance, old-age pensions and other social security benefits in
the ordinary course of business), (vii) all Debt in the nature of that referred
to in clauses (i) through (vi) above which is guaranteed directly or indirectly
by such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (A) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (B) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss in respect of such Debt, (C) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (D) otherwise to assure a creditor against loss in
respect of such Debt, (viii) any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any
indebtedness referred to in clause (i) through (iv) above of any Person, either
directly or indirectly, and (ix) all Debt referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien, security interest or
other charge or encumbrance upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt. Debt shall be
adjusted to remove (i) any impact of intangibles pursuant to ASC 805, as
codified by the Financial Accounting Standards Board in June of 2009, (ii) any
impact from Asset Retirement Obligations pursuant to ASC 410, as codified by the
Financial Accounting Standards Board in June of 2009, (iii) any potential impact
from an accounting standard substantially similar to that proposed in the
exposure draft issued by the Financial Accounting Standards Board in August of
2010 related to Leases (Topic 840), and (iv) any indebtedness that can be fully
satisfied by issuing equity interests at Borrower’s option.
Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Debt Service shall mean the annualized interest payment due under the Facility
based on the higher of (a) the weighted average actual interest rates then in
effect under the Facility, or (b) an eight percent (8%) debt service constant.
Debt Service Coverage shall mean the ratio of: (A) Net Cash Flow to (B) Debt
Service.
Default as defined in Section 10.1.

 

Exhibit A-5



--------------------------------------------------------------------------------



 



Defaulting Lender means any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within three (3) Business Days of the date required to be
funded by it hereunder and such failure is continuing, unless such failure
arises out of a good faith dispute between such Lender and either the Borrower
or the Agent, (b) (i) has notified the Borrower or the Agent that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (ii), such failure is subject to a good faith dispute,
(c) has failed, within three (3) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that, notwithstanding the provisions of
Section 13.5.3, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of such confirmation, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof, or the exercise of control over such Lender or any direct or indirect
parent company thereof, in each case, by a Governmental Authority.
Default Rate as defined in Section 2.5.5.
Depository Account Pledge and Security Agreement as defined in Section 3.1.3.
Depository Accounts as defined in Section 3.1.3.
Distribution shall mean, with respect to any Person, that such Person has paid a
dividend or returned any equity capital to its stockholders, members or partners
or made any other distribution, payment or delivery of property (other than
common stock or partnership or membership interests of such Person) or cash to
its stockholders, members or partners as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any membership or partnership interests (or
any options or warrants issued by such Person with respect to its capital stock
or membership or partnership interests), or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any membership or partnership interests of
such Person (or any options or warrants issued by such Person with respect to
its capital stock or membership or partnership interests). Without limiting the
foregoing, “Distributions” with respect to any Person shall also include all
payments made by such Person with respect to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans, and any
proceeds of a dissolution or liquidation of such Person.
Dollars shall mean lawful money of the United States.

 

Exhibit A-6



--------------------------------------------------------------------------------



 



Eligible Assignee shall mean (i) any Lender; (ii) any commercial bank, savings
bank, savings and loan association or similar financial institution which
(A) has total assets of One Billion Dollars ($1,000,000,000) or more, (B) is
“well capitalized” within the meaning of such term under the regulations
promulgated under the auspices of the Federal Deposit Insurance Corporation
Improvement Act of 1991, (C) in the sole judgment of the Agent, is engaged in
the business of lending money and extending credit, and buying loans or
participations in loans under credit facilities substantially similar to those
extended under this Agreement, and (D) in the reasonable judgment of the Agent,
is operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank; (iii) any insurance company
in the business of writing insurance which (A) has total assets of One Billion
Dollars ($1,000,000,000) or more (B) is “best capitalized” within the meaning of
such term under the applicable regulations of the National Association of
Insurance Commissioners, and (C) meets the requirements set forth in subclauses
(C) and (D) of clause (ii) above; and (iv) any other financial institution
having total assets of One Billion Dollars ($1,000,000,000) (including a mutual
fund or other fund under management of any investment manager having under its
management total assets of One Billion Dollars ($1,000,000,000) or more) which
meets the requirement set forth in subclauses (C) and (D) of clause (ii) above;
provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Internal Revenue Code as in effect
from time to time and (z) not be the Borrower or an Affiliate of the Borrower.
Environmental Indemnity as defined in Section 3.1.6.
Environmental Laws as defined in the Environmental Indemnity.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
ERISA Affiliate shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of a Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.
Event of Default as defined in Section 10.1.
Extended Maturity Date as defined in Section 2.2.
Extended Term as defined in Section 2.2.
Extension Fee as defined in Section 2.6.
Facility as defined in Section 1.3.
Facility Amount shall mean $50,000,000.00, subject to increase as set forth in
Section 2.1.2.

 

Exhibit A-7



--------------------------------------------------------------------------------



 



Federal Funds Effective Rate shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
Financial Covenants shall mean those covenants of the Borrower set forth in
Section 7.26.
Fiscal Year shall mean each twelve month period commencing on January 1 and
ending on December 31.
Fixed Charges as defined in Section 7.26.1(a)(v).
Fixed Charge Coverage as defined in Section 7.26.1(a)(vi).
Formation Documents shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person.
FT-Fin as defined in Section 3.1.4.
Funding Date shall mean the date the advance of the initial proceeds of the
Loan.
GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination;
provided that, for any calculations hereunder, to the extent GAAP requires
balance sheet or income statement accounts to be stated at fair market value or
any GAAP that changes lease accounting, the impact of such GAAP shall be
excluded.
Governmental Authority shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
Guaranty as defined in Section 3.1.4.
Guarantor as defined in Section 1.4.
Hazardous Materials shall mean and include asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other petroleum products, pollutants or
contaminants that could be a detriment to the environment, and any other
hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

 

Exhibit A-8



--------------------------------------------------------------------------------



 



Indemnified Party as defined in Sections 7.19.
Indemnitor as defined in Section 3.1.6.
Independent shall mean, when used with respect to any Person, a Person who
(i) is in fact independent, (ii) does not have any direct financial or indirect
financial interest (other than amounts payable to such Person for serving as a
director) in the Borrower, any Borrower Subsidiary, or any Loan Party or in any
Affiliate of any thereof or in any constituent partner or member of the
Borrower, any Borrower Subsidiary, or any Loan Party or any Affiliate of any
thereof and (iii) is not connected with the Borrower, any Borrower Subsidiary,
or any Loan Party or any Affiliate thereof or any constituent partner of the
Borrower, any Borrower Subsidiary, or any Loan Party or any Affiliate of any
thereof as an officer, employee, promoter, underwriter, trustee, partner,
director, or person performing similar functions. Any such Person shall not be
deemed to fail to comply with the requirements of clause (iii), above, solely
due to such Person serving as an Independent director of the REIT. Whenever it
is herein provided that any Independent Person’s opinion or certificate shall be
provided, such opinion or certificate shall state that the Person executing the
same has read this definition and is Independent within the meaning hereof.
Individual Property and Individual Properties shall mean, from time to time,
each real estate property which is owned by, ground leased to or subject to a
life estate in favor of a Borrower Subsidiary, together with all improvements,
fixtures, equipment, and personalty relating to such property.
Initial Term as defined in Section 2.2.
Initial Maturity Date as defined in Section 2.2.
Interest Rate Agreement shall mean an Interest Rate Protection Product purchased
by Borrower from Agent.
Interest Rate Protection Product shall mean an interest rate hedging product,
such as a cap or swap.
Investment shall mean the acquisition of any real or tangible personal property
or of any stock or other security, any loan, advance, bank deposit, money market
fund, contribution to capital, extension of credit (except for accounts
receivable arising in the ordinary course of business and payable in accordance
with customary terms), or purchase or commitment or option to purchase or
otherwise acquire real estate or tangible personal property or stock or other
securities of any party or any part of the business or assets comprising such
business, or any part thereof.
Knowledge shall mean with respect to the Borrower and any of their respective
Subsidiaries, the knowledge of any of Michael Ashner, Peter Braverman, Thomas
Staples, or Carolyn Tiffany, or any Person who shall at any time replace any of
the foregoing.

 

Exhibit A-9



--------------------------------------------------------------------------------



 



Late Charge as defined in Section 2.5.6.
Lease shall mean any lease relative to all or any portion of an Individual
Property.
Legal Requirements shall mean all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances, and the requirements of
any governmental agency or authority having or claiming jurisdiction with
respect thereto, including, but not limited to, all Environmental Laws, and
those applicable to zoning, subdivision, building, health, fire, safety,
sanitation, the protection of the handicapped, and environmental matters and
shall also include all orders and directives of any court, governmental agency
or authority having or claiming jurisdiction with respect thereto.
Lenders as defined in the Preamble.
Lender Reply Period as defined in Section 13.26.
LIBOR Business Day shall mean a Business Day on which dealings in U.S. dollars
are carried on in the London Interbank Market.
LIBOR Rate means for any LIBOR Rate Interest Period therefor, the rate per annum
(expressed to the fifth decimal place) equal to British Bankers Association
LIBOR Rate (“BBA LIBOR”) from Reuters Screen LIBOR01 Page (or if such Reuters
Screen is no longer available, such other commercially available source
providing quotations of BBA LIBOR as may be designated by Administrative Agent
from time to time) as the London interbank offered rate for deposits in Dollars
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such LIBOR Rate Interest
Period. If for any reason such rate is not available, the term “LIBOR Rate”
shall mean, for any Interest Period therefor, the rate per annum (expressed to
the fifth decimal place) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such LIBOR Rate
Interest Period for a term comparable to such LIBOR Rate Interest Period;
provided, however, if more than one rate is specified on the Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates. If for
any reason none of the foregoing rates is available, LIBOR Rate shall be, for
any LIBOR Rate Interest Period, the rate per annum reasonably determined by the
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the LIBOR Rate Loan comprising part of such borrowing would be offered by the
Agent to major banks in the London interbank Eurodollar market at their request
at or about 11:00 a.m. (London time) two Business Days prior to the first day of
such LIBOR Rate Interest Period for a term comparable to such LIBOR Rate
Interest Period.
LIBOR Rate Interest Period shall mean with respect to each amount bearing
interest at a LIBOR based rate, a period of one (1), two (2), or three
(3) months, to the extent deposits with such maturities are available to Agent,
commencing on a LIBOR Business Day, as selected by Borrower provided, however,
that (i) any LIBOR Rate Interest Period which would otherwise end on a day which
is not a LIBOR Business Day shall continue to and end on the next succeeding
LIBOR Business Day, unless the result would be that such LIBOR Rate Interest
Period would be extended to the next succeeding calendar month, in which case
such LIBOR Rate Interest Period shall end on the next preceding LIBOR Business
Day, (ii) any LIBOR Rate Interest Period which begins on a day for which there
is no numerically corresponding date in the calendar month in which such LIBOR
Rate Interest Period would otherwise end shall instead end on the last LIBOR
Business Day of such calendar month, and (iii) Borrower may not select a LIBOR
Rate Interest Period which would end after the Maturity Date.

 

Exhibit A-10



--------------------------------------------------------------------------------



 



LIBOR Rate Option as defined in Section 2.4.
Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.
Licenses and Permits shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority, including, but
not limited to, building permits, occupancy permits and such special permits,
variances and other relief as may be required pursuant to Legal Requirements
which may be applicable to the Individual Property.
Liquid Assets shall mean the sum of the following unencumbered (other than by
Liens held by the Agent on behalf of the Lenders) assets: (i) all cash
(denominated in United States dollars), (ii) any demand deposits,
(iii) marketable securities consisting of short-term (maturity of one year or
less) obligations issued or guaranteed as to principal and interest by the
United States of America, (iv) short-term certificates of deposit, with a
maturity of one year or less, issued by any bank organized under the laws of the
United States of America having total assets in excess of $1,000,000,000.00,
(v) equity securities which are publicly traded on any nationally recognized
exchange or trading platform including, without limitation, the New York Stock
Exchange NYSE Amex Equities, NASDAQ or any successors thereto, and (vi) any
other securities acceptable to the Agent as evidenced by the Agent’s written
approval.
Liquidation Proceeds shall mean amounts received by the Agent and/or the Lenders
in the exercise of the rights and remedies under the Loan Documents (including,
but not limited to, all rents, profits and other proceeds received by the Agent
and/or the Lenders from the liquidation of, or exercising rights upon the
occurrence of an Event of Default relative to, any Collateral, but not including
any amount bid at a foreclosure sale or on behalf of the Agent or otherwise
credited to a Borrower in, any deed-in-lieu of foreclosure or similar
transaction).
Loan and Loans as defined in Section 1.3.
Loan Agenda shall mean that Document Agenda respecting the establishment of the
Facility annexed hereto as Exhibit K.
Loan Agreement as defined in the Preamble.
Loan Documents as defined in Section 3.1.

 

Exhibit A-11



--------------------------------------------------------------------------------



 



Loan Party and Loan Parties shall mean, singly and collectively, the Borrower
and each Borrower Subsidiary or other person executing a Loan Document in favor
of the Agent, including pursuant to Section 3.3.
Management Agreements as defined in Section 6.9.
Mandatory Principal Prepayments as defined in Section 2.5.1(a).
Market Rent shall mean, at any point of determination, then current rentals
being charged to new tenants for comparable quality space located on comparable
quality property within the subject geographic area of the subject Individual
Property, taking into account and giving effect to, without limitation, such
considerations as size, location of the Individual Property, lease term and
level and quality of building construction and space improvements, tenant
allowances, and rent concessions, all as reasonably determined by the Agent.
Material Adverse Effect shall mean a material adverse effect on, determined
separately with respect to the Borrower, (i) the business, assets, prospects,
operations or financial or other condition of any of the Borrower and/or, taken
as a whole, any of the other Loan Parties, including, without limitation, all
Distributions (ii) the ability of Borrower, the Borrower Subsidiaries, and/or
the other Loan Parties to perform any material Obligations or to pay any
Obligations which it is obligated to pay in accordance with the terms hereof or
of any other Loan Document, (iii) the rights of, or benefits available to, the
Agent and/or any of the Lenders under any Loan Document or (iv) any Lien given
to Agent and/or any of the Lenders on any material portion of the Collateral or
the priority of any such Lien.
Maturity shall mean the Initial Maturity Date, or, if the Maturity Date has been
extended pursuant to the provisions of the Loan Agreement, the applicable
Extended Maturity Date, or in any instance, upon acceleration of the Facility,
if the Facility has been accelerated by Lenders upon an Event of Default.
Maturity Date shall mean the Initial Maturity Date, or, if the Maturity Date has
been extended pursuant to the provisions of the Loan Agreement, the applicable
Extended Maturity Date.
Minimum Consolidated Net Worth as defined in Section 7.26.3.
Mortgageability Amount shall mean the maximum outstanding amount of Loans that
provides Debt Service Coverage equal to 1.50 to 1.0.
Net Cash Flow shall mean, as of any date of determination, the annualized sum of
(i) (a) all cash revenues from the Borrowing Base Assets, including, without
limitation, all rents, management fees, ground rent, loan payments,
distributions, common area maintenance charges, insurance premium and tax
reimbursements and proceeds from rental interruption insurance, and recurring
dividends and distributions related to the Pledged Securities less the aggregate
of (ii) all operating costs and expenses (excluding any debt service) of the
Borrower and all of the Borrower’s Subsidiaries which are Loan Parties related
to such Borrowing Base Assets, amounts reserved for taxes and insurance,
replacement reserves, and capital expenditures, all of the foregoing as
reasonably determined by the Agent in a manner consistent with the procedures
and methods utilized by the Agent in analyzing the financial information
provided by the Borrower prior to the Closing Date.

 

Exhibit A-12



--------------------------------------------------------------------------------



 



Net Operating Income shall mean, for any Individual Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course from such Individual Property (including proceeds of rent
loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
and principal but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Individual
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Individual Property, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees).
Net Worth shall mean the sum of the consolidated net worth of the REIT as
evidenced by the REIT’s annual and quarterly SEC reports.
Note shall mean, singly and collectively, the Note or Notes payable to Agent on
behalf of the Lenders in the original principal amount of Fifty Million Dollars
($50,000,000.00).
Obligations shall mean all indebtedness, obligations and liabilities of the
Borrower to the Agent and/or any Lender existing on the date of this Agreement
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, assignment, operation of law or otherwise,
arising or incurred under this Agreement, the Note, or any of the other Loan
Documents, including, without limitation, under any Interest Rate Protection
Agreement with the Agent with respect to the Loan.
OFAC shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.
OFAC Review Process shall mean that certain review process established by Agent
to determine if any potential transferee of any interests or any assignee of any
portion of the Loans or any of their members, officers or partners area a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism).
Officer’s Certificate shall mean a certificate delivered to the Agent by a
Borrower, a Subsidiary of a Borrower, or a Guarantor, as the case may be,
respectively, which is signed by an authorized officer thereof (or an authorized
officer of the direct or indirect managing general partner or managing member,
as applicable, of such Borrower, the Borrower Subsidiary, or such Guarantor, if
and as applicable).

 

Exhibit A-13



--------------------------------------------------------------------------------



 



One-Month LIBOR Rate as defined in Section 2.4.
Original Agreement as defined in the Preamble to this Agreement.
Payment Direction Letters as defined in Section 7.15.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
Percentage shall mean, with respect to each Lender, the amount set forth on
Exhibit I hereto as the such Lender’s commitment percentage of the Total
Commitment to make advances to the Borrower, as may be amended from time to time
by the Agent as provided in Article 13 or in connection with any increase in the
Total Commitment.
Permitted Debt as defined in Section 8.4.
Permitted Distributions as defined in Section 8.16.
Permitted Investments as defined in Section 8.17.
Permitted Liens as defined in Section 8.2.
Person shall mean any individual, corporation, partnership, joint venture,
estate, trust, unincorporated association or limited liability company, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
Plan shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) a Borrower or any Subsidiary of a
Borrower or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which such Person or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
Pledged Securities as defined in Section 3.1.2.
Prime Rate shall mean interest rate established from time to time by KeyBank
National Association as its prime rate, whether or not such rate is publicly
announced; the Prime Rate may not be the lowest interest rate charged by KeyBank
National Association for commercial or other extensions of credit.
Pro Rata shall mean a calculation based on the percentage of the capital stock
of or other equity interest in any Person owned, directly or indirectly, by the
Borrower and/or the REIT. For the purposes of this definition, the Pro Rata
share of a Consolidated Entity shall be deemed to be 100%.

 

Exhibit A-14



--------------------------------------------------------------------------------



 



Property Owners shall mean, singly and collectively, each Borrower Subsidiary or
other Person which owns the fee interest, land estate, or ground lease interest
in any Borrowing Base Property.
REIT as defined in Section 1.2.
Related Documents shall mean, singly and collectively, the Formation Documents,
the Payment Direction Letters, and the documents establishing and evidencing any
Subsidiary Debt.
Related Fund shall mean, with respect to a Lender which is a fund that invests
in loans, any other such fund managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such advisor.
Reportable Event shall mean an event described in Section 4043(b) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.
Required Lenders shall mean Lenders holding Percentages aggregating at least
sixty six and two-thirds percent (66 2/3%).
Reserve Percentage shall mean for any LIBOR Rate Interest Period, that
percentage which is specified three (3) Business Days before the first day of
such LIBOR Rate Interest Period by the Board of Governors of the Federal Reserve
System (or any successor) or any other governmental or quasi-governmental
authority with jurisdiction over Lender for determining the maximum reserve
requirement (including, but not limited to, any marginal reserve requirement)
for Lender with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loans affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.
Security Documents as defined in Section 3.2.
Single-Purpose Entity shall mean, with respect to a Person, that such Person has
Formation Documents which contain generally the following provisions (with such
variations as required by the provisions of the Subsidiary Debt) , and has
agreed to abide by such terms and conditions:
(a) Such Person shall not engage in any business or activity other than
acquiring by merger the assets and liabilities of the applicable Property Owner.
(b) Such Person shall not acquire or own any material assets other than (i) the
real property owned by the Subsidiary on the Closing Date, and (ii) such
incidental personal property as may be necessary for the operation of such real
property.
(c) Such Person shall not fail to preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the laws
of the jurisdiction of its organization or formation and under the applicable
laws of any state or states in which the ownership of its assets or the conduct
of its business requires such qualification.
(d) Such Person shall not incur any Debt, except as provided herein.

 

Exhibit A-15



--------------------------------------------------------------------------------



 



(e) Such Person shall not merge into or consolidate with any person or entity or
dissolve, terminate or liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure.
(f) Such Person shall not own any subsidiary or make any investment in any
person or entity.
(g) Such Person shall not file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors.
(h) Such Person shall agree to abide by the following covenants in its
management and operation:
(i) To maintain its records, books of account and bank accounts separate and
apart from those of any other Person;
(ii) Not to commingle assets with those of any other Person;
(iii) Not to maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(iv) To maintain separate financial statements;
(v) To pay its own liabilities out of its own funds;
(vi) To observe all corporate, partnership or limited liability company
formalities;
(vii) To maintain an arm’s-length relationship with its Affiliates;
(viii) To pay the salaries of its own employees and maintain a sufficient number
of employees in light of its contemplated business operations;
(ix) Not to guarantee or become obligated for the debts of any other entity or
hold out its credit as being available to satisfy the obligations of others,
except as provided for herein;
(x) Not to acquire obligations or securities of its partners, members or
shareholders;
(xi) To allocate and charge fairly and reasonably any overhead for shared office
space or any common employee or overhead shared with affiliates;
(xii) To use separate stationery, invoices and checks;
(xiii) Not to pledge its assets for the benefit of any other entity or make any
loan or advances to any entity, including any general partner or any affiliate
thereof, except as provided for herein;

 

Exhibit A-16



--------------------------------------------------------------------------------



 



(xiv) To hold itself out to the public as a legal entity separate and distinct
from any other Person and to conduct its business solely in its own name in
order not (A) to mislead others as to the identity with which such other Person
is transacting business, or (B) to suggest that such Person is responsible for
the debts of any third party (including any general partner or any affiliate
thereof or any other Person);
(xv) To correct any known misunderstanding regarding its separate identity; and
(xvi) To maintain adequate capital and cash on hand for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.
Stabilized shall mean at least seventy percent (70%) of the leasable space in an
Individual Property has been leased by the Property to a third party pursuant to
an arms-length transaction based on market rents at the time such lease was
executed.
State shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.
Statement as defined in Section 14.19.
Subsidiary shall mean, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which
securities or other ownership interests representing more than 50% of either
(x) the beneficial ownership interest or (y) ordinary voting power are, at the
time as of which any determination is being made, owned or controlled, directly
or indirectly, by such Person; provided, however none of Sealy Airpark
Nashville, L.P, Sealy Newmarket L.P, Sealy Northwest Atlanta L.P., Sealy Airpark
Nashville General Partnership, Sealy Newmarket General Partnership and Sealy
Northwest Atlanta Partners, L.P. will be considered a Subsidiary until such time
as the Borrower or any other Subsidiary of the Borrower has direct or indirect
control of the day to day management of such entity.
Subsidiary Debt shall mean all Debt now or hereafter incurred by any Subsidiary
of the Borrower, or by an entity in which the Borrower or any Subsidiary has a
debt or equity interest.
Subsidiary Debt Schedule as defined in Section 6.17.7.
Subsidiary Guarantor as defined in Section 1.4.
Title Reports as defined in Section 5.10(a).
Total Asset Value shall mean, as of the date of determination, the total assets
of the REIT and its Subsidiaries, on a consolidated basis, each as determined in
accordance with GAAP, but, as to the assets subject to the Repo Agreement,
including only the value of such assets in excess of the debt outstanding under
the Repo Agreement.
Total Commitment shall mean the sum of the Commitments of the Lenders, as in
effect from time to time.

 

Exhibit A-17



--------------------------------------------------------------------------------



 



UCC or the Uniform Commercial Code means the Uniform Commercial Code in effect
in a State.
Unfunded Current Liability of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.
United States and U.S. shall each mean the United States of America.
Unused Commitment Fee as defined in Section 2.6.2.
Value means, as of any date of determination, (a) with respect to (i) any
Individual Property in the Borrowing Base Assets Pool owned by the Property
Owner for greater than 12 months or (ii) any Individual Property in the
Borrowing Base Assets Pool owned by the Property Owner for less than 12 months
with respect to which there has been, in the reasonable determination of the
Agent, material change in the operating economics of the Individual Property,
(A) the Net Operating Income of such Property for the fiscal quarter most
recently ended, times (B) 4 divided by (C) the Capitalization Rate and (b) with
respect to any other Individual Property in the Borrowing Base Assets Pool, the
value of such Individual Property based on cost determined in accordance with
GAAP, (c) the fair market value of any Pledged Securities, and (d) the available
balance of any cash pledged as Collateral hereunder.

 

Exhibit A-18



--------------------------------------------------------------------------------



 



EXHIBIT F
SUBSIDIARIES
NAME OF ENTITY
5400 WESTHEIMER COURT, LLC
5400 WESTHEIMER HOLDING L.P.*
5400 WESTHEIMER LIMITED PARTNERSHIP*
FT-5400 NEW UNIT LENDER LLC
FT-5400 WESTHEIMER LLC
FT-AMHERST PROPERTY LLC
FT-AMHERST PROPERTY MANAGER LLC
FT-CHURCHILL PROPERTY L.P.
FT-CIRCLE TOWER LLC
FT-CIRCLE TOWER MANAGER LLC
FT-FIN ACQUISITION LLC
FT-FIN GP LLC
FT-FLORIDA PROPERTY LLC
FT-FLORIDA PROPERTY MANAGER LLC
FT-KRG (ATLANTA) LLC
FT-KRG (DENTON) LLC
FT-KRG (GREENSBORO) LLC
FT-KRG (KNOXVILLE) LLC
FT-KRG (LAFAYETTE) LLC
FT-KRG (LOUISVILLE) LLC
FT-KRG (MEMPHIS) LLC
FT-KRG (SEABROOK) LLC
FT-KRG (SHERMAN) LLC
FT-KRG (ST. LOUIS) LLC
FT-KRG PROPERTY L.P.
FT-MARC CLASS B LLC
FT-MARC LOAN LLC
FT-ONTARIO HOLDINGS LLC
FT-ONTARIO PARKING LLC
FT-ONTARIO PARKING MANAGER LLC
FT-ONTARIO PROPERTY LLC
FT-ONTARIO PROPERTY MANAGER LLC
FT-ORLANDO PROPERTY LLC
FT-ORLANDO PROPERTY MANAGER LLC
FT-WD PROPERTY LLC
MARC 29 E. MADISON LLC*
MARC MICHIGAN 30 LLC*
MARC 8 S. MICHIGAN LLC*
MARC BROOKS BUILDING LLC*
MARC 11 E. ADAMS LLC*
MARC RIVER ROAD LLC*
MARC HIGHPOINT PLAZA LLC*
MARC 1701 E. WOODFIELD ROAD LLC*
MARC SALT CREEK LLC*
MARC 3701 ALGONQUIN ROAD LLC*
900 RIDGEBROOK LLC*
MICHIGAN-180 LLC*
NEWBURY APARTMENTS LLC
NEWBURY PROPERTIES DE LLC
NY 46TH STREET LENDER LLC
SEALY AIRPARK NASHVILLE GENERAL PARTNERSHIP*
SEALY NEWMARKET GENERAL PARTNERSHIP
SEALY NORTHWEST ATLANTA PARTNERS
WRT-1050 CORPORETUM HOLDINGS LLC
WRT-1050 CORPORETUM PROPERTY LLC

 

Exhibit F-1



--------------------------------------------------------------------------------



 



WRT-1050 CORPORETUM PROPERTY MANAGER LLC
WRT-46TH STREET GOTHAM LLC*
WRT-550/650 CORPORETUM PROPERTY LLC
WRT-550/650 CORPORETUM PROPERTY MANAGER LLC
WRT-701 ARBORETUM PROPERTY LLC
WRT-701 ARBORETUM PROPERTY MANAGER LLC
WRT-ANDOVER PROPERTY LLC
WRT-ANDOVER PROPERTY MANAGER LLC
WRT-ATLANTA LLC
WRT-CDH II LLC
WRT-CONCORD LLC
WRT-CROSSROADS LLC
WRT-CROSSROADS ONE LLC
WRT-DV LLC
WRT-LENDER LLC
WRT-MARC 180 NORTH WACKER LLC
WRT-MARC RC HOLDING LLC
WRT-MARC RC LAND LLC
WRT-MARC RC LLC
WRT-MOFFETT LLC
WRT-MT LLC
WRT-NASHVILLE AIRPARK LLC
WRT-PROPERTY HOLDINGS LLC
WRT-ROCKWELL LLC
WRT-ROIC RIVERSIDE LLC*
WRT-SD DRIVER LLC
WRT-SOUTH BURLINGTON PROPERTY LLC
WRT-SOUTH BURLINGTON PROPERTY MANAGER LLC
WRT-SPRINGING MEMBER LLC
WRT-TALF LLC
WRT-VHH LLC
WRT-WESTWOOD NOTEHOLDER LLC

      *  
Not a Borrower Subsidiary

 

Exhibit F-2



--------------------------------------------------------------------------------



 



[remaining exhibits and schedules omitted from filing]

 

 